Case 18-33967-bjh11 Doc 2054 Filed 10/16/19                    Entered 10/16/19 20:56:40              Page 1 of 86



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

                                                        §
 In re:                                                 §      Chapter 11
                                                        §
 Senior Care Centers, LLC, et al.,1                     §      Case No. 18-33967 (BJH)
                                                        §
                           Debtors.                     §      (Jointly Administered)
                                                        §

      DISCLOSURE STATEMENT FOR THIRD AMENDED JOINT PLAN OF
     REORGANIZATION UNDER CHAPTER 11 OF THE BANKRUPTCY CODE

 POLSINELLI PC                                              GREENBERG TRAURIG, LLP

 Trey A. Monsour                                            Shari L. Heyen
 State Bar No. 14277200                                     State Bar No. 09564750
 2950 N. Harwood, Suite 2100                                1000 Louisiana St., Suite 1700
 Dallas, Texas 75201                                        Houston, Texas 77002
 Telephone: (214) 397-0030                                  Telephone: (713) 374-3564
 Facsimile: (214) 397-0033                                  Facsimile: (713) 374-3505
 tmonsour@polsinelli.com                                    HeyenS@gtlaw.com

 Jeremy R. Johnson (Admitted Pro Hac Vice)                  Nancy A. Peterman (Admitted Pro Hac Vice)
 600 3rd Avenue, 42nd Floor                                 77 West Wacker Dr., Suite 3100
 New York, New York 10016                                   Chicago, Illinois 60601
 Telephone: (212) 684-0199                                  Telephone: (312) 456-8410
 Facsimile: (212) 684-0197                                  Facsimile: (312) 456-8435
 jeremy.johnson@polsinelli.com                              PetermanN@gtlaw.com

 Stephen J. Astringer (Admitted Pro Hac Vice)
 222 Delaware Avenue, Suite 1101
 Wilmington, Delaware 19801
 Telephone: (302) 252-0920
 Facsimile: (302) 252-0921
 sastringer@polsinelli.com

 Counsel to the Debtors and Debtors in Possession           Counsel to the Official Committee of Unsecured
                                                            Creditors
 Dated: October 15, 2019



 1
   The Debtors in the Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases, and (II) Granting Related
 Relief [Docket No. 569] and may also be found on the Debtors’ claims agent’s website at
 https://omnimgt.com/SeniorCareCenters. The location of the Debtors’ service address is 600 North Pearl Street,
 Suite 1100, Dallas, Texas 75201.


 70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19   Entered 10/16/19 20:56:40   Page 2 of 86




 THIS IS NOT A SOLICITATION OF VOTES ON THE PLAN. VOTES MAY NOT BE
 SOLICITED UNTIL THE BANKRUPTCY COURT HAS APPROVED A DISCLOSURE
 STATEMENT. THIS DISCLOSURE STATEMENT IS BEING SUBMITTED FOR
 APPROVAL BUT HAS NOT YET BEEN APPROVED BY THE BANKRUPTCY
 COURT. THE INFORMATION IN THIS DISCLOSURE STATEMENT IS SUBJECT TO
 CHANGE. THIS DISCLOSURE STATEMENT IS NOT AN OFFER TO SELL ANY
 SECURITIES AND IS NOT SOLICITING AN OFFER TO BUY ANY SECURITIES.

 THE VOTING DEADLINE IS 5:00 P.M. PREVAILING CENTRAL TIME ON
 NOVEMBER 22, 2019.

 TO BE COUNTED AS A VOTE TO ACCEPT OR REJECT THE PLAN, THE VOTING
 AND CLAIMS AGENT MUST ACTUALLY RECEIVE YOUR BALLOT ON OR BEFORE
 THE VOTING DEADLINE AS SET FORTH IN THE DISCLOSURE STATEMENT
 ORDER.




 70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19                                     Entered 10/16/19 20:56:40                        Page 3 of 86



                                                      TABLE OF CONTENTS

     Introduction ............................................................................................................................... 1
     I.         Background Information .................................................................................................. 2
           A.         Debtors’ Business and History.................................................................................. 2
           B.         Organizational Structure and Management of the Debtors....................................... 4
           C.         Prepetition Capital Structure ..................................................................................... 5
           D.         Other Debt ................................................................................................................. 8
           E.         Events Leading to the Chapter 11 Cases................................................................... 8
     II.        The Chapter 11 Cases ..................................................................................................... 10
           A.         Commencement of the Chapter 11 Cases and First Day Pleadings ........................ 10
           B.         Use of Cash Collateral ............................................................................................ 10
           C.         Retention of Professionals ...................................................................................... 11
           D.         Patient Care Ombudsman ....................................................................................... 11
           E.         Appointment of the Committee .............................................................................. 11
           F.         Lease Rejections and OTAs .................................................................................... 12
           G.         Other Postpetition Matters ...................................................................................... 14
           H.         Schedules and Bar Dates ......................................................................................... 16
           I.      Plan Exclusivity .......................................................................................................... 16
           J. Sale and Reorganization Process ................................................................................ 16
           K.         Reorganized Debtors ............................................................................................... 17
     III. Summary of the Plan ...................................................................................................... 18
           A.         Treatment of Unclassified Claims .......................................................................... 18
           B.         Classification and Treatment of Claims and Interests ............................................ 20
           C.         Acceptance or Rejection of the Plan ....................................................................... 27
           D.         Treatment of Executory Contracts and Unexpired Leases ..................................... 28
           E.         Means for Implementation ...................................................................................... 30
           F.         Provisions Governing Distributions........................................................................ 45
           G.         Effect of Plan Confirmation .................................................................................... 50
           H.         Conditions Precedent to Confirmation and Effective Date..................................... 54
           I.      Retention of Jurisdiction............................................................................................. 56
           J. Miscellaneous Provisions ........................................................................................... 58
     IV. Confirmation of the Plan ................................................................................................ 63



 70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19                                  Entered 10/16/19 20:56:40                      Page 4 of 86



          A.        Confirmation Hearing ............................................................................................. 63
          B.        Confirmation Standards .......................................................................................... 64
          C.        Acceptance by Impaired Classes ............................................................................ 66
     V.        Certain Risk Factors to be Considered Before Voting ................................................... 68
          A.        Bankruptcy Law Considerations ............................................................................. 68
          B.        Risks Related to Recoveries Under the Plan........................................................... 72
          C.        Risks Related to the Reorganized Debtors’ Businesses .......................................... 73
          D.        Risks Associated With Forward Looking Statements ............................................ 73
          E.        Disclosure Statement Disclaimer ............................................................................ 74
     VI. Alternatives to the Plan .................................................................................................. 76
          A.        Chapter 7 Liquidation ............................................................................................. 76
          B.        Alternative Plan ...................................................................................................... 77
     VII. Certain Securities Law Matters ...................................................................................... 77
          A.        Issuance of New Common Stock ............................................................................ 77
          B.        Cancellation of Existing Interests ........................................................................... 77
     VIII. Certain U.S. Federal Income Tax Consequences to the Plan ......................................... 78
          A.        Consequences to Debtors ........................................................................................ 79
          B.        Consequences to Holders of Class 5 General Unsecured Claims ........................... 80
          C.        Consequences to Holders of Class 6 Convenience Class Claims ........................... 81
     IX. Recommendation of the Debtors and the Committee..................................................... 81




                                                                      ii
 70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19     Entered 10/16/19 20:56:40   Page 5 of 86



                                     EXHIBITS

 Exhibit A     List of Debtors and Borrowers
 Exhibit B     List of Facilities
 Exhibit C     Plan of Reorganization
 Exhibit D     Disclosure Statement Order
 Exhibit E     Financial Projections
 Exhibit F     Liquidation Analysis
 Exhibit G     Valuation Analysis
 Exhibit H     Sources and Uses


 THE DEBTORS AND THE COMMITTEE HEREBY ADOPT AND INCORPORATE
 EACH EXHIBIT ATTACHED TO THIS DISCLOSURE STATEMENT BY
 REFERENCE AS THOUGH FULLY SET FORTH HEREIN




 70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19                      Entered 10/16/19 20:56:40              Page 6 of 86



 Introduction

         Senior Care Centers, LLC and its wholly-owned affiliates and subsidiaries, which are
 listed on Exhibit A hereto, as debtors and debtors in possession (each a “Debtor” and
 collectively, the “Debtors” or the “Company”) in the above-captioned chapter 11 cases (the
 “Chapter 11 Cases”) and the Official Committee of Unsecured Creditors (the “Committee”)
 submit this disclosure statement (together with all exhibits, schedules, and attachments thereto,
 as may be amended, supplemented, or otherwise modified from time to time, this “Disclosure
 Statement”) pursuant to Bankruptcy Code section 1125 to Holders of Claims against and
 Interests in the Debtors in connection with the Solicitation of acceptances with respect to the
 Third Amended Joint Plan of Reorganization Under Chapter 11 of the Bankruptcy Code
 (together with all exhibits, schedules, and attachments thereto, as may be amended
 supplemented, or otherwise modified from time to time, the “Plan”),1 dated October 15, 2019. A
 copy of the Plan is attached hereto as Exhibit C. A copy of the Disclosure Statement Order is
 attached hereto as Exhibit D.

         The Disclosure Statement is intended to be a summary of information regarding the
 Debtors. Information contained herein has been derived from the Debtors’ books and records;
 however, the Disclosure Statement has not been audited. Additional background information
 about the Debtors and these Chapter 11 Cases, including the Schedules and Statements of
 Financial Affairs (which contain relevant information about the Debtors’ pre-bankruptcy
 financial condition), may be found at http://omnimgt.com/seniorcarecenters.

          The Disclosure Statement includes, without limitation, the following information:

                  the Debtors’ prepetition operating and financial history;
                  the events leading to the commencement of these Chapter 11 Cases;
                  significant events which have occurred in these Chapter 11 Cases;
                  the classification and treatment of Claims and Interests under the Plan, including
                   who is entitled to vote and how to vote on the Plan;
                  certain effects of Confirmation of the Plan;
                  other terms and provisions of the Plan, including risk factors relating to the
                   Debtors and Reorganized Debtors and provisions related to releases, injunctions,
                   and exculpation;
                  certain securities law matters with respect to the Plan; and
                  certain U.S. federal income tax consequences under the Plan.

        Certain Debtors are reorganizing pursuant to chapter 11 of the Bankruptcy Code, which is
 the principal business reorganization chapter of the Bankruptcy Code. As a result, the
 confirmation of the Plan means that the Reorganized Debtors will continue to operate their
 businesses going forward, at a reduced size and footprint, which is described in more detail
 below. The Debtors are not liquidating or going out of business.


 1
   All capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Plan. To the
 extent that a definition of a term in the text of this Disclosure Statement and the definition of such term in the Plan
 are inconsistent, the definition included in the Plan shall control and govern.


 70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19             Entered 10/16/19 20:56:40         Page 7 of 86



         The Plan provides for the reorganization of the Debtors by retiring, cancelling,
 extinguishing, and/or discharging the Debtor’s existing equity interests and issuing new equity to
 the Unsecured Creditor Trust, subject to dilution by the Management Incentive Plan. Holders of
 all Claims and Interests except for General Unsecured Claims, Convenience Class Claims,
 Subordinated Debt Claims, certain Intercompany Claims, certain Intercompany Interests, and
 Interests are unimpaired under the Plan.

          To fund the Debtors’ reorganization, the Debtors will use the Debtors’ Cash on hand as
 of the Effective Date and proceeds of the Harden Escrow and the Exit Facility. The Cash and
 related proceeds will be used to: pay Cures owed pursuant to the Schedule of Assumed Contracts
 and Unexpired Leases necessary to the proposed reorganization; satisfy Unclassified Claims; and
 retire the ABL Credit Facility Claims. A Creditor Trust will be formed and funded for the benefit
 of Holders of General Unsecured Claims, who will receive their pro rata share of the Unsecured
 Creditor Recovery.

         For the reasons set forth herein, the Debtors and the Committee believe that the Plan is
 fair and equitable, will maximize the value of the Estates, is in the best interest of the Estates and
 the Debtors’ stakeholders, and will enable the Debtors to successfully reorganize and accomplish
 the objectives of chapter 11 of the Bankruptcy Code. Therefore, the Debtors and the Committee
 urge Holders of Claims who are entitled to vote to timely return their ballots and to vote to
 accept the Plan.

 I.       Background Information

          A.    Debtors’ Business and History

         The Company was formed on November 20, 2008 by Silver Star Investments, LLC
 (“Silver Star”). Silver Star raised $12.5 million in equity capital on behalf of the Company. The
 Company formally commenced operations on May 1, 2009 as a licensed operator of fourteen
 (14) skilled nursing facilities (“SNFs”). In 2016, Silver Star sponsored an additional equity
 offering of almost $20 million to provide additional working capital and to assist the Company in
 its continued growth. As of the Petition Date, Silver Star owns approximately 68.3% of the
 equity of the Company. Granite Investment Group, LLC (together with its affiliates, “Granite”)
 owns approximately 73.5% of Silver Star.

         Between 2009 and 2018, the Company expanded operations and became one of the
 largest providers of skilled nursing services in the country and the largest operator of SNFs in
 Texas. As of the Petition Date, the Company operated approximately ninety-seven (97) SNFs,
 nine (9) assisted living facilities (“ALFs”), and six (6) hospice facilities (collectively, the
 “Facilities”), as detailed on Exhibit B. As of the Petition Date, the Facilities were located
 throughout Texas and Louisiana and employed approximately 11,300 individuals. The Debtors
 also provided rehabilitation, therapy, and other services. As of the Petition Date, the Company
 provided care on a daily basis to approximately 9,000 patients and had a capacity of
 approximately 13,000 beds.

       To become a patient, the prospective patient must enter into an admission agreement with
 the Company (“Admission Agreement”). The Admission Agreement establishes the terms and


                                                   2
 70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19                   Entered 10/16/19 20:56:40             Page 8 of 86



 conditions under which a resident will reside in a Facility and receive services. The services
 provided by the Company to patients include, among other things: transportation, meals,
 housekeeping, 24-hour monitoring, laundry, daily living assistance, and 24-hour nursing care. In
 exchange for the services, the Company is reimbursed by a third-party payor and/or the patient.
 The third-party payors are primarily: (1) Medicare, (2) Medicaid, and (3) other third-party and
 private payors.

         Operators of SNFs are heavily regulated by various state and federal agencies. In
 particular, nearly every aspect of the operation of the Facilities, including patient services and
 financial operations are subject to rules and regulations promulgated by: (a) the United States
 Depart of Health and Human Services’ Centers for Medicare & Medicaid Services (“CMS”); (b)
 the Department of Aging, Office of Health Assurance and Licensing, Bureau of Long Term
 Care, Bureau of Regulatory Enforcement; and (c) the applicable departments of health in Texas
 and Louisiana.

        The Debtors, through Debtor Harden Pharmacy, LLC (“Harden”), previously operated a
 pharmacy business. In February 2018, Harden sold substantially all of its assets to NeighborCare
 Pharmacy Services, Inc. (the “Pharmacy Buyer”) for approximately $76 million (the
 “Pharmacy Sale”). The Pharmacy Sale allowed the Debtors to address liquidity needs in early
 2018. Specifically, the uses of the proceeds of the Pharmacy Sale were as follows:

                  Harden Vendor Payoff                                  $1,024,633
                  ABL Credit Facility Paydown                           $2,000,000
                  Granite I Lease Buy Down2                             $10,000,000
                  Gamble Loan (as defined below) Pay Down               $5,000,000
                  Ranger Loan (as defined below) Pay Off                $7,234,970
                  Notes Payable – Outside Investors Pay Off3            $12,676,513
                  Operating Working Capital                             $29,934,822

         Additionally, as part of the Pharmacy Sale, an indemnification escrow account was
 established in the amount of $7.6 million (the “Harden Escrow”) to cover potential claims from
 the Pharmacy Buyer related to the Pharmacy Sale. The Pharmacy Buyer did not assert any claims
 related to the Pharmacy Sale against the Harden Escrow by the required deadline. Postpetition,
 multiple parties have asserted claims against the Harden Escrow. The Debtors determined that
 the Pharmacy Sale was necessary because a working capital infusion of cash was needed as the
 Debtors began to default under certain covenants under various loan documents.




 2
   In connection with the Pharmacy Sale, Granite and the Company entered into that certain Second Amendment to
 Master Lease and Security Agreement and Joinder Agreement (the “Granite Buyout”). The Granite Buyout
 purportedly provided, among other things, that Granite would be paid $10 million in exchange for extending the
 term of its leases to fifteen (15) years and reducing the cost of base rent.
 3
   Throughout October 2017 and January 2018, the Company entered into a series of ten (10) short-term high-interest
 bridge financing loans with certain outside investors (the “Outside Investors Notes”) introduced through Granite.
 The total borrowed under the Outside Investors Notes was approximately $15.1 million. All Outside Investor Notes
 were repaid between January 17, 2018 and February 8, 2018.

                                                         3
 70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19            Entered 10/16/19 20:56:40        Page 9 of 86



          B.    Organizational Structure and Management of the Debtors

         The Company is comprised of more than 120 wholly owned subsidiaries. These
 subsidiaries may be classified as (1) holding companies that directly or indirectly hold a portfolio
 of certain assets (the “HoldCo Debtors”); (2) entities that are tenants to master leases with
 certain landlords (the “Tenant Debtors”); and (3) entities which operate Facilities (the “OpCo
 Debtors”). The Company also owns a 38% non-controlling interest in Partners Pharmacy, LLC
 (the “Partners Pharmacy”).

        Approximately thirty-two (32) Debtors (the “HUD Debtors”) are parties to operator
 regulatory agreements (“Regulatory Agreements”) with the U.S. Department of Housing and
 Urban Development (“HUD”). Typically, the HUD Debtors are parties to leases with property
 owners who receive financing from certain HUD lenders (the “HUD Lenders”).

         The Debtors are parties to numerous management agreements (the “Management
 Agreements” and, individually, a “Management Agreement”). Generally, there was one
 Management Agreement in place at each Facility as of the Petition Date. Under the Management
 Agreements, Debtor Senior Care Center Management, LLC (“SCC Management”) provides
 certain other Debtors with the following services: (a) provision of care to residents; (b) the
 general maintenance, repair, and supply, of the Facilities; (c) day-to-day direct supervision of
 service providers at the Facilities; (d) preparation of annual budgets; (e) preparation and
 implementation of marketing programs; (f) establishment and maintenance of books and records;
 (g) preparation of financial reports; (h) preparation of Medicaid, Medicare, and other
 reimbursement programs; (i) preparation and filing of tax return; (j) purchasing, utilities, and
 service contract management, (k) maintaining licensing; (l) insurance procurement; and
 miscellaneous other services. Generally, the Management Agreements provide that the
 Company’s various business segments remit a management fee for such services equal to five
 percent (5%) of gross revenue.

         Pursuant to the Senior Care Centers, LLC Operating Agreement (the “Operating
 Agreement”), the Company is managed by existing management and a board of directors (the
 “Board”) at the holding company, Senior Care Centers, LLC (“SCC Parent”). Under the
 Operating Agreement, and at the direction of the Company’s management, unit holders of Senior
 Care Centers, LLC (“Unit Holders”) are eligible to receive quarterly pro rata distributions of the
 Company’s net profits from operations to assist in paying income tax liabilities along with
 dividends from time to time. The last tax distribution was made in 2015. The last dividend
 distribution was made in March 2018.

         The Board historically consisted of four Board members (the “Board Members”).
 Prepetition, three of the Board Members were affiliated with Granite and the remaining Board
 Member was an officer of the Company. In November 2017, an independent Board Member was
 added to replace the officer member. In response to the Debtors’ financial difficulties, the
 Company formed a special committee of the sole independent Board Member (the “Independent
 Committee”) to help review and evaluate their strategic alternatives including a potential sale of
 some or all of the equity of the Company. On or about November 10, 2018, two additional
 independent observers were added to the Board and, as of the Petition Date, the three members
 appointed by Granite resigned from the Board and the independent observers were appointed as

                                                  4
 70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19                      Entered 10/16/19 20:56:40              Page 10 of 86



  additional independent board members. In addition, one additional independent member was
  added as of the Petition Date. As of the Petition Date, the Board consisted of five (5)
  independent members.

           C.       Prepetition Capital Structure

                    (1)      ABL Credit Facility

          Certain Debtors4 (the “Non-HUD Borrowers”) are parties to the certain Amended and
  Restated Credit and Security Agreement dated January 12, 2017 (as amended, restated, modified,
  or supplemented from time to time, the “Non-HUD Credit Agreement”) with CIBC Bank USA
  as Lead Arranger, Administrative Agent, and Lender (the “Administrative Agent”),5 and CIT
  Finance LLC, Wells Fargo Bank, N.A., MB Financial Bank, N.A., Bankers Trust Company, and
  Compass Bank as lenders (together with Administrative Agent, the “ABL Lenders”). The Non-
  HUD Credit Agreement provided the Non-HUD Borrowers with access to a term loan up to an
  aggregate principal amount of $7,395,448.99 (the “Non-HUD Term Loan”) and a revolving
  credit loan in the aggregate principal amount of $67,500,000 (the “Non-HUD Revolver”, and
  together with the Non-HUD Term Loan, the “Non-HUD ABL Credit Facility”). The Non-HUD
  Term Loan was paid off in early 2017.

         Certain Debtors (the “HUD Borrowers”) are parties to that certain Amended and
  Restated Credit and Security Agreement dated June 21, 2017 (as amended, restated, modified, or
  supplemented from time to time, the “HUD Credit Agreement”, with the Non-HUD Credit
  Agreement, the “ABL Credit Facility Documents”) with the Administrative Agent and
  Lenders. The HUD Credit Agreement provided the HUD Borrowers with a revolving credit loan
  in the aggregate principal amount of $12,500,000 (the “HUD Revolver” or the “HUD ABL
  Credit Facility”, together with the Non-HUD Credit Facility, the “ABL Credit Facility”). As is
  common in these types of financings, borrowings under the Credit Facility are limited by a
  borrowing base calculation (the “Borrowing Base”).

           Additionally, the Debtors and the Administrative Agent are parties to two unsecured
  letters of Credit in the aggregate principal amount in excess of $2 million (the “LCs”).

         As of the Petition Date, approximately $33.06 million was due and outstanding under the
  Non-HUD Revolver, and approximately $9.53 million was due and outstanding under the HUD
  Revolver. As of the Petition Date, the Debtors were obligated to the ABL Lenders in the
  aggregate principal amount of $45.56 million.

         To secure the obligations under the ABL Credit Facility, the Debtors granted the
  Administrative Agent a first priority perfected security interest in, subject to certain exceptions
  discussed below: “Goods, Accounts (including Health-Care Insurance Receivables), Equipment,
  Inventory, contract rights or rights to payment of money (including any escrowed funds, escrow
  payments or indemnification payments owing to any of the Debtors pursuant to any escrow

  4
    Attached hereto as Exhibit A is a chart which details all Debtors and their status, if any, under the applicable ABL
  Credit Facility Documents.
  5
    The ABL Credit Facility Documents were originally executed by The PrivateBank and Trust Company,
  predecessor in interest to CIBC Bank USA.

                                                            5
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19                     Entered 10/16/19 20:56:40             Page 11 of 86



  agreement, purchase agreement or acquisition agreement), leases, license agreements, franchise
  agreements, General Intangibles, Intellectual Property, commercial tort claims, documents,
  Instruments (including any promissory notes), Chattel Paper (whether tangible or electronic),
  cash, Deposit Accounts, Securities Accounts, Letter-of-Credit Rights (whether or not the letter of
  credit is evidenced by a writing), Securities, and all other Investment Property, Supporting
  Obligations, and Financial Assets; all of each Debtor’s books and records relating to any of the
  foregoing; and all and all claims, rights and interests in any of the above and all substitutions for,
  additions, attachments, accessories, accessions, and improvements to and replacements,
  products, Proceeds and insurance proceeds of any or all of the foregoing (each as defined in the
  ABL Credit Facility Documents), and every other item of collateral described in the Credit
  Facility Documents (collectively, all of the above types and descriptions of collateral are referred
  to herein as the “Prepetition ABL Collateral”).

                   (2)      Sabra Loans

         In connection with the acquisition of certain Facilities, certain Debtors 6 entered into that
  certain Loan Agreement dated September 1, 2015 (as amended, restated, modified, or
  supplemented from time to time, the “Gamble Loan Agreement”) and Promissory Note (the
  “Gamble Note”) with CCP Finance I, LLP.7 SCC Parent executed that Guaranty of Payment on
  September 1, 2015 (the “Gamble Guaranty”, and together with the Gamble Note and Gamble
  Loan Agreement, the “Gamble Loan Documents”). The Gamble Loan Agreement provided the
  Gamble Debtors with access of up to $20 million (the “Gamble Loan”).

         To provide the Debtors with additional liquidity and to pay off the Non-HUD Term Loan,
  on April 28, 2017, Sabra and the Debtors entered into that certain Term Loan Agreement and
  Security Agreement (the “Ranger Loan Agreement”). The Ranger Loan Agreement provided
  the Debtors with a term loan in the amount of $7 million (the “Ranger Loan”, and together with
  the Gamble Loan, the “Sabra Loans”).

         To obtain Sabra’s consent to the Pharmacy Sale in February 2018,8 the Debtors paid
  Sabra approximately $12 million, bringing the outstanding balance of the Gamble Loan down to
  $5 million, and satisfying the Ranger Loan’s balance of approximately $7.23 million. The
  Debtors also granted Sabra an interest in the Harden Escrow that is disputed by several parties,
  including the ABL Lenders and the Committee.

         As of the Petition Date, approximately $4.33 million was due and outstanding to Sabra on
  account of the Gamble Loan.




  6
    Senior Rehab Solutions North Louisiana LLC, SCC Hospice Holdco LLC, Gamble Hospice Care Northwest, LLC,
  Gamble Hospice Care Cenla, LLC, Gamble Hospice Care Central, LLC and Gamble Hospice Care Northeast, LLC
  (together, the “Gamble Debtors”).
  7
    In August 2017, CCP Finance I, LLC and its affiliated entities including Care Capital Partners Inc. (collectively,
  “CCP”) merged with Sabra Healthcare REIT, Inc. (together with its affiliates, “Sabra”). CCP is now a subsidiary of
  Sabra.
  8
    See the chart in Section I.A.

                                                           6
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19                   Entered 10/16/19 20:56:40             Page 12 of 86



         As discussed below, Sabra through the Sabra Intercreditor Agreement (as defined below)
  had a second priority lien on that portion of the Prepetition ABL Collateral related to receivables
  generated by the Sabra-owned Facilities.

                    (3)     Excluded Debtors

        Certain Debtors are not parties to the ABL Credit Facility (collectively, the “Excluded
  Debtors”). The Excluded Debtors are:

                 Harden;
                 PM Management - Killeen I NC, LLC, PM Management - Killeen II NC, LLC,
                  PM Management - Killeen III NC, LLC, and PM Management – Portfolio VIII
                  NC, LLC (the “KeyBank Debtors”);
                PM Management - Park Valley NC, LLC, PM Management–New Braunfels NC,
                  LLC, and PM Management – Portfolio IX NC, LLC (the “Love Funding
                  Debtors”);
                PM Management – Pflugerville NC, LLC;
                San Antonio SCC LLC;
                SCC Hospice Holdco, LLC;
                Senior Care Center Management II, LLC; and
                The Gamble Debtors
          Of the Excluded Debtors, certain are also HUD Debtors. The HUD Lenders assert first
  priority liens on the assets these Debtors.9

                    (4)     Leasehold Obligations

         The Company does not own any real estate, but instead operates the Facilities through a
  number of leases, subleases, and master leases (collectively, the “Leases”) among numerous
  landlords (together, the “Landlords”). As of the Petition Date, the Company was party to
  approximately 113 Leases.

       As of the Petition Date, the Company’s three largest Landlords were Granite, Sabra, and
  TXMS Real Estate Investments, Inc. (“TXMS” or “LTC”).

          As of the Petition Date, the Company and Granite were parties to a number of Leases (the
  “Granite Leases”) covering approximately thirty-four (34) Facilities (the “Granite Facilities”).
  Pursuant to the Granite Leases, Granite was owed approximately $46.6 million per year and held
  a security deposit in the amount of approximately $1.26 million. As of the Petition Date, Granite
  was owed approximately $4.49 million in unpaid rent.

         As of the Petition Date, the Company and Sabra were parties to a number of Leases (the
  “Sabra Leases”) covering approximately thirty-eight (38) Facilities (the “Sabra Facilities”).
  Pursuant to the Sabra Leases, Sabra was owed approximately $58.5 million per year for rent and
  held a security deposit of approximately $5.76 million and a capital reserve of approximately

  9
    Love Funding Corporation has a first priority lien on the assets of the Love Debtors. KeyBank, N.A. has a first
  priority lien on the KeyBank Debtors.

                                                         7
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19          Entered 10/16/19 20:56:40        Page 13 of 86



  $3.02 million. As of the Petition Date, Sabra was owed approximately $31.78 million in unpaid
  rent, common area maintenance charges, and taxes.

         As of the Petition Date, the Company and TXMS were parties to a number of Leases (the
  “TXMS Leases”) covering approximately eleven (11) Facilities (the “TXMS Facilities”).
  Pursuant to the TXMS Leases, TXMS is owed approximately $14 million per year for rent and
  holds a security deposit in the way of letters of credit of more than $2 million and CAPEX
  deposits of $2.4 million, and property tax/insurance deposit of $2.2 million. No amounts were
  due and outstanding to TXMS as of the Petition Date except for the “stub rent” related to
  December 2018.

          As of the Petition Date, the Company was also a party to Leases with approximately
  fifteen additional Landlords (the “Additional Landlords”) covering approximately twenty-six
  Facilities (the “Additional Leases”).

                (5)     Intercreditor Agreements

          Given the complexity of the Company’s operations and capital structure, a number of
  intercreditor agreements are in place governing the relationships among various parties including
  the Administrative Agent, Sabra, Landlords, and HUD Lenders. Generally, and as detailed
  further in the various pleadings in the Chapter 11 Cases and the respective intercreditor
  agreements and UCC statements, the Administrative Agent has a first priority lien on
  substantially all of the Debtors’ Prepetition Collateral, except for assets owned by the Excluded
  Debtors.

          As of the Petition Date, pursuant to that certain Second Amended and Restated
  Intercreditor Agreement dated April 28, 2017 (the “Sabra Intercreditor Agreement”) Sabra
  had a second priority lien on substantially all of the Debtors’ Prepetition Collateral.

         Generally, Sabra and certain other Landlords have valid first priority liens in certain
  landlord collateral (the “Landlord Liens”).

           D.   Other Debt

         As of the Petition Date, the Company owed an aggregate of approximately $36.7 million
  in unsecured trade debt.

           E.   Events Leading to the Chapter 11 Cases

          Like much of the healthcare sector, SNF operators have experienced significant
  challenges and financial distress in recent years. The Company faced similar challenges to those
  suffered by the skilled nursing industry. In 2017 and 2018, the Company faced additional
  financial pressure in the form of, among other things, declining reimbursement rates, accounts
  receivable collection difficulties, declining census and occupancy rates, increasing Lease
  obligations and “above-market” Leases with various Landlords, tightening trade creditor terms,
  declining performance with the current portfolio for a variety of industry wide developments,
  and a significantly reduced working capital facility. Specifically, the Administrative Agent
  instituted a series of reductions to the ABL Credit Facility’s borrowing base, significantly

                                                 8
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19           Entered 10/16/19 20:56:40       Page 14 of 86



  accelerated certain loan obligations, and required paydowns of amounts outstanding under the
  ABL Credit Facility. In 2017, the Company reported a loss of approximately $92.25 million
  despite generating approximately $910.42 million in revenue.

          Even after the Pharmacy Sale, the Company continued to face liquidity constraints due to
  a number of factors and began to fall behind on lease payments. In early 2018, the Company
  hired Alvarez and Marsal Healthcare Industry Group, LLC (“A&M”) in an attempt to undertake
  an out-of-court restructuring. A&M recommended refinancing the ABL Credit Facility,
  renegotiating underperforming leases, and negotiating with vendors on better pricing and terms.
  In June 2018, the Company engaged BDO USA, LLP (“BDO”) to provide interim management
  and advisory services. The Company also formed a special Committee of the Board and engaged
  Kaufman Hall as financial advisor and S-4 Consulting as a consultant to evaluate strategic
  alternatives. Between July and November 2018, the Company explored numerous strategic
  alternatives including: negotiations with Landlords to restructure, reduce, or defer ongoing rent
  obligations; a sale or spin-off of some or all of the Company’s assets; and a refinancing of the
  ABL Credit Facility to provide additional liquidity. In connection with this process, BDO and the
  Company held negotiations with lenders, landlords, potential investors, and potential acquirers in
  an effort to sell, recapitalize or restructure the Company and resolve the increasing financial
  challenges. Unfortunately, no global resolution to the Company’s financial challenges outside of
  court was successful.

          Throughout 2018, the Company was unable to stay current with its obligations under the
  Leases and certain Landlords declared defaults. These included prepetition notices of default
  from Sabra and Granite. Between May and October 2018, the Company attempted to negotiate
  with Sabra and Granite a “tripartite agreement,” to, among other things, assist Sabra in the
  transition of the Sabra Facilities to a new owner, and reduce the rental obligations due under the
  Sabra Leases and the Granite Leases. These efforts were unsuccessful and Sabra and Granite
  both sent notices of termination, though the Company continues to dispute the validity and
  propriety of such terminations.

          Despite the Pharmacy Sale and the Company’s efforts to resolve its liquidity issues, the
  Company’s finances continued to decline. This problem was further exacerbated by a series of
  borrowing base reductions. In April 2018, the Administrative Agent sent the Company notices of
  default under the ABL Credit Facility documents. Pursuant to those notices, the Borrowing Base
  was further reduced and significant paydowns were required. Additional notices of default were
  sent in October 2018, continuing to hamper the Company’s restructuring efforts.

          In mid-November 2018, Newbridge Management, LLC (“Newbridge”) was retained to
  provide Kevin O’Halloran (“Mr. O’Halloran”) as Chief Restructuring Officer (“CRO”) to the
  Company. Earlier that month, on a public earnings call, one Landlord publicly announced that it
  had purportedly terminated its Leases with the Company. After that earnings call, the market
  began to react, leading to additional financial pressure from other Landlords and trade creditors.
  Certain vendors demanded modifications to payment terms, restricting or eliminating trade
  credit. Further, relationships with current and prospective employees and patients were affected
  by uncertainty.




                                                  9
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19                        Entered 10/16/19 20:56:40           Page 15 of 86



          The Company was unable to stabilize operations and sought relief under the Bankruptcy
  Code by filing these Chapter 11 Cases in an effort to preserve the value of its remaining assets
  for the benefit of all creditors.

  II.        The Chapter 11 Cases

             A.       Commencement of the Chapter 11 Cases and First Day Pleadings

          The Debtors commenced these Chapter 11 Cases on December 4, 2018 (the “Petition
             10
  Date”) by filing voluntary petitions for relief under chapter 11 of the Bankruptcy Code. The
  Debtors are debtors in possession pursuant to Bankruptcy Code section 1107(a) and 1108. The
  Debtors remain in possession of their assets and continue to operate their business without
  interruption.

           When the Debtors filed these Chapter 11 Cases, several goals were critical: (1) to ensure
  that patients in Facilities continued to receive high-quality care; (2) to use the automatic stay
  provided by the Bankruptcy Code to obtain a “breathing spell” to permit an orderly restructuring;
  (3) to transition underperforming Facilities to new operators or restructure the applicable Leases;
  and (4) to maximize the value of the Debtors’ assets through a sale or reorganization.

          To that end, contemporaneously with the filing of the petitions, the Debtors filed a
  number of “first day pleadings” and the Bankruptcy Court entered orders: (1) permitting the joint
  administration of the Chapter 11 Cases; (2) authorizing the Debtors’ to file a consolidated
  mailing matrix and consolidated list of unsecured creditors; (3) deeming the Chapter 11 Cases as
  “complex cases” under the Local Rules; (4) approving the Debtors’ continued use of their cash
  management system and business forms; (5) authorizing, but not directing, the Debtors to make
  certain payroll payments to employees and continue certain employee benefit plans and other
  practices; (6) approving the maintenance of insurance policies and the payment obligations
  thereunder; (7) extending their time for filing the Schedules and Statements of Financial Affairs;
  (8) determining that the Debtors’ utility providers have been provided with adequate assurance
  of payment within the meaning of Bankruptcy Code section 366 and prohibiting such utility
  providers from altering, refusing, or discontinuing services on account of prepetition amounts
  outstanding and on account of any perceived inadequacy of the Debtors’ proposed adequate
  assurance pending entry of a final order; (9) authorizing certain steps to protect confidential
  patient information in connection with filings in the Chapter 11 Cases; (10) authorizing, but not
  directing, the Debtors’ to pay outstanding prepetition taxes; and (11) permitting the Debtors to
  maintain their patient refund programs. These first day orders allowed the Debtors to stabilize
  operations and effectuate procedural efficiencies in the administration of the Chapter 11 Cases.

             B.       Use of Cash Collateral

         One critical goal of the Debtors was to ensure sufficient liquidity to operate their
  businesses during the pendency of the Chapter 11 Cases and ensure there was no impact to,
  among other things, patient care. On the Petition Date, the Debtors filed the Motion of Debtors
  for Entry of Interim and Final Orders (I) Authorizing the Use of Cash Collateral, (II), Granting
  Adequate Protection, (III) Modifying the Automatic Stay, (IV) Setting a Final Hearing, and (V)
  10
       Certain additional Debtors filed petitions on the January Petition Date and subsequent dates.

                                                              10
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19                  Entered 10/16/19 20:56:40   Page 16 of 86



  Granting Related Relief [Docket No. 24] (the “Cash Collateral Motion”). The Court entered a
  number of interim orders before entering a final order on July 2, 2019. See Docket Nos. 74, 75,
  431, 673, 962, 1228, 1278, 1370, and 1475 (collectively, the “Cash Collateral Orders”). The
  Cash Collateral Orders provided certain parties with adequate protection including: the
  Administrative Agent and the Lenders, Sabra, and certain HUD Lenders. Without the consensual
  use of cash collateral, the Debtors would not have been able to continue business operations in
  an orderly manner, support working capital needs, and adequately maintain patient care.

         The Court also entered an agreed cash collateral order with respect to the Love Funding
  Debtors and the KeyBank Debtors. See Docket Nos. 561, 572, and 1452.

            C.      Retention of Professionals

          During the Chapter 11 Cases, the Bankruptcy Court has approved the Debtors’ retention
  and employment of the following Professionals to assist in the administration of the Debtors’
  Chapter 11 Cases: (1) Polsinelli PC, as counsel to the Debtors; (2) Rochelle McCullough, LLP,
  as co-counsel to the Debtors; (3) Gray Robinson, P.A., as special counsel to the independent
  Board; (4) Omni Management Group, as the Voting and Claims Agent; (5) H2C Analytics LLC
  (“H2C”), as investment banker; (6) Newbridge, to provide a CRO; (7) BDO, to provide various
  officers and financial advisory support; (8) Sitrick and Company, as consultant for corporate
  communications and public relations; and (9) Stephen Duck, CPA, as accountant to the Debtors.

            D.      Patient Care Ombudsman

          On December 31, 2018, the Bankruptcy Court entered an order directing the appointment
  of a patient care ombudsman (the “Patient Care Ombudsman”) pursuant to Bankruptcy Code
  section 333 (the “PCO Appointment Order”) [Docket No. 233]. The U.S. Trustee appointed
  Martin I. Kalish, M.D. to serve as Patient Care Ombudsman [Docket No. 261]. The Bankruptcy
  Court approved the Patient Care Ombudsman’s applications to retain Nelson Mullins Riley and
  Scarborough LLP and Waller Lansden Dortch & Davis, LLP as attorneys by orders dated
  February 21, 2019 [Docket No. 551] and February 25, 2019 [Docket No. 567]. On May 29,
  2019, the Court entered the Order to Show Cause Regarding the Discharge of the Patient Care
  Ombudsman [Docket No. 1206]. Following negotiations between the Debtors, the Committee,
  the Patient Care Ombudsman, and the Administrative Agent, a resolution was reached regarding
  the continued role and work plan of the Patient Care Ombudsman. See Order Resolving Order to
  Show Cause Regarding the Discharge of Patient Care Ombudsman [Docket No. 1563].

            E.      Appointment of the Committee

         On December 14, 2018, the U.S. Trustee selected the members of the official committee
  of unsecured creditors (the “Committee”) pursuant to Bankruptcy Code section 1102. On March
  11, 2019, the U.S. Trustee filed an amended notice of appointment [Docket No. 659]. Presently,
  the Committee is composed of: (1) Shiftkey, LLC; (2) TXMS;11 (3) Trident USA Health; (4)
  Performance Food Group, Inc.; (5) Acadian Ambulance Service; (6) Direct Supply, Inc.; (7)


  11
       TXMS resigned from the Committee in June 2019.

                                                        11
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19             Entered 10/16/19 20:56:40        Page 17 of 86



  Healthcare Services Group, Inc.; (8) Joerns Healthcare LLC; (9) Medline Industries Inc.; and
  (10) Omnicare, Inc.

           The Committee has retained: (1) Greenberg Traurig, LLP, as counsel; (2) FTI Consulting,
  Inc., as financial advisor; and (3) Blake E. Rizzo, as conflicts counsel.

           F.    Lease Rejections and OTAs

          The Debtors have filed a number of motion to reject various executory contracts and
  unexpired leases pursuant to Bankruptcy Code section 365. As set forth in Exhibit B, the Debtors
  have rejected unexpired leases for approximately eighty-five (85) Facilities (collectively, the
  “Rejected Facilities”). Given the nature of the Debtors’ business (including the risk to the
  residents and necessary regulatory approvals), after rejection, the Debtors are unable to simply
  turn over the properties to the Landlord. Instead, the Debtors are expected to continue to operate
  the Rejected Facilities for the benefit of the patients and the applicable Landlord. The continued
  operation of the Rejected Facilities preserves the value of the underlying operations, and
  therefore, the value of the real estate, and more importantly, protects the patients from the risk of
  “transfer trauma” involved with moving the patients to alternate Facilities.

          After the Landlords have identified new operators (“New Operators”) for the Rejected
  Facilities and have reached agreements with the New Operators to operate the Rejected
  Facilities, the Debtors must: (a) agree to the terms of a settlement agreement (“Settlement
  Agreement”) with the Landlord regarding the various claims associated with the applicable
  Lease and the Rejected Facility; and (b) agree to the terms of an operations transfer agreement
  (“OTA”) with the New Operator.

          The Settlement Agreements typically resolve various claims between the Landlords and
  the Debtors, including claims associated with prepetition rent, “stub rent”, postpetition rent, fair
  use and occupancy, rejection damages, and certain post-transition agreements. The OTAs
  typically include provisions regarding the transfer of operations to the New Operator pending
  final regulatory approvals, exchange of information and the mechanics of transition, post-closing
  indemnification, and reconciliation regarding treatment of pre- and post-closing accounts
  receivable. It is typical in situations involving liquidating debtors who are transitioning
  operations for the benefit of the underlying landlords without any compensation (as is the case
  with the Rejected Facilities) for the landlords to provide the new operators with certain financial
  support. Each OTA and Settlement Agreement is unique given the facts and circumstances of the
  particular transfer.

          As of October 15, 2019, the Debtors have transitioned operations of forty-seven (47)
  Facilities, including (a) thirty-eight (38) Sabra Facilities (the “Sabra Facilities”); and (b) nine
  (9) independent Facilities (the “Independent Facilities”). In addition, there are thirty-three (33)
  Rejected Facilities (the “Remaining Rejected Facilities”) that have been rejected (in some
  cases, as of the Petition Date) but the Landlords have not yet identified New Operators and the
  Debtors continue to operate such Rejected Facilities for the benefit of the applicable Landlords.
  Of the thirty-three (33) Remaining Rejected Facilities, thirty-one (31) are Granite Facilities (the
  “Granite Rejected Facilities”) and two (2) are independent Facilities (the “Independent



                                                   12
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19            Entered 10/16/19 20:56:40       Page 18 of 86



  Rejected Facilities”). The Debtors anticipate that by the Effective Date, no Independent
  Rejected Facilities will remain.

                 (1)    Sabra Facilities

         Prepetition, Sabra asserted that the leases for the Sabra Facilities had been terminated. On
  December 27, 2018, the Debtors filed the Second Omnibus Motion for Entry of an Order (I)
  Authorizing the Debtors to Reject Certain Unexpired Leases Nunc Pro Tunc to the Petition Date,
  and (II) Granting Certain Related Relief [Docket No. 209] (the “Second Rejection Motion”).
  Among other things, the Second Rejection Motion sought rejection of thirty (30) of the thirty-
  eight (38) Sabra Facilities. On January 31, 2019, the Court entered an order approving the
  Second Rejection Motion [Docket No. 465].

         On February 26, 2019, the Debtors filed the Motion of Debtors for Entry of an Order (I)
  Approving Settlement Agreement, and (II) Granting Related Relief [Docket No. 574] (the “Sabra
  Settlement Motion”) and the [Docket No. 580] (the “Sabra OTA Motion”). Together, the
  Sabra Settlement Motion and Sabra OTA Motion sought the approval of the terms of a
  settlement agreement (the “Sabra Settlement Agreement”) and OTAs (the “Sabra OTAs”)
  which transferred twenty-eight (28) Sabra Facilities to New Operators on April 1, 2019 (the
  “Sabra Initial Transfer Portfolio”). The Sabra Initial Transfer Portfolio was comprised of
  twenty (20) Facilities in Texas and eight (8) Facilities in Louisiana.

         The Sabra Settlement Agreement contemplated the payment of a $9.5 million from the
  Debtors to Sabra. In exchange, the Debtors received a waiver of prepetition claims of $30
  million in unpaid rent and $4.33 million due under the Gamble Loan. The Debtors and Sabra also
  agreed to postpetition use and occupancy and stub rent payment schedule. In total, the Debtors
  believe that Sabra was owed at least $43.7 million, which was settled for approximately $9.5
  million. Finally, the Sabra Settlement Agreement provided that the remaining ten (10) Facilities
  (the “Sabra Supplemental Transfer Portfolio”) would be transferred as soon as possible and
  no use and occupancy payment would be due. The Court approved the Sabra Settlement Motion
  on March 29, 2019 [Docket No. 783] (the “Sabra Settlement Order”).

          The Sabra OTAs provided that the New Operators would assume liability for their
  respective Facilities as of February 15, 2019 (i.e., the execution date of the Sabra OTAs) on a go-
  forward basis. This assumed liability included Medicaid and Medicare liability. The Court
  approved the Sabra OTA Motion on March 29, 2019 [Docket No. 778] (the “Sabra OTA
  Order”).

          On May 20, 2019, a notice was filed supplementing the Sabra OTA Order [Docket No.
  1157] (the “Sabra Supplemental Notice”). The Sabra Supplemental Notice provided notice that
  eight (8) of the remaining ten (10) Facilities comprising the Sabra Supplemental Transfer
  Portfolio had been transferred to New Operators effective May 20, 2019. The remaining two (2)
  Facilities were surrendered to Sabra.

                 (2)    Independent Facilities

         In connection with the Second Rejection Motion, several Landlords raised objections
  regarding the immediate payment of stub rent, payment of rent for January 2019, and post-

                                                  13
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19                        Entered 10/16/19 20:56:40             Page 19 of 86



  rejection fair use and occupancy payments. The Court ruled that the Debtors were not obligated
  to pay stub rent immediately, but were required to pay contractual rent until such Unexpired
  Leases were rejected. The Debtors were also obligated to pay fair use and occupancy for the
  post-rejection period.

         Thus far, the Debtors have transitioned nine (9) non-Sabra Facilities as set forth on
  Exhibit A. While the transition of each Facility was unique, generally, the OTA and Settlement
  Agreement for each Facility provided that: the Landlords would retain all deposits, escrows, and
  impounds; the Landlord and the Debtors granted mutual releases; the Landlord waived claims for
  December stub rent and fair use and occupancy for February, March, and April; the New
  Operators were required to assume certain liabilities, including Medicare successor liability; the
  New Operator retained ninety percent (90%) of the Facility’s employees; and pre-closing
  accounts receivable would remain with the Debtors. The OTAs and Settlement Agreements did
  not provide for the indemnification of New Operators by the Debtors.

                      (3)      Remaining Rejected Facilities

          There are approximately thirty-three (33) Remaining Rejected Facilities. The following
  chart summarizes the Remaining Rejecting Facilities:

                      Rejected Facilities                  Number        Effective Date of Rejection
                      OLP Facility                         1             February 28, 2019
                      Granite Rejected Facilities12        31            December 4, 2018
                      Willacy Facility                     1             December 4, 2018

             G.       Other Postpetition Matters

                      (1)      Litigation

         During the Chapter 11 Cases, six adversary complaints (the “Adversary Complaints”)
  were filed. Of these, two were filed by certain dental providers regarding prepetition Medicaid
  reimbursements (the “Dentist Adversaries”). On July 22, 2019, the Debtors filed a motion
  seeking to resolve the Dentists Adversaries pursuant to a settlement agreement. See Motion of
  Debtors for Entry of an Order (I) Approving Settlement Agreements By and Between the Debtors
  and Certain Dental Providers, and (II) Granting Related Relief [Docket No. 1599].

         One Adversary Complaint was filed by Sabra, who sought a determination that the Sabra
  Leases were terminated prepetition. As part of the Settlement Agreement and OTA with Sabra,
  this matter was dismissed.

          One Adversary Complaint was filed by the Committee relating to certain of the collateral
  pledged to the ABL Lenders. The Committee has also filed a motion for standing to pursue these
  claims, which has been continued and is pending.




  12
       The Debtors anticipate three (3) Granite Rejected Facilities will remain on the Effective Date.

                                                              14
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19           Entered 10/16/19 20:56:40       Page 20 of 86



         One Adversary Complaint was filed by the Debtors in connection with the assumption of
  the Plan Facilities. This Adversary Complaint was mooted by the Courts’ order permitting the
  Debtors to assume the Unexpired Leases for the Plan Facilities. See Docket No. 1906.

         The final Adversary Complaint was filed by OLP Wyoming Springs, LLC (“OLP”), a
  Landlord for one Facility (the “OLP Facility”). The Debtors and OLP have reached settlement.

           The Debtors have also been involved in proceedings with a number of prepetition
  litigation parties who sought relief from the automatic stay imposed by Bankruptcy Code section
  362 to continue litigation outside of the Bankruptcy Court.

                 (2)    Other Rejections

          In addition to the Rejected Facilities, the Debtors have also rejected other unexpired
  leases and executory contracts for, among other things: certain employees, equipment leases, and
  non-Facility leases.

                 (3)    D&O Claims

         As of the Petition Date, the Debtors had in place insurance policies with approximately
  $15 million in total limits that cover certain actions against the Debtors’ directors and officers
  (the “D&O Policies”). On April 30, 2019, the Committee sent the Debtors a letter demanding
  $20 million in damages on account of alleged acts, omissions, breaches of fiduciary duties, self-
  dealing, and other wrongful conduct by the Debtors officers and directors (the “D&O Claims”).
  The Committee further demanded that the Debtors give notice to the issuers of the D&O Policies
  and take all actions necessary to preserve the D&O Claims and D&O Policies.

          Pursuant to the Plan, the D&O Claims, and certain other Causes of Action will be
  preserved and transferred to the Unsecured Creditors Trust, to be liquidated for the beneficiaries
  of the Unsecured Creditors Trust.

                 (4)    Vendor Holds

         Texas Medicaid funds represent approximately thirty percent (30%) of the Debtors’
  revenue and account for $25 million on a monthly basis. Based upon the facts underlying the
  Dentist Adversaries, on April 4, 2019, the Texas Health and Human Services Commission
  (“HHSC”) instituted certain vendor holds (collectively, the “Vendor Holds”) on Medicaid funds
  due and owing to the Debtors. On May 30, 2019, the Debtors filed the Debtors Emergency
  Motion for an Order to Show Cause [Docket No. 1213] (the “Contempt Motion”).

         Although this hold was purportedly intended to only apply to Dental Holds of $2.6
  million, a full vendor hold was placed on all Texas Medicaid funds due and owing to the Debtors
  on account of the majority of their operations in Texas. As a result of the Vendor Holds placed
  on the Debtors’ managed care organizations (“MCOs”) could not process claims submitted by
  the Debtors.

         After the Contempt Motion, the Debtors continued to work with HHSC and the MCOs to
  reconcile all amounts which were held back due to the vendor hold. This process, however,

                                                 15
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19            Entered 10/16/19 20:56:40       Page 21 of 86



  caused cash flow issues for the Debtors from April to June 2019. As of the date hereof, the
  Contempt Motion is still pending.

           H.    Schedules and Bar Dates

          Each of the Debtors filed its respective schedules of assets and liabilities, schedules of
  executory contracts, and statements of financial affairs (collectively, the “Schedules”) pursuant
  to Bankruptcy Code section 521 on January 10, 2019 and amended the Schedules on February
  14, 2019. A copy of the Schedules may be obtained by (1) calling the Voting and Claims Agent
  at (844) 378-1143; (2) writing to Senior Care Centers, LLC et al., c/o Omni Management Group,
  5955, DeSoto Avenue, Suite 100, Woodland Hills, CA 91367; (3) emailing the Voting and
  Claims Agent at: seniorcarecenters@omnimgt.com; and/or (4) visiting the Case Website at
  http://www.omnimgt.com/seniorcarecenters (documents may be downloaded for free). Parties
  may also obtain any documents filed in the Chapter 11 Cases for a fee via PACER at
  http://www.txnb.uscourts.gov.

          On March 27, 2019, the Bankruptcy Court entered an order approving, among other
  things: (1) May 15, 2019 at 4:00 p.m. (prevailing Central Time) as the deadline for all non-
  Governmental Units to File Claims in the Chapter 11 Cases; (2) July 20, 2019 at 4:00 p.m.
  (prevailing Central Time) as the deadline for all Governmental Units to File Claims in the
  Chapter 11 Cases; (3) procedures for filing proofs of Claim; and (4) the form and manner of
  notice of the applicable bar dates [Docket No. 766] (the “Bar Date Order”).

         Because the resolution process for Claims is ongoing, the Claims figures identified in the
  Disclosure Statement represent estimates only and, in particular, the estimated recoveries for
  Holders of General Unsecured Claims could be materially lower if the actual amounts of
  Allowed General Unsecured Claims are higher than current estimates.

           I.    Plan Exclusivity

         Under the Bankruptcy Code, the Debtors had the exclusive right to file a chapter 11 plan
  through and including April 3, 2019 and the exclusive right to solicit acceptance through and
  including June 3, 2019. On March 28, 2019, the Bankruptcy Court entered an order [Docket No.
  765] extending the time during which the Debtors have the exclusive right to File a chapter 11
  plan to July 2, 2019 and a second order extending the time during which the Debtors have the
  exclusive right to File a chapter 11 plan to September 2, 2019 (the “Exclusivity Deadline”).

           J.    Sale and Reorganization Process

          Prepetition, the Debtors conducted a limited process to evaluate potential strategic
  alternatives with the various consultants described in Sections I.B and I.E, but did not receive
  any material offers. Postpetition, the Debtors retained H2C to further evaluate potential strategic
  alternatives, including exploring a potential 363 process and a plan sponsorship alternative. From
  January through March 2019, H2C ran a marketing process intended to identify potential 363
  purchasers. This process did not yield any actionable offers.

         H2C also ran a process to obtain offers from lenders interested in providing exit financing
  under this Plan. The full details of such exit financing will be included in the Plan Supplement

                                                  16
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19            Entered 10/16/19 20:56:40       Page 22 of 86



  and a description of the expected Exit Financing is set forth in Article III.E(2)(c) of this
  Disclosure Statement.

           K.    Reorganized Debtors

                 (1)    Reorganized Debtors’ Operations

          The Debtors intend to assume the Leases for approximately twenty-two Facilities in
  Texas (the “Plan Facilities”) made up of both SNFs and ALFs. In addition to operating the Plan
  Facilities, the Reorganized Debtors will also offer rehabilitation services.

          One of the primary causes of the filing of these Chapter 11 Cases was due to above-
  market leases. As detailed above, the Debtors are in the process of transitioning the majority of
  their Facilities in order focus exclusively on better performing Facilities. The Debtors and the
  Committee believe that without a portfolio comprising many above-market leases, the
  Reorganized Debtors will be able to operate in a more effective manner.

         The Reorganized Debtors intend to improve operations in a number of ways. First, the
  Reorganized Debtors will consist of twenty-two Facilities instead of over one hundred. This will
  allow for New Management to oversee operations and streamline processes. Certain Facilities
  were never properly integrated as they were acquired, but the smaller footprint will allow for
  more consistent operations across the Plan Facilities.

          Second, because the portfolio will be smaller, the Reorganized Debtors will be able to
  implement cost reductions. For example, the Reorganized Debtors intend to reduce corporate
  overhead by outsourcing certain functions, thus allowing the Reorganized Debtors to focus on
  delivering high quality of care in a cost efficient manner.

           Third, the Debtors have already begun to implement a number of measures to increase
  accounts receivable collections. As the Company continued to acquire locations and grew to over
  one hundred Facilities, problems arose as to different medical and billing record systems, which
  made consolidation more difficult. The Debtors have addressed such problems through a number
  of initiatives, both internal (e.g., certain review processes across multiple departments including
  billing, clinical, and reimbursement) and external (e.g., interfacing with MCOs on certain
  requirements).

                 (2)    Reorganized Debtors’ Leadership

         The Reorganized Debtors will operate the Plan Facilities under the direction of Michael
  Beal as Chief Executive Officer. Mr. Beal has over twenty-seven years of experience in the
  healthcare industry, including as the Debtors Chief Operating Officer. Before joining the
  Debtors, Mr. Beal served as the President of Nursing Center Divisions for Kindred Healthcare.

         New Management will also include: Teri Bonar as Chief Clinical Officer; Michael
  Templeton as the Senior Vice President of Operations; Anthony Arnaudy as Chief Financial
  Officer; Michael White as the Vice President of Accounting; and Tonia Bellard as Vice President
  of Revenue Cycle.


                                                  17
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19             Entered 10/16/19 20:56:40        Page 23 of 86



         The Reorganized Debtors are also looking to fill positions in New Management for the
  Chief Sales Marketing Officer and Chief Legal Officer.

           Additional individuals or modifications may be included in the Plan Supplement.

  III.     Summary of the Plan

          The following summaries certain key information contained in the Plan. This summary
  refers to, and is qualified in its entirety by, reference to the Plan, a copy of which is attached
  hereto as Exhibit B. The terms of the Plan will govern in the event any inconsistency arises
  between this summary and the Plan. The Bankruptcy Court has not yet confirmed the Plan
  described in this Disclosure Statement. In other words, the terms of the Plan do not yet bind any
  person or entity. If the Bankruptcy Court does confirm the Plan, it will bind all Holders of
  Claims or Interests.

         The Debtors and the Committee believe that the Plan is in the best interests of the
  Debtors’ creditors, patients, residents, employees, and other parties in interest. In short, the Plan
  contemplates the following:

                     Administrative Claims, Professional Fee Claims, and Priority Tax Claims will
                      be paid in full.

                     Holders of ABL Credit Facility Claims will be paid in full.

                     Holders of Other Secured Claims, HUD Lender Claims, and Priority
                      Unsecured Claims will be Unimpaired under the Plan.

                     Holders of Convenience Class Claims will receive their pro rata share of the
                      Convenience Class Distribution of $1 million.

                     An Unsecured Creditor Trust will be established to investigate and pursue the
                      Unsecured Trust Causes of Action. The Unsecured Creditor Trust will also
                      receive 80% of the New Common Stock and, subject to approval by the Exit
                      Facility Lender, the Unsecured Creditor Trust Note in the principal amount of
                      up to $10 million. The Unsecured Creditor Trust will be funded by the Trust
                      Funding of at least $500,000.

                     Holders of General Unsecured Claims will receive their pro rata share of the
                      distributions from the Unsecured Creditor Trust.

           A.     Treatment of Unclassified Claims

         In accordance with Bankruptcy Code section 1123(a)(1), Administrative Claims,
  Professional Fee Claims, and Priority Tax Claims have not been classified and thus are excluded
  from the Classes and Interests set forth in B of the Plan.




                                                   18
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19            Entered 10/16/19 20:56:40       Page 24 of 86



                 (1)    Treatment of Administrative Claims

          Except to the extent that the Holder of an Allowed Administrative Claim agrees to a less
  favorable treatment with the Debtors or Reorganized Debtors, as applicable, each Holder of an
  Allowed Administrative Claim will receive in full and final satisfaction, settlement, release, and
  discharge of, and in exchange for, its Allowed Administrative Claim, an amount of Cash equal to
  the full unpaid amount of such Allowed Administrative Claim either (1) if the Administrative
  Expense Claim is Allowed, on the Effective Date or as soon as practicable thereafter, or, if not
  then due, when such Allowed Administrative Claim is due or as soon as reasonably practicable
  thereafter; (2) if the Administrative Claim is not Allowed as of the Effective Date, no later than
  thirty (30) days after the date on which an order of the Bankruptcy Court Allowing such
  Administrative Claim becomes a Final Order, or as soon as reasonably practicable thereafter or,
  if not then due, when such Allowed Administrative Claim is due or as soon as reasonably
  practicable thereafter; (3) if the Allowed Administrative Claim is based on liabilities incurred by
  the Debtors in the ordinary course of their business after the Petition Date, pursuant to the terms
  and conditions of the particular transaction giving rise to such Allowed Administrative Claims,
  without any further action by the Holders of such Allowed Administrative Claims; (4) at such
  other time that is agreed to by the Debtors and the Holders of such Allowed Administrative
  Claim; or (5) at such other time and on such other terms set forth by an order of the Bankruptcy
  Court.

          No later than five (5) days after the Effective Date, the Debtors or Reorganized Debtors,
  as applicable, shall post on the Case Website the Scheduled Administrative Claims that are based
  on unpaid liabilities incurred by the Debtors in the ordinary course of their business after the
  Petition Date. Except for Administrative Claims which are Professional Fee Claims, Priority Tax
  Claims, or Scheduled Administrative Claims, requests for payment of Administrative Claims
  must be Filed and served on the Debtors or Reorganized Debtors, as applicable, pursuant to the
  procedures specified in the Confirmation Order and notice of entry of the Confirmation Order no
  later than the Administrative Claims Bar Date. Holders of Administrative Claims that are
  required to, but do not, File and serve a request for payment of such Administrative Claims
  against the Debtors or their property and such Administrative Claims shall be deemed discharged
  as of the Effective Date. Objections to such requests, if any, must be Filed and served on the
  Debtors or Reorganized Debtors, as applicable, and the requesting party no later than sixty (60)
  days after the Effective Date. Notwithstanding the foregoing, no request for payment of an
  Administrative Claim need be filed with respect to an Administrative Claim previously Allowed.

                 (2)    Treatment of Professional Fee Claims

          All requests for payment of Professional Fee Claims must be Filed no later than thirty
  (30) days after the Effective Date. The Bankruptcy Court shall determine the Allowed amounts
  of such Professional Fee Claims after notice and a hearing in accordance with the procedures
  established by the Interim Compensation Order and the Bankruptcy Code. The Reorganized
  Debtors shall pay Professional Fee Claims in Cash in the amount the Bankruptcy Court Allows
  following entry of an order by the Bankruptcy Court Allowing such Professional Fee Claims,
  including from the funds in the Professional Fee Escrow Account.




                                                  19
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19              Entered 10/16/19 20:56:40         Page 25 of 86



          On the Effective Date, the Reorganized Debtors shall establish the Professional Fee
  Escrow Account in trust for the Professionals and fund it with Cash equal to the Professional Fee
  Escrow Amount. Professionals shall estimate in good faith their unpaid Professional Fee Claims
  through the Effective Date and shall deliver such good faith estimates to the Debtors and the
  Committee no later than five (5) Business Days prior to the anticipated Effective Date. For the
  avoidance of doubt, no such estimate shall be deemed to limit the amount of the fees and
  expenses that are the subject of a Professional’s final request for payment of Professional Fee
  Claims Filed with the Bankruptcy Court. If a Professional does not provide an estimate, the
  Debtors may estimate the unpaid and unbilled fees and expenses of such Professional. No funds
  in the Professional Fee Escrow Account shall be property of the Estates. Any funds remaining in
  the Professional Fee Escrow Account after all Allowed Professional Fee Claims have been paid
  will be turned over to the Reorganized Debtors.

         From and after the Effective Date, any requirement that Professionals comply with
  Bankruptcy Code sections 327 through 331 and 1103 in seeking retention or compensation for
  services rendered after such date shall terminate, and the Reorganized Debtors and the
  Unsecured Creditor Trustee may employ and pay any professional in the ordinary course of
  business without any further notice to or action, order, or approval of the Bankruptcy Court.

                 (3)     Priority Tax Claims

          Except to the extent that the Holder of an Allowed Priority Tax Claim agrees to a less
  favorable treatment with the Debtors or the Reorganized Debtors and the Committee and the
  Unsecured Creditor Trustee, as applicable, each Holder of an Allowed Priority Tax Claim will
  receive in full and final satisfaction, settlement, release, and discharge of, and in exchange for, its
  Allowed Priority Tax Claim an amount of Cash equal to the full unpaid amount of such Allowed
  Tax Claim on (1) the Effective Date, (2) the first Business Day after the date that is thirty (30)
  calendar days after the date on which such Priority Tax Claim becomes an Allowed Priority Tax
  Claim, or as soon thereafter as is reasonably practicable, or (3) over a period ending not later
  than five (5) years after the applicable petition date.

                 (4)     U.S. Trustee Fees

          All U.S. Trustee Fees due and payable prior to the Effective Date shall be paid by the
  Debtors on or before the Effective Date in accordance with 11 U.S.C. § 1129(a)(12). On and
  after the Effective Date, until the earliest of a particular Debtor’s case being closed, dismissed, or
  converted to a case under Chapter 7 of the Bankruptcy Code, the Reorganized Debtors shall pay
  any and all U.S. Trustee Fees when due and payable, and shall File with the Bankruptcy Court
  quarterly reports in a form reasonably acceptable to the U.S. Trustee.

           B.    Classification and Treatment of Claims and Interests

          Pursuant to Bankruptcy Code sections 1122 and 1123(a)(1), Claims and Interests are
  classified for all purposes, including, without express or implied limitation, voting, confirmation
  and distribution pursuant to the Plan, as set forth herein. A Claim or an Interest is classified in a
  particular Class only to the extent that the Claim or Interest qualifies within the description of
  that Class and is classified in other Classes to the extent that any portion of the Claim or Interest


                                                    20
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19                        Entered 10/16/19 20:56:40   Page 26 of 86



  qualifies within the description of such other Classes. A Claim or an Interest also is classified in
  a particular Class for the purpose of receiving distributions under the Plan only to the extent that
  such Claim or Interest is an Allowed Claim or Allowed Interest in that Class and has not been
  paid, released, or otherwise satisfied prior to the Effective Date.

          The Plan is premised upon the substantive consolidation of the Debtors solely for the
  purposes of voting, determining which Classes have accepted the Plan, confirming the Plan, and
  the resultant treatment of Claims and Interests and Distributions under the Plan.

             The Plan contemplates the following Classes:

  Class      Claim or Interest                   Status            Voting Rights      Estimated Recovery
  1          ABL Credit Facility Claims          Unimpaired        Deemed to Accept   100%
  2          Other Secured Claims                Unimpaired        Deemed to Accept   100%
  3          HUD Lender Claims                   Unimpaired        Deemed to Accept   100%
  4          Priority Unsecured Claims           Unimpaired        Deemed to Accept   100%
  5          General Unsecured Claims            Impaired          Entitled to Vote   0-40%13
  6          Convenience Class Claims            Impaired          Entitled to Vote   5-40%
  7          Subordinated Debt Claims            Impaired          Deemed to Reject   0%
  8          Intercompany Claims                 Impaired/         Deemed to          0%
                                                 Unimpaired        Reject/Accept
  9          Interests in Subsidiary             Impaired/         Deemed to          NA
             Debtors                             Unimpaired        Reject/Accept
  10         Interests in SCC                    Impaired          Deemed to Reject   0%

                      (1)     Classification and Treatment of Claims and Interests

          Except to the extent that the Debtors or the Reorganized Debtors, as applicable, the
  Committee or Unsecured Creditor Trustee, as applicable, and a holder of an Allowed Claim or
  Allowed Interest, as applicable, agree in writing to less favorable treatment for such Allowed
  Claim or Allowed Interest, as applicable, such holder shall receive under the Plan the treatment
  described below in full and final satisfaction, settlement, release, and discharge of, and in
  exchange for, such holder’s Allowed Claim or Allowed Interest. Unless otherwise indicated, the
  holder of an Allowed Claim or Allowed Interest, as applicable, shall receive such treatment on
  the Effective Date or as soon thereafter as reasonably practicable.

                      (a)     Class 1 – ABL Credit Facility Claims

             Classification. Class 1 consists of all ABL Credit Facility Claims.

         Treatment. Except to the extent that a Holder of an Allowed ABL Credit Facility Claim,
  the Debtors or the Reorganized Debtors, as applicable, and the Committee or the Unsecured
  Creditor Trustee, as applicable, agree in writing to less favorable treatment of its Allowed ABL
  Credit Facility Claim, each Holder of an Allowed ABL Credit Facility Claim shall receive, in


  13
       See Valuation Analysis attached hereto as Exhibit G.

                                                              21
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19             Entered 10/16/19 20:56:40       Page 27 of 86



  full and complete satisfaction, settlement, discharge, and release of, and in exchange for, its
  Allowed ABL Credit Facility Claim:

                  (a)     payment in full in Cash of the unpaid portion of its Allowed ABL Credit
                          Facility Claim on the Effective Date; or

                  (b)     payment at such time and upon other terms as the Debtors or Reorganized
                          Debtors, as applicable, the Committee or Unsecured Creditor Trustee, as
                          applicable, and the Holder of such Allowed ABL Credit Facility Claim
                          may agree.

         Voting. Class 1 is Unimpaired. Holders of Allowed ABL Credit Facility Claims in Class
  1 are conclusively presumed to have accepted the Plan under Bankruptcy Code section 1126(f).
  Holders of Allowed ABL Credit Facility Claims are not entitled to vote to accept or reject the
  Plan.

                  (b)     Class 2 – Other Secured Claims

           Classification. Class 2 consists of all Other Secured Claims.

          Treatment. Except to the extent that a Holder of an Allowed Other Secured Claim, the
  Debtors or the Reorganized Debtors, as applicable, and the Committee or Unsecured Creditor
  Trustee, as applicable, agree in writing to less favorable treatment of its Allowed Other Secured
  Claim, each Holder of an Allowed Other Secured Claim shall receive, in full and complete
  satisfaction, settlement, discharge, and release of, and in exchange for, its Allowed Other
  Secured Claim:

                  (a)     payment in full, in Cash, of the unpaid portion of its Allowed Other
                          Secured Claim on the following: (i) if such Allowed Other Secured Claim
                          is Allowed as of the Effective Date, the Effective Date or as soon
                          thereafter as reasonably practicable (or, if payment is not then due, the
                          date such Allowed Other Secured Claim becomes due and payable, or as
                          soon thereafter as is reasonably practicable); and (ii) if such Allowed
                          Other Secured Claim is not Allowed as of the Effective Date, the date such
                          Other Secured Claim is Allowed or as soon as reasonably thereafter
                          practicable;

                  (b)     a distribution of such Collateral securing the Other Secured Claim;

                  (c)     a distribution of the proceeds of the sale or disposition of such Collateral
                          securing the Other Secured Claim;

                  (d)     Reinstatement of the Other Secured Claim; or

                  (e)     such other treatment as the Debtors or Reorganized Debtors, as applicable,
                          the Committee or Unsecured Creditor Trustee, as applicable, and the
                          Holder of such Allowed Other Secured Claim may agree.


                                                   22
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19            Entered 10/16/19 20:56:40        Page 28 of 86



         Voting. Class 2 is Unimpaired. Holders of Allowed Other Secured Claims in Class 2 are
  conclusively presumed to have accepted the Plan under Bankruptcy Code section 1126(f).
  Holders of Other Secured Claims are not entitled to vote to accept or reject the Plan.

                  (c)    Class 3 – HUD Lender Claims

           Classification. Class 3 consists of all HUD Lender Claims.

          Treatment. Except to the extent that a Holder of an Allowed HUD Lender Claim, the
  Debtors or the Reorganized Debtors, as applicable, and the Committee or Unsecured Creditor
  Trustee, as applicable, agree in writing to less favorable treatment of its Allowed HUD Lender
  Claim, each Holder of an Allowed Other Secured Claim shall receive, in full and complete
  satisfaction, settlement, discharge, and release of, and in exchange for, its Allowed HUD Lender
  Claim:

                  (a)    payment in full, in Cash, of the unpaid portion of its Allowed HUD
                         Lender Claim on the following: (i) if such Allowed HUD Lender Claim is
                         Allowed as of the Effective Date, the Effective Date or as soon thereafter
                         as reasonably practicable (or, if payment is not then due, the date such
                         Allowed HUD Lender Claim becomes due and payable, or as soon
                         thereafter as is reasonably practicable); and (ii) if such Allowed HUD
                         Lender Claim is not Allowed as of the Effective Date, the date such HUD
                         Lender Claim is Allowed or as soon as reasonably thereafter practicable;

                  (b)    a distribution of such Collateral securing the HUD Lender Claim;

                  (c)    a distribution of the proceeds of the sale or disposition of such Collateral
                         securing the HUD Lender Claim;

                  (d)    Reinstatement of the HUD Lender Claim;

                  (e)    such other treatment as the Debtors or Reorganized Debtors, as applicable,
                         the Committee or Unsecured Creditor Trustee, as applicable, and the
                         Holder of such Allowed HUD Lender Claim may agree; or

                  (f)    Love Funding’s first priority lien on the assets of the Love Funding
                         Debtors, including the Cash and Accounts Receivable of the Love
                         Funding Debtors, shall remain in place. If, ninety (90) days after the
                         closing of the transactions transitioning the operations of the Love
                         Funding Debtors, the loans from Love Funding Corporation secured by
                         the assets of the Love Funding Debtors have been assumed by another
                         borrower or borrowers, and those loans are not in default, then, at that time
                         or such later time that any defaults have been cured by another borrower
                         or borrowers, Love Funding’s lien on the assets of the Love Funding
                         Debtors shall be released.




                                                  23
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19             Entered 10/16/19 20:56:40       Page 29 of 86



         Voting. Class 3 is Unimpaired. Holders of Allowed HUD Lender Claims in Class 3 are
  conclusively presumed to have accepted the Plan under Bankruptcy Code section 1126(f).
  Holders of Other Secured Claims are not entitled to vote to accept or reject the Plan.

                  (d)     Class 4 – Priority Unsecured Claims

           Classification. Class 4 consists of all Priority Unsecured Claims.

          Treatment. Except to the extent that a Holder of an Allowed Priority Unsecured Claim,
  the Debtors or the Reorganized Debtors, as applicable, and the Committee or Unsecured Creditor
  Trustee, as applicable, agree in writing to less favorable treatment of its Allowed Priority
  Unsecured Claim, each Holder of an Allowed Priority Unsecured Claim shall receive, in full and
  complete satisfaction, settlement, discharge, and release of, and in exchange for, its Allowed
  Priority Unsecured Claim:

                  (a)     payment in full, in Cash, on the later of (1) the Effective Date; or (2) the
                          date such Priority Unsecured Claim is Allowed;

                  (b)     payment in the ordinary course of business between the Debtors or the
                          Reorganized Debtors, as applicable, and the Holder of such Allowed
                          Priority Unsecured Claim; or

                  (c)     payment at such time and upon other terms as the Debtors or Reorganized
                          Debtors, as applicable, the Committee or Unsecured Creditor Trustee, as
                          applicable, and the Holder of such Allowed Priority Unsecured Claim may
                          agree.

         Voting. Class 4 is Unimpaired. Holders of Allowed Priority Unsecured Claims in Class 4
  are conclusively presumed to have accepted the Plan under Bankruptcy Code section 1126(f).
  Holders of Priority Unsecured Claims are not entitled to vote to accept or reject the Plan.

                  (e)     Class 5 – General Unsecured Claims

           Classification. Class 5 consists of all General Unsecured Claims.

          Treatment. Except to the extent that a Holder of an Allowed General Unsecured Claim,
  the Debtors and the Committee or the Unsecured Creditor Trustee, as applicable, agree in writing
  to less favorable treatment of its Allowed General Unsecured Claim, each Holder of an Allowed
  General Unsecured Claim shall receive, in full and complete satisfaction, settlement, discharge,
  and release of, and in exchange for, its Allowed General Unsecured Claim its Pro Rata share of
  the Unsecured Creditor Recovery.

          Voting. Class 5 is Impaired. Holders of Allowed General Unsecured Claims in Class 5 are
  entitled to vote to accept or reject the Plan.

                  (f)     Class 6 – Convenience Class Claims

           Classification. Class 6 consists of all Convenience Class Claims.

                                                   24
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19              Entered 10/16/19 20:56:40    Page 30 of 86



         Treatment. Except to the extent that a Holder of an Allowed Convenience Class Claim,
  the Debtors or the Reorganized Debtors, as applicable, and the Committee or Unsecured Creditor
  Trustee, as applicable, agree in writing to less favorable treatment of its Allowed Convenience
  Class Claim, each Holder of an Allowed Convenience Class Claim shall receive, in full and
  complete satisfaction, settlement, discharge, and release of, and in exchange for, its Allowed
  Convenience Class Claim, its Pro Rata share of the Convenience Claim Distribution.

          Voting. Class 6 is Impaired. Holders of Allowed Convenience Class Claims in Class 6 are
  entitled to vote to accept or reject the Plan.

                  (g)     Class 7 – Subordinated Debt Claims

           Classification. Class 7 consists of all Subordinated Debt Claims.

          Treatment. Holders of Subordinated Debt Claims shall not receive any distribution on
  account of such Subordinated Debt Claims, and such Subordinated Debt Claims shall be
  discharged, cancelled, releases, and extinguished as of the Effective Date, and shall be of no
  further force or effect.

          Voting. Class 7 is Impaired. Holders of Allowed Subordinated Debt Claims in Class 7 are
  deemed to have rejected the Plan pursuant to Bankruptcy Code section 1126(g) and are not
  entitled to vote to accept or reject the Plan.

                  (h)     Class 8 – Intercompany Claims

           Classification. Class 8 consists of all Intercompany Claims.

          Treatment. Each Allowed Intercompany Claim shall be discharged, cancelled, released,
  and extinguished as of the Effective Date or, at the Debtors’ or the Reorganized Debtors’ option,
  with the consent of the Committee or Unsecured Creditor Trustee, shall be Reinstated or
  compromised; provided, that the treatment of the Allowed Intercompany Claims shall be
  effectuated in a tax efficient manner. Holders of Intercompany Claims will not receive any
  distribution on account of such Intercompany Claims.

         Voting. Class 8 is either (i) Unimpaired, in which case the holders of Allowed
  Intercompany Claims in Class 8 are conclusively presumed to have accepted the Plan pursuant to
  Bankruptcy Code section 1126(f), or (ii) Impaired, in which case holders of Allowed
  Intercompany Claims in Class 8 are deemed to have rejected the Plan pursuant to Bankruptcy
  Code section 1126(g) and are not entitled to vote to accept or reject the Plan.

                  (i)     Class 9 – Intercompany Interests

           Classification. Class 9 consists of all Intercompany Interests.

          Treatment. Each Allowed Intercompany Interest shall be Reinstated or, with respect to
  any Debtor that is dissolved pursuant to Article VI.B(8), shall be cancelled to the extent
  necessary and appropriate to effectuate such dissolution. Holders of Intercompany Interests shall
  not receive any distribution on account of such Intercompany Interests.

                                                    25
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19              Entered 10/16/19 20:56:40     Page 31 of 86



         Voting. Class 9 is either (i) Unimpaired, in which case the holders of Allowed
  Intercompany Interest in Class 8 are conclusively presumed to have accepted the Plan pursuant
  to Bankruptcy Code section 1126(f), or (ii) Impaired, in which case holders of Allowed
  Intercompany Claims in Class 8 are deemed to have rejected the Plan pursuant to Bankruptcy
  Code section 1126(g) and are not entitled to vote to accept or reject the Plan.

                  (j)     Class 10 – Interests in SCC

           Classification. Class 10 consists of all Interests in SCC.

         Treatment. Holders of Interests in SCC shall not receive any distribution on account of
  such Interests, and such Interests in SCC shall be discharged, cancelled, releases, and
  extinguished as of the Effective Date, and shall be of no further force or effect.

          Voting. Class 10 is Impaired. Holders of Allowed Interests in SCC, in Class 10, are
  deemed to have rejected the Plan pursuant to Bankruptcy Code section 1126(g) and are not
  entitled to vote to accept or reject the Plan.

                  (2)     Special Provision Governing Unimpaired Claims

         Except as otherwise provided in the Plan, nothing under the Plan shall affect the rights of
  the Debtors in respect of any Unimpaired Claims, including all rights in respect of legal and
  equitable defenses to or setoffs or recoupments against any such unimpaired Claims.

                  (3)     Elimination of Vacant Classes

          Any Class of Claims or Interests that does not have a Holder of an Allowed Claim or
  Allowed Interest or a Claim or Interest temporarily Allowed by the Bankruptcy Court as of the
  date of the Confirmation Hearing, shall be deemed eliminated from the Plan for purposes of
  voting to accept or reject the Plan and for the purposes of determining acceptance or rejection of
  the plan by such Class pursuant to Bankruptcy Code section 1129(a)(8).

                  (4)      Intercompany Interests and Claims

          To the extent Reinstated under the Plan, holders of Allowed Intercompany Interests or
  Allowed Intercompany Claims are not receiving distributions on account of their Allowed
  Intercompany Interests or Allowed Intercompany Claims, but rather for the purposes of
  administrative convenience, for the ultimate benefit of the holders of the New Common Stock,
  and in exchange for the Debtors’ and Reorganized Debtors’ agreement under the Plan to make
  certain distributions to the holders of the Allowed Claims. For the avoidance of doubt, to the
  extent Reinstated pursuant to the Plan, on and after the Effective Date, all Allowed Interest
  Interests shall be owned by the same Reorganized Debtor that corresponds with the Debtor that
  owned such Allowed Intercompany Interests prior to the Effective Date.




                                                    26
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19            Entered 10/16/19 20:56:40       Page 32 of 86



           C.    Acceptance or Rejection of the Plan

                 (1)    Deemed Acceptance of the Plan

         ABL Credit Facility Claims (Class 1), Other Secured Claims (Class 2), HUD Lender
  Claims (Class 3), Priority Unsecured Claims (Class 4), and certain Intercompany Claims (Class
  8) and certain Intercompany Interests (Class 9) are Unimpaired by the Plan. Pursuant to
  Bankruptcy Code section 1126(f), the Holders of Claims in such Classes are conclusively
  presumed to have accepted the Plan and the votes of such Holders will not be solicited.

                 (2)    Deemed Rejection of the Plan

          Subordinated Debt Claims (Class 7), certain Intercompany Claims (Class 8), certain
  Intercompany Interests (Class 9), and Interests in SCC (Class 10) are Impaired by the Plan and
  shall receive no distribution under the Plan on account of such Interests. Pursuant to Bankruptcy
  Code section 1126(g), Holders of Subordinated Debt Claims, certain Intercompany Claims,
  certain Intercompany Interests, and Interests in SCC are conclusively presumed to have rejected
  the Plan and the votes of such Holders will not be solicited.

                 (3)    Voting Classes

          As a result of the provisions of B, only the votes of Holders of Claims in Classes 5 and 6
  will be solicited with respect to the Plan.

                 (4)    Acceptance by Impaired Classes

         In accordance with Bankruptcy Code section 1126(c), and except as otherwise provided
  in Bankruptcy Code section 1126(e), an Impaired Class of Claims shall have accepted the Plan if
  the Holders of at least two-third in dollar amount and more than one-half in number of Claims,
  who have actually timely and properly cast ballots to vote to accept or reject the Plan, accept the
  Plan.

                 (5)    Confirmation Pursuant to Bankruptcy Code sections 1129(a)(10) and
                        1129(b)

          The Debtors and the Committee seek Confirmation of the Plan pursuant to Bankruptcy
  Code section 1129(b) with respect to Classes 7, 8, 9, and 10, as the Holders of Claims and
  Interests in Classes 7 and 10, and certain Claims and Interests in Classes 8 and 10 are presumed
  to have rejected the Plan. The Debtors and the Committee also seek Confirmation of the Plan
  pursuant to any other Classes of Claims or Interests which vote to reject the Plan. The Debtors
  and the Committee reserve the right to modify the Plan to the extent that Confirmation pursuant
  to Bankruptcy Code section 1129(b) requires modification.




                                                  27
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19              Entered 10/16/19 20:56:40         Page 33 of 86



           D.    Treatment of Executory Contracts and Unexpired Leases

                 (1)     Assumption of Executory Contracts and Unexpired Leases

          Except as otherwise provided herein, as of the Effective Date, all Executory Contracts
  and Unexpired Leases listed on the Schedule of Assumed Executory Contracts and Unexpired
  Leases will be deemed: (i) assumed by the applicable Debtor in accordance with, and subject to
  the provisions and requirements of Bankruptcy Code sections 365 and 1123; and (ii) if so
  indicated on the Schedule of Assumed Executory Contracts and Unexpired Leases, assigned to
  the other party identified as the assignee for each assumed Executory Contract and Unexpired
  Lease. The entry of the Confirmation Order by the Bankruptcy Court shall constitute approval of
  such assumption and assignment pursuant to Bankruptcy Code sections 365 and 1123. The
  Debtors reserve the right to reject any executory contrary or unexpired lease until the
  Confirmation Date.

          Notwithstanding anything to the contrary in the Plan, all guaranties of a Debtor or non-
  Debtor (including, without limitation, Senior Care Centers, LLC and Harden Healthcare, LLC)
  guarantying obligations and liabilities of a Debtor or a Reorganized Debtor under any of the Plan
  Facilities Leases shall remain and continue after the Effective Date and shall in no way be
  impacted or diminished by any provision of the Plan.

                 (2)     Cure of Defaults

          Any monetary amounts by which each executory contract and unexpired lease to be
  assumed is in default shall be satisfied, pursuant to Bankruptcy Code section 365(b)(1), by
  payment of the default amount in Cash on the Effective Date or on such other terms as the parties
  to each such executory contract or unexpired lease may otherwise agree. In the event of a dispute
  regarding (a) the amount of any cure payments, (b) the ability of the Reorganized Debtors or any
  assignee to provide "adequate assurance of future performance" (within the meaning of
  Bankruptcy Code section 365) under the contract or lease to be assumed, or (c) any other matter
  pertaining to assumption, the cure payments required by Bankruptcy Code section 365(b)(1)
  shall be made following the entry of a Final Order resolving the dispute and approving the
  assumption. Pending the Bankruptcy Court's ruling on such motion, the executory contract or
  unexpired lease at issue shall be deemed assumed by the Debtors unless otherwise ordered by the
  Bankruptcy Court. The Debtors reserve the right to reject any executory contract or unexpired
  lease not later than thirty (30) days after the entry of a Final Order resolving any such dispute.
  The Debtors further reserve the right to reject executory contracts or unexpired leases related to
  the Rejected Facilities to facilitate transition to new operators not later than ninety (90) days after
  the Effective Date. Notwithstanding the foregoing, the Debtors shall only be permitted to reject
  the Plan Facilities Leases until entry of the Confirmation Order.

          At least fourteen (14) days before the Confirmation Hearing, the Debtors will provide for
  notices of proposed assumption and proposed cure amounts to be sent to applicable third parties
  and for procedures for objecting thereto and resolution of disputes by the Bankruptcy Court. Any
  objection by a counterparty to an Executory Contract or Unexpired Lease to a proposed
  assumption or related cure amount must be Filed, served, and actually received by the Debtors at
  least seven (7) days before the Confirmation Hearing. Any counterparty to an Executory


                                                    28
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19           Entered 10/16/19 20:56:40       Page 34 of 86



  Contract or Unexpired Lease that fails to object timely to the proposed assumption or cure
  amount will be deemed to have consented to such assumption or proposed cure amount.

          If the Bankruptcy Court determines that the Allowed Cure Claim with respect to any
  Executory Contract or Unexpired Lease is greater than the amount set forth in the applicable
  Cure Notice, the Debtors or Reorganized Debtors, as applicable, may add such Executory
  Contract or Unexpired Lease to the Schedule of Rejected Executory Contracts and Unexpired
  Leases, in which case such Executory Contract or Unexpired Lease will be deemed rejected as
  the Effective Date.

          Assumption of any Executory Contract or Unexpired Lease shall result in the full release
  and satisfaction of any Claims or defaults, whether monetary or nonmonetary, including defaults
  of provisions restricting the change in control or ownership interest composition or other
  bankruptcy-related defaults, arising under any Assumed Executory Contract or Unexpired Lease
  at any time before the effective date of assumption. Any Proofs of Claim Filed with respect to an
  Assumed Executory Contract or Unexpired Lease shall be deemed disallowed and expunged,
  without further notice to or action, order, or approval of the Bankruptcy Court.

                 (3)    Rejection of Executory Contracts and Unexpired Leases

         Except as otherwise provided herein, or in any contract, instrument, release, indenture or
  other agreement, or document entered into in connection with the Plan, as of the Effective Date,
  each Debtor shall be deemed to have rejected each Executory Contract and Unexpired Lease to
  which it is a party, unless such Executory Contract or Unexpired Lease: (1) was previously
  assumed or rejected; (2) was previously expired or terminated pursuant to its own terms; (3) is
  the subject of a motion or notice to assume filed on or before the Confirmation Date; or (4) is
  designated specifically or by category as an Executory Contract or Unexpired Lease on the
  Schedule of Assumed Executory Contracts and Unexpired Leases. For the avoidance of doubt,
  any Executory Contract or Unexpired Lease which does not appear on the Schedule of Rejected
  Executory Contracts and Unexpired Leases and which is not subject to one of the four conditions
  for assumption of Executory Contracts and Unexpired Leases listed in this paragraph shall be
  deemed rejected.

          The Confirmation Order shall constitute an order of the Bankruptcy Court under
  Bankruptcy Code sections 365 and 1123(b) approving the assumptions and assignments or
  rejections described above as of the Effective Date. Unless otherwise indicated, all assumptions
  and assignments or rejections of Executory Contracts and Unexpired Leases in the Plan will be
  effective as of the Effective Date. Each Executory Contract and Unexpired Lease assumed and
  assigned pursuant to the Plan or by Bankruptcy Court order, shall vest in and be fully
  enforceable by the applicable assignee in accordance with its terms, except as such terms may
  have been modified by order of the Bankruptcy Court. To the maximum extent permitted by law,
  to the extent any provision in any Executory Contract or Unexpired Lease assumed pursuant to
  the Plan restricts or prevents, or purports to restrict or prevent, or is breached or deemed
  breached by, the assumption of such Executory Contract or Unexpired Lease (including, without
  limitation, any “change of control” provision), then such provision shall be deemed modified
  such that the transactions contemplated by the Plan shall not entitle the non-Debtor party thereto



                                                 29
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19            Entered 10/16/19 20:56:40       Page 35 of 86



  to terminate such Executory Contract or Unexpired Lease or to exercise any other default-related
  rights with respect thereto.

                 (4)    Rejection Claims

          Any counterparty to a contract or lease that is identified on the Schedule of Rejected
  Executory Contracts and Unexpired Leases or is otherwise rejected by the Debtors must file and
  serve a proof of Claim on the applicable Debtor that is party to the contract or lease to be
  rejected no later than thirty (30) days after the later of (i) the Confirmation Date, or (ii) the
  effective date of rejection of such executory contract or unexpired lease.

                 (5)    Reservation of Rights

          Neither the exclusion nor inclusion of any contract or lease in the Plan Supplement, nor
  anything contained in the Plan, shall constitute an admission by the Debtors that any such
  contract or lease is in fact an Executory Contract or Unexpired Lease or that the Reorganized
  Debtors have any liability thereunder. In the event of a dispute regarding whether a contract or
  lease is or was executory or unexpired at the time of assumption or rejection, the Debtors shall
  have thirty (30) days following entry of a Final Order resolving such dispute to alter the
  treatment of such contract or lease as otherwise provided herein.

           E.    Means for Implementation

                 (1)    Substantive Consolidation; Closing Chapter 11 Cases of Subsidiary
                        Debtors

          Except as otherwise expressly provided in the Plan, each Debtor shall continue to
  maintain its separate corporate existence for all purposes other than the treatment of Claims
  under the Plan and distributions from the Unsecured Creditor Trust. On the Effective Date, (1)
  all Unsecured Creditor Trust Assets (and all proceeds thereof) and all liabilities of each of the
  Debtors shall be deemed merged or treated as though they were merged into and with the assets
  and liabilities of each other, (2) subject to Article III.A(7), all Intercompany Claims among the
  Debtors shall be eliminated and there shall be no distributions on account of such Intercompany
  Claims, (3) any obligation of a Debtor and any guarantee thereof by any other Debtor shall be
  deemed to be one obligation, and any such guarantee shall be eliminated, (4) each Claim filed or
  to be filed against more than one Debtor shall be deemed filed only against one consolidated
  Debtor and shall be deemed a single Claim against and a single obligation of the Debtors, and (5)
  any joint or several liability of the Debtors shall be deemed one obligation of the Debtors. On the
  Effective Date, and in accordance with the terms of the Plan, all Claims based upon guarantees
  of collection, payment or performance made by one Debtor as to the obligations of another
  Debtor shall be released and of no further force and effect. Such substantive consolidation shall
  not (other than for purposes relating to the Plan) affect the legal and corporate structures of the
  Reorganized Debtors.

         Under applicable law, including In re ADPT DFW Holdings, LLC, 574 B.R. 87 (Bankr.
  N.D. Tex. 2017) (“Adeptus”), courts look to a “traditional multi-factor test” and a “harm
  balancing test”. The multi-factor test looks to:


                                                  30
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19             Entered 10/16/19 20:56:40        Page 36 of 86



           the presence or absence of consolidated financial statements; the unity of interests and
  ownership between the various corporate entities; the existence of parent and intercorporate
  guaranties on loans; the degree of difficulty in segregating and ascertaining individual assets and
  liabilities; the transfer of assets without formal observance of corporate formalities; the
  commingling of assets and business functions; the profitability of consolidation at a single
  physical location; the parent corporation owns all or a majority of the capital stock of the
  subsidiary; the parent and subsidiary have common officers and directors; the parent finances the
  subsidiary; the parent is responsible for incorporation of the subsidiary; the subsidiary has
  grossly inadequate capital; the parent pays salaries, expenses, or losses of the subsidiary; the
  subsidiary has substantially no business except with the parent; the subsidiary has essentially no
  assets except for those conveyed by the parent; the parent refers to the subsidiary as a department
  or division of the parent; the directors or officers of the subsidiary do not act in interests of the
  subsidiary, but take directions from the parent; the formal legal requirements of the subsidiary as
  a separate and independent corporation are not observed; and the transfer of assets without
  formal observance of corporate formalities

          As set forth by Judge Jernigan in Adeptus, the multi-factor test may be distilled into two
  factors: (1) whether creditors dealt with entities as single economic unit and did not rely on their
  separate identity in extending credit; and (2) whether the affairs of the Debtors are so entangled
  that consolidation will benefit all creditors. The harm-balancing test ultimately asks whether the
  substantive consolidation under the aforementioned factors will cause more harm than benefit.

         At the Confirmation Hearing, the Debtors intend to demonstrate that substantive
  consolidation is appropriate. The Chapter 11 Cases are the jointly administered cases of
  approximately 130 Debtors. Looking to the factors outlined in Adeptus:

                 (a)     Each of the Debtors are wholly owned subsidiaries of SCC.

                 (b)     The Debtors utilize consolidated financial statements and file a
                         consolidated tax returns.

                 (c)     The Debtors’ “nerve center” is SCC’s corporate office in Dallas, which
                         controls policy and management decisions at all Facilities. Thus, all of the
                         Debtors are controlled by common officers and directors.

                 (d)     The Debtors utilize a centralized cash management system which sweeps
                         cash from Facilities to centralized concentration accounts. The cash
                         management system has a non-HUD and HUD component which
                         commingles assets between non-HUD and HUD Facilities. As set forth in
                         the Schedules, this has resulted in large intercompany claims amongst the
                         Debtors. For example, SCC funded losses at subsidiary operating
                         Facilities.

                 (e)     With certain exceptions, nearly all Debtors are liable under the ABL
                         Credit Facility. SCC has also executed guarantees on certain leases.

                 (f)     Creditors viewed the Debtors as a single entity. For example, certain
                         vendors would arrange for single payments from SCC but deliver good

                                                   31
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19            Entered 10/16/19 20:56:40        Page 37 of 86



                         and/or services across the Facilities. Certain vendors also have national
                         contracts with the Debtors that were entered into by SCC and which
                         covered multiple facilities. This is further evidenced by the multitude of
                         identical and duplicate Claims filed against multiple Debtors.

                 (g)     The D&O Claims which are a significant asset of the Unsecured Creditor
                         Trust Assets are owned jointly by the Debtors and would be difficult, if
                         not impossible, to allocate between the Debtors.

                 (h)     Because the landlords to Rejected Facilities typically waive claims against
                         the Debtors in connection with the transfer of operations, the vast majority
                         of Unsecured Claims are trade creditors who dealt with the Debtors on an
                         aggregate basis.

          In short, the Debtors and the Committee believe that substantive consolidation is
  appropriate as it will maximize recoveries for all creditors. Because the liabilities of the Debtors
  are so intertwined that to untangle would be impossible and impracticable, the Debtors and the
  Committee believe that creditors would be harmed if substantive consolidation did not occur.
  However, the Debtors will not substantively consolidate Accounts Receivable between non-
  HUD and HUD Facilities. Further, the Cash and Accounts Receivable of the Love Funding
  Debtors, including the Love Funding Net Unencumbered Cash, shall remain segregated from,
  and will not be substantively consolidated with the assets of any other Debtors or Reorganized
  Debtors, and shall remain pledged to Love Funding, unless and until Love Funding’s lien is
  released as provided in Section III(A)(3) of the Plan. At such time as Love Funding releases its
  lien on the Love Funding Net Unencumbered Cash and other assets of the Love Funding
  Debtors, such assets will be transferred to the concentration account of the HUD Debtors.

         If the Bankruptcy Court does not approve the substantive consolidation of all of the
  Estates for the purposes set forth herein: (1) the Plan shall be treated as a separate plan of
  reorganization for each Debtor not substantively consolidated, and (2) the Debtors shall not be
  required to resolicit votes with respect to the Plan.

          The Plan shall serve as, and shall be deemed to be, a motion for entry of an order
  substantively consolidating the Chapter 11 Cases for the limited purposes set forth herein. If no
  objection to substantive consolidation is timely filed and served by any Holder of an Impaired
  Claim on or before the deadline to object to the confirmation of the Plan, or such other date as
  may be fixed by the Bankruptcy Court and the Debtors meet their burden of introducing
  evidence to establish that substantive consolidation is merited under the standards of applicable
  bankruptcy law, the Confirmation Order, which shall be deemed to substantively consolidate the
  Debtors for the limited purposes set forth herein, may be entered by the Bankruptcy Court. If any
  such objections are timely filed and served, a hearing with respect to the substantive
  consolidation of the Chapter 11 Cases and the objections thereto shall be scheduled by the
  Bankruptcy Court, which hearing shall coincide with the Confirmation Hearing.

         In addition, if the Bankruptcy Court approves the substantive consolidation, the Plan shall
  serve as, and shall be deemed to be, a motion, pursuant to Bankruptcy Code sections 105(a) and
  350(a) and Bankruptcy Rule 3022, for entry of a Final Decree closing, as of the later of (i) the


                                                  32
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19             Entered 10/16/19 20:56:40        Page 38 of 86



  Effective Date and (ii) the date that the Confirmation Order becomes final and non-appealable,
  the Chapter 11 Cases of each of the Subsidiary Debtors. If no objection to entry of such a Final
  Decree is timely filed and served on or before the deadline to object to the confirmation of the
  Plan, or such other date as may be fixed by the Bankruptcy Court, and the Debtors meet their
  burden of introducing evidence to establish that the Final Decree is merited under the standards
  of applicable bankruptcy law, the Confirmation Order, which shall be deemed to be a Final
  Decree with respect to the Subsidiary Debtors, may be entered by the Bankruptcy Court. If any
  such objections are timely filed and served, a hearing with respect to the Final Decree and
  closing of the Chapter 11 Cases of the Subsidiary Debtors, and the objections thereto, shall be
  scheduled by the Bankruptcy Court, which hearing shall coincide with the Confirmation Hearing.

                 (2)     Financing and Restructuring Transactions

          On the Effective Date, or as soon thereafter as reasonably practicable, the Reorganized
  Debtors shall take all actions as may be necessary or appropriate to effectuate the Restructuring
  Transactions, including: (1) the execution, delivery, and filing, as applicable, of any appropriate
  agreements or other documents of merger, consolidation, restructuring, conversion, disposition,
  transfer, dissolution, or liquidation, each containing terms that are consistent in all material
  respects with the terms of the Plan, and that satisfy the requirements of applicable law; (2) the
  execution, delivery, and filing, as applicable, of appropriate instruments of transfer, assignment,
  assumption, or delegation of any asset, property, right, liability, debt, or obligation, each on
  terms consistent in all material respects with the terms of the Plan; (3) the execution, delivery,
  and filing, as applicable, of appropriate certificates or articles of incorporation, reincorporation,
  merger, consolidation, conversion, or dissolution pursuant to applicable state law; (4) such other
  transactions that are required to effectuate the Restructuring Transactions in the most tax
  efficient manner, as determined by the Debtors; and (5) the execution, delivery, and filing, if
  applicable, of the New Corporate Governance Documents, and any documentation related to the
  New Common Stock or the Restructuring Transactions.

                 (a)     Assumption of Executory Contracts and Unexpired Leases

          On the Effective Date, the Debtors will assume the Executory Contracts and Unexpired
  Leases listed on the Schedule of Assumed Executory Contracts and Unexpired Leases pursuant
  to Bankruptcy Code section 1123(b)(2). Such Schedule of Assumed Executory Contracts and
  Unexpired Leases shall include, among other things, Unexpired Leases for Facilities. In
  conjunction with the assumption of Executory Contracts and Unexpired Leases for any Plan
  Facilities subject to HUD Regulatory Agreements, the Debtors will continue to comply with all
  HUD statutes, regulations, rules, procedures, and policies, including, without limitation, all HUD
  handbooks, HUD Regulatory Agreements, and any HUD addenda to any Executory Contract or
  Unexpired Lease; provided, however, the Debtors reserve the right to rejected Executory
  Contracts or Unexpired Leases which impinge upon the Debtors’ ability to operate.

         On the Effective Date, the Debtors will assume the Medicare provider agreements for the
  Plan Facilities, and will continue to comply with all Medicare statutes, regulations, rules,
  procedures, and policies, including, without limitation, the payment of overpayments, civil
  money penalties, or other liabilities owed to CMS, if any exist.



                                                   33
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19                Entered 10/16/19 20:56:40          Page 39 of 86



                  (b)     Sources and Uses of Consideration for Plan Distributions

         On the Effective Date, all Cash necessary for the Reorganized Debtors to make payments
  required pursuant to the Plan will be funded with Cash on hand, including Cash from operations
  and the proceeds of the Exit Facility and the Harden Escrow. Any Cash payments to be made
  pursuant to the Plan after the Effective Date will be made by the Reorganized Debtors, the
  Unsecured Creditors Trustee or a Distribution Agent. The Reorganized Debtors will be entitled
  to transfer funds between and among themselves as they determine to be necessary or
  appropriate to enable the Reorganized Debtors to satisfy their obligations under the Plan;
  provided, however, that the funds belonging to the Love Funding Debtors shall remain
  segregated and shall not be used to satisfy other debts unless and until Love Funding’s liens are
  released as provided in Section III(A)(3) of the Plan.

                  (c)     Exit Facility

         The Exit Facility is expected be a $21 million senior credit facility provided by MidCap
  Financial Services, LLC (the “Exit Facility Lender”) on the terms described herein.14
  Specifically, the Exit Facility is expected to consist of up to a $20 million revolving line of credit
  and a $1 million term loan. The revolving line of credit is expected to contain an accordion
  provision to increase the total commitment amount to $35 million. The Exit Facility likely will
  have availability in an amount up to 85% of eligible receivables. Like the ABL Credit Facility,
  the Exit Facility will finance HUD and non-HUD Facilities separately. The Exit Facility will
  comply with HUD statutes, regulations, rules, procedures, policies, and handbooks. Generally,
  the revolver for the non-HUD Facilities will be approximately $12 million and the revolver for
  the HUD Facilities will be approximately $8 million.

          Interest on the outstanding balance of the revolving line of credit will be payable monthly
  in arrears at an expected annual rate of reserve-adjusted, 30-day LIBOR (subject to a 1.0% floor)
  plus 475 basis points, reset monthly. Additionally, the Debtors will pay the Exit Facility lender a
  collateral management fee expected to be 0.1% per month on the outstanding balance of the
  revolving line of credit. The revolving line of credit will also contain an unused line item fee
  expected to be 0.5% per annum and an expected 1% origination fee. Interest on the term loan
  will be calculated at an annual rate expected to be 30-day, reserve-adjusted LIBOR (subject to a
  1.0% floor) plus 800 basis points. The term loan also has is expected to have 1.0% origination
  fee.

         The Exit Facility will also likely contain the following terms and conditions, each of
  which are consistent with industry standard asset based lending:

                  (a)     Security. The Exit Facility shall be secured by a perfected first priority
                          security interest in all of the Debtors’ existing and future Accounts
                          Receivable and Accounts Receivable-related items, along with all
                          securities evidencing ownership interest in SCC and its subsidiaries, joint


  14
    The following is a summary of the term sheet (the “Exit Facility Term Sheet”) attached to the Debtors’
  Expedited Motion for Entry of An Order (I) Approving Entry into Exit Financing Term Sheet, (II) Authorizing
  Payment of Related Exit Facility Fees, and (III) Granting Related Relief [Docket No. 1921].

                                                      34
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19            Entered 10/16/19 20:56:40        Page 40 of 86



                         ventures, and all other assets of SCC including the existing rehabilitation
                         division.

                  (b)    Financial Covenants. SCC shall maintain a minimum fixed charge
                         coverage ratio of 1.1 to 1.0. Fixed charge coverage ratio shall be
                         calculated as follows:

           EBITDA - unfinanced capital expenditures / (principal payments + cash interest + cash
  taxes)

                  (c)    Other Terms. SCC shall maintain and pay for a depository account (or a
                         lock box account) subject to a control agreement satisfactory to the Exit
                         Facility Lender, into which the Debtors’ cash collections shall be remitted
                         and swept to the Exit Facility Lender on a daily basis for application to the
                         revolving line of credit balance. The Exit Facility Lender shall perform
                         periodic field audits on the Debtors’ books and records and collateral
                         information.

                  (d)    Loan Information. The Debtors shall execute and deliver to the Exit
                         Facility Lender such loan and security agreements, instruments,
                         documents, certificates, and assurances as are reasonable and customary
                         for similar loans, and as the Exit Facility Lender may reasonably require
                         in connection with the closing of the Exit Facility. Such loan document
                         shall provide, among other things, that the Exit Facility Lender shall have
                         the right to assign the Exit Facility in whole or in part, at its discretion.
                         The Exit Facility Lender shall receive an opinion from the Debtors’
                         counsel satisfactory to the Exit Facility Lender.

          Because the foregoing description of the Exit Facility is based upon the Exit Facility
  Term Sheet, the terms may change prior to the Effective Date. The Exit Facility Documents and
  any related motion will have the final terms of the Exit Facility and related fees.

          The Reorganized Debtors will enter into the Exit Facility on the Effective Date. The
  Confirmation Order shall include approval of the Exit Facility and authorization for the
  Reorganized Debtors to enter into and execute the Exit Facility Documents and such other
  documents as may be required to effectuate the treatment afforded to the lenders under the Exit
  Facility pursuant to the Exit Facility Documents. The Reorganized Debtors may use the Exit
  Facility for any purpose permitted thereunder, including the funding of obligations under the
  Plan and satisfaction of ongoing working capital needs.

          On the Confirmation Date, (1) the Reorganized Debtors are authorized to execute and
  deliver the Exit Facility Documents and perform their obligations thereunder including, without
  limitation, the payment or reimbursement of any fees, expenses, losses, damages, or indemnities,
  and (2) subject to the occurrence of the Effective Date the Exit Facility Documents shall
  constitute the legal, valid, and binding obligations of the Reorganized Debtors and be
  enforceable in accordance with their respective terms.



                                                  35
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19           Entered 10/16/19 20:56:40       Page 41 of 86



                 (d)    Rejected Facilities

          The Debtors will continue to manage the Rejected Facilities. If such Rejected Facilities
  are not transitioned to new operators by the Effective Date the Debtors will: (a) execute an
  Interim Management Agreement until operations are transferred; (b) proceed with closing the
  Rejected Facility under applicable state law and the procedures set forth in the Closure Motion;
  (c) seek the appointment of a receiver; (d) seek emergency closure if necessary; or (e) continue
  to operate such Rejected Facility utilizing the OldCo Facility.

                 (e)    Unsecured Creditor Trust Note

         The Confirmation Order shall include approval of the Unsecured Creditor Trust Note and
  authorization for the Reorganized Debtors to enter into and execute the Unsecured Creditor Trust
  Note and such other documents as may be required to effectuate the treatment afforded to the
  Unsecured Creditor Trust under the Unsecured Creditor Trust Note and related documents.

          On the Confirmation Date, (1) the Reorganized Debtors are authorized to execute and
  deliver the Unsecured Creditor Trust Note and related documents and perform their obligations
  thereunder including, without limitation, the payment or reimbursement of any fees, expenses,
  losses, damages, or indemnities; and (2) subject to the occurrence of the Effective Date the
  Unsecured Creditor Trust Note and related documents shall constitute the legal, valid, and
  binding obligations of the Reorganized Debtors and be enforceable in accordance with their
  respective terms.

       THE UNSECURED CREDITOR TRUST NOTE IS SUBJECT TO THE
  APPROVAL OF THE EXIT FACILITY LENDER. THEREFORE, THE UNSECURED
  CREDITOR TRUST NOTE MAY NOT BE ISSUED AND THE RECOVERY FOR THE
  UNSECURED CREDITOR TRUST BENEFICIARIES MAY BE LIMITED TO THE
  TRUST FUNDING, UNSECURED CREDITOR TRUST CAUSES OF ACTION AND 80%
  OF THE NEW COMMON STOCK.

                 (f)    Issuance of New Common Stock

          On the Effective Date, the Reorganized Debtors shall be authorized to and shall issue the
  New Common Stock in accordance with the terms of the Plan without the need for any further
  corporate action. Each share of New Common Stock issued and distributed pursuant to the Plan
  shall be duly authorized, validly issued, and fully paid and non-assessable. Each distribution and
  issuance shall be governed by the terms and conditions set forth herein applicable to such
  distribution or issuance and by the terms and conditions of the instruments evidencing or relating
  to such distribution or issuance, which terms and conditions shall bind each Entity receiving such
  distribution or issuance.

                 (g)    Retained Causes of Action

         In accordance with Bankruptcy Code section 1123(b), the Debtors shall retain and may
  enforce all rights to commence and pursue, as appropriate, any and all Retained Causes of
  Action, whether arising before or after the Petition Date, and such rights to commence,
  prosecute, or settle such Retained Causes of Action shall be preserved notwithstanding the

                                                 36
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19             Entered 10/16/19 20:56:40        Page 42 of 86



  occurrence of the Effective Date. The Reorganized Debtors may pursue such Retained Causes of
  Action, as appropriate, in accordance with the best interests of the Reorganized Debtors. No
  Person may rely on the absence of a specific reference in the Plan, the Plan Supplement, or the
  Disclosure Statement to any Retained Causes of Action against it as any indication that the
  Debtors or the Reorganized Debtors will not pursue any and all available Retained Causes of
  Action against it. The Debtors or the Reorganized Debtors, as applicable, expressly reserve all
  rights to prosecute any and all Retained Causes of Action against any Entity, except as otherwise
  expressly provided in the Plan. Unless any Retained Causes of Action against an Entity are
  expressly waived, relinquished, exculpated, released, compromised, or settled in the Plan or a
  Court order, including, pursuant to Article VIII hereof, the Debtors or Reorganized Debtors, as
  applicable, expressly reserve all Retained Causes of Action, for later adjudication, and, therefore,
  no preclusion doctrine, including the doctrines of res judicata, collateral estoppel, issue
  preclusion, claim preclusion, estoppel (judicial, equitable, or otherwise), or laches, shall apply to
  such Retained Causes of Action upon, after, or as a consequence of the Confirmation or
  Consummation.

          In accordance with Bankruptcy Code section 1123 and except as otherwise provided
  herein, any Retained Causes of Action which a Debtor may hold against any entity shall vest in
  the applicable Reorganized Debtor. The applicable Reorganized Debtors, through their
  authorized agents or representatives, shall retain and may exclusively enforce any and all such
  Retained Causes of Action. The Reorganized Debtors shall have the exclusive right, authority,
  and discretion to determine and to initiate, file, prosecute, enforce, abandon, settle, compromise,
  release, withdraw, or litigate to judgment any such Retained Causes of Action, and to decline to
  do any of the foregoing without the consent or approval of any third party or further notice to or
  action, order, or approval of the Court.

                 (h)     Dissolution of Certain Entities

          The Debtors and the Committee shall identify, in the Plan Supplement, Debtor entities
  that will be Reorganized Debtors. All other Debtors that are not Reorganized Debtors shall be
  dissolved; provided, however, that the Debtors and the Committee may supplement such list
  before the Effective Date consistent with the list of Rejected Facilities.

                 (3)     Corporate Action

          On the Effective Date, or as soon thereafter as is reasonably practicable, all actions as
  may be necessary or appropriate to effect any transactions described in, approved by,
  contemplated by, or necessary to effectuate the Restructuring Transactions shall be deemed
  authorized and approved by the Bankruptcy Court in all respects, including, as applicable: (1) the
  adoption, execution, delivery and/or filing of the New Corporate Governance Documents; (2) the
  selection of the directors, managers, and officers of the Reorganized Debtors; (3) the
  authorization, issuance, delivery, and distribution of the New Common Stock; (4) rejection,
  assumption, or assumption and assignment, as applicable, of the Executory Contracts and
  Unexpired Leases; (5) the entry into the Exit Facility Documents; (6) the adoption of the
  Management Incentive Plan; (7) the entry into the Unsecured Creditor Trust Agreement,
  Unsecured Creditor Note, and related documents; and (8) all other actions that may be required
  under applicable law.

                                                   37
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19           Entered 10/16/19 20:56:40       Page 43 of 86



          On the Effective Date, all matters provided for in the Plan involving the corporate
  structure of the Reorganized Debtors in connection with the Plan shall be deemed to have
  occurred and shall be in effect, without any requirement of further action by the officers or
  directors of the Debtors or Reorganized Debtors.

         On or before the Effective Date (as applicable), the appropriate officers of the Debtors or
  Reorganized Debtors shall be authorized and directed to issue, execute, and deliver the
  agreements, documents, securities, and instruments contemplated by the plan (or necessary or
  desirable to effectuate the Restructuring Transactions) in the name and on behalf of the
  Reorganized Debtors.

                 (4)    Continued Corporate Existence

         Except as otherwise provided in the Plan or any agreement, instrument, or other
  document incorporated in the Plan or the Plan Supplement, on the Effective Date, each
  Reorganized Debtor shall continue to exist after the Effective Date as a separate corporation,
  limited liability company, partnership, or other form of Entity, as the case may be, with all the
  powers of a corporation, limited liability company, partnership, or other form of Entity, as the
  case may be, pursuant to the applicable law in the jurisdiction in which each applicable Debtor is
  incorporated or formed and pursuant to the respective certificate of incorporation and bylaws (or
  other analogous formation documents) in effect before the Effective Date, except to the extent
  such certificate of incorporation and bylaws (or other analogous formation documents) are
  amended or amended and restated by the Plan, the New Corporate Governance Documents, or
  otherwise, and to the extent such documents are amended or amended and restated, such
  documents are deemed to be amended or amended and restated pursuant to the Plan and require
  no further action or approval (other than any requisite filings required under applicable state,
  provincial, or federal law).

                 (5)    Vesting of Assets

          Except as otherwise expressly provided in the Plan, the Confirmation Order, or any
  agreement, instrument, or other document incorporated in the Plan or the Plan Supplement,
  pursuant to Bankruptcy Code sections 1123(a)(5), 1123(b)(3), 1141(b) and (c), and any other
  applicable provisions of the Bankruptcy Code, on and after the Effective Date, all property and
  assets of the Estates of the Debtors, including all claims, rights, and Causes of Action of the
  Debtors, and any other assets or property acquired by the Debtors or the Reorganized Debtors
  during the Chapter 11 Cases or under or in connection with the Plan, other than the Unsecured
  Creditor Trust Assets, shall automatically, without the notice to or order of the Bankruptcy
  Court, act or action under applicable law, regulation, order, rule or any requirement of further
  action, vote or other approval or authorization of the security holders, equity owners, members,
  managers, officers or directors of the Debtors, the Reorganized Debtors or the other applicable
  Entity or by any other person (except for those expressly required pursuant hereto or by the Plan
  Documents), vest in the Reorganized Debtors free and clear of all Claims, Liens, charges, and
  other encumbrances, subject to the Restructuring Transactions and Liens, if any, which survive
  the occurrence of the Effective Date as described in this Plan. On and after the Effective Date,
  the Reorganized Debtors may operate their respective businesses and use, acquire, and dispose of
  their respective property, without notice to, supervision of or approval by the Bankruptcy Court

                                                 38
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19              Entered 10/16/19 20:56:40     Page 44 of 86



  and free and clear of any restrictions of the Bankruptcy Code or the Bankruptcy Rules, other than
  restrictions expressly imposed by this Plan or the Confirmation Order.

           On the Effective Date, except as otherwise provided in the Plan and Confirmation Order,
  the Unsecured Creditor Trust Assets shall automatically vest in the Unsecured Creditor Trust,
  free and clear of all Claims, Liens, and other encumbrances. Confirmation of this Plan effects no
  settlement, compromise, waiver, or release of any Unsecured Creditor Trust Assets, including,
  without limitation, the Unsecured Creditor Trust Causes of Action. The non-disclosure or non-
  discussion of any particular Unsecured Creditor Trust Cause of Action is not and shall not be
  construed as a settlement, compromise, waiver, or release of any such Unsecured Creditor Trust
  Cause of Action. The Unsecured Creditor Trust and the Unsecured Creditor Trustee reserve any
  and all Unsecured Creditor Trust Causes of Action, whether such Unsecured Creditor Trust
  Causes of Action arose before, on or after the Petition Date, the Confirmation Date, the Effective
  Date, the Record Date and/or any Distribution Date, including, without limitation, those
  Unsecured Creditor Trust Causes of Action that the Debtors, the Unsecured Creditor Trustee, or
  the Unsecured Creditor Trust may have against (a) any D&O Liability Insurance Policies; (b) the
  Debtors’ prepetition officers and directors,15 including, without limitation, Andrew Kerr,
  Michael Brandley and the officers and directors identified in the Disclosure Statement or the
  Plan Supplement; (c) payments to the Debtors’ officers, directors, and senior management and
  the relatives of the Debtors’ officers, directors and senior management prior to the Petition Date,
  including, without limitation, those persons and payments identified in the Debtors’ schedules of
  assets and liabilities, the Disclosure Statement, or the Plan Supplement; (d) Granite, (e) Silver
  Star, (f) PharMerica and/or the PharMerica Funds; (g) any Insiders; (h) those persons repaid for
  “bridge loans” or “payday loans” prior to the Petition Date, including, without limitation, those
  persons identified in the Debtors’ schedules of assets and liabilities, the Disclosure Statement or
  the Plan Supplement; (i) the Debtors’ prepetition Professionals,16 including, without limitation,
  BDO and the Debtors’ accounting firm BKD; and (j) any contempt claims relating to or arising
  under the Contempt Motion. The entry of the Confirmation Order shall not constitute res
  judicata or otherwise bar, estop or inhibit any actions by the Debtors, the Unsecured Creditor
  Trust or the Unsecured Creditor Trustee relating to any Unsecured Creditor Trust Causes of
  Action referred to in this Article VI.E, the Plan Supplement, the Disclosure Statement or
  otherwise. Except as specifically set forth herein, the Unsecured Creditor Trustee shall constitute
  the representative of the Estates for purposes of retaining, asserting and/or enforcing the
  Unsecured Creditor Trust Causes of Action under Bankruptcy Code section 1123(b)(3)(B). On
  the Effective Date, the Unsecured Creditor Trustee shall be substituted as a party of record in all
  pending litigation brought by, on behalf of, or against the Debtors without need for further order
  of the Bankruptcy Court to the extent such litigation constitutes an Unsecured Creditor Trust
  Cause of Action. For the avoidance of doubt, the Unsecured Creditor Trustee shall be substituted
  for the Committee with respect to all pending litigation and/or discovery to which the Committee
  is a party, including, but not limited, the discovery described in or related to the Motion of the
  Official Committee of Unsecured Creditors of Senior Care Centers, LLC, et al. for Entry of an
  Order Authorizing the Examination of Granite Investment Group, LLC, Silver Star Investments,
  LLC, the Granite Board Appointees and the Granite Landlords Pursuant to Rule 2004 of the
  Federal Rules of Bankruptcy Procedure filed in the Chapter 11 Cases at docket number 644, and

  15
       Except for those who are Released Parties.
  16
       Except for those who are Released Parties.

                                                    39
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19            Entered 10/16/19 20:56:40       Page 45 of 86



  the Unsecured Creditor Trustee shall be authorized to commence and/or continue any discovery
  related to Unsecured Creditor Trust Causes of Action, including pursuant to Bankruptcy Rule
  2004.
                 (6)    Charter, Bylaws, and New Corporate Governance Documents

          On the Effective Date, or as soon thereafter as is reasonably practicable, the Debtors’
  respective certificates of incorporation and bylaws (and other formation and constituent
  documents relating to limited liability companies) shall be amended or amended and restated as
  may be required to be consistent with the provisions of the Plan, the New Corporate Governance
  Documents and the Exit Facility Documents. The New Corporate Governance Documents shall,
  among other things: (1) authorize the issuance of the New Common Stock; and (2) be modified
  or deemed to be modified to include a provision pursuant to and only to the extent required by
  Bankruptcy Code section 1123(a)(6), prohibiting the issuance of non-voting equity Securities.
  After the Effective Date, each Reorganized Debtor may amend and restate its certificate of
  incorporation and other formation and constituent documents as permitted by the laws of its
  respective jurisdiction of formation and the terms of such documents.

                 (7)    Directors and Officers

          On the Effective Date, all managers, directors, and other members of the existing boards
  or governance bodies of the Debtors, as applicable, shall cease to hold office or have any
  authority from and after such time to the extent not expressly included in the roster of the
  applicable New Board.

          Management. Michael Beal shall be the Chief Executive Officer of the Reorganized
  Debtors and shall designate individuals to serve in such other officer capacities, as necessary, as
  of the Effective Date, which additional officers, if any, shall be disclosed in the Plan Supplement
  or Disclosure Statement. All officers of the Reorganized Debtors shall be subject to the ordinary
  rights and powers of the applicable New Board to remove or replace them in accordance with the
  New Corporate Governance Documents.

           New Board. The initial composition of the New Board shall be Michael Wyse, a current
  member of the Debtors’ Board of Directors, and two other members selected by the Committee,
  and thereafter shall be determined in accordance with the New Corporate Governance
  Documents. Pursuant to Bankruptcy Code section 1129(a)(5), the identity of the members of the
  initial New Board will be disclosed in the Plan Supplement.

                 (8)    Management Incentive Plan

         On or as soon as practicable following the Effective Date, the New Board shall adopt the
  Management Incentive Plan. As part of this Management Incentive Plan, twenty percent (20%)
  of the New Common Stock in the Reorganized Debtors shall be reserved for the Reorganized
  Debtors’ management team, including, but not limited to New Management. The Management
  Incentive Plan will include a vesting schedule with respect to the New Common Stock, non-
  compete provisions and non-solicitation provisions. On or as soon as reasonably practicable
  following the Effective Date, the Reorganized Debtors also expect to enter into employment
  agreements with the members of senior management, which agreements will set forth salary,

                                                  40
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19            Entered 10/16/19 20:56:40       Page 46 of 86



  benefits, severance and other provisions. The members of Reorganized Debtors’ senior
  management may be entitled to bonuses, as part of their compensation package, in the discretion
  of the Reorganized Debtors’ New Board.

         The material terms of the Management Incentive Plan shall be disclosed in the Plan
  Supplement and shall be reasonably acceptable to the Debtors and the Committee. For the
  avoidance of doubt, the Management Incentive Plan and any employment agreements will be
  implemented after the Effective Date and the Debtors are not seeking the Bankruptcy Court’s
  approval of any of these items in connection with confirmation of the Plan. The Management
  Incentive Plan and employment agreements will be left to the review and approval of the New
  Board following the Effective Date.

                 (9)    Exemption from Registration Requirements

          The offering, issuance, and distribution of all shares of New Common Stock under the
  Plan will be exempt from, among other things, the registration and prospectus delivery
  requirements under the Securities Act or any similar federal, state, or local laws in reliance upon
  Bankruptcy Code section 1145 to the maximum extent permitted and applicable and, to the
  extent that reliance on such section is either not permitted or not applicable, the exemption set
  forth in section 4(a)(2) of the Securities Act.

                 (10)   Cancellation     of   Notes,   Instruments,    Certificates,   and    Other
                        Documents

           Except for the purpose of evidencing a right to a distribution under this Plan and except
  as otherwise set forth in this Plan, or in any Plan Document, on the Effective Date, all
  agreements, instruments, and other documents evidencing any prepetition Claim or Interest and
  any rights of any holder in respect thereof shall be deemed cancelled and of no force or effect.
  The holders of or parties to such cancelled instruments, Securities, and other documentation will
  have no rights arising from or related to such instruments, Securities, or other documentation or
  the cancellation thereof, except the rights provided for pursuant to this Plan; provided, however,
  that first priority liens of Love Funding shall remain in place and effective unless and until Love
  Funding’s liens are released as provided in Section III(A)(3) of the Plan.

                 (11)   General Settlement of Claims and Interests

          Unless otherwise set forth in the Plan, pursuant to Bankruptcy Code sections 363 and
  1123 and Bankruptcy Rule 9019, and in consideration for the classification, distributions,
  releases, and other benefits provided under the Plan, on the Effective Date, the provisions of the
  Plan shall constitute a good faith compromise and settlement of all Claims and Interests and
  controversies resolved by the Plan. The entry of the Confirmation Order shall constitute the
  Bankruptcy Court’s approval of the compromise or settlement of all such Claims, Interests and
  controversies, as well as a finding by the Bankruptcy Court that such compromise or settlement
  is in the best interests of the Debtors, their Estates, and holders of Claims and Interests and is
  fair, equitable, and within the range of reasonableness.




                                                  41
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19            Entered 10/16/19 20:56:40        Page 47 of 86



                 (12)    Section 1146(a) Exemption

          To the fullest extent permitted by Bankruptcy Code section 1146(a), any transfers
  (whether from a Debtor to a Reorganized Debtor or to any other Person) of property under the
  Plan or pursuant to: (1) the issuance, distribution, transfer, or exchange of any debt, Security, or
  other interest in the Debtors or the Reorganized Debtors; (2) the creation, modification,
  consolidation, termination, refinancing, and/or recording of any mortgage, deed of trust, or other
  security interest, or the securing of additional indebtedness by such or other means; (3) the
  making, assignment, or recording of any lease or sublease; (4) the grant of collateral as security
  for any or all of the Exit Facility; or (5) the making, delivery, or recording of any deed or other
  instrument of transfer under, in furtherance of, or in connection with, the Plan, including any
  deeds, bills of sale, assignments, or other instrument of transfer executed in connection with any
  transaction arising out of, contemplated by, or in any way related to the Plan, shall not be subject
  to any document recording tax, stamp tax, conveyance fee, intangibles or similar tax, mortgage
  tax, real estate transfer tax, mortgage recording tax, Uniform Commercial Code filing or
  recording fee, regulatory filing or recording fee, or other similar tax or governmental assessment,
  and upon entry of the Confirmation Order, the appropriate state or local governmental officials
  or agents shall forego the collection of any such tax or governmental assessment and accept for
  filing and recordation any of the foregoing instruments or other documents without the payment
  of any such tax, recordation fee, or governmental assessment. All filing or recording officers (or
  any other Person with authority over any of the foregoing), wherever located and by whomever
  appointed, shall comply with the requirements of Bankruptcy Code section 1146(c), shall forego
  the collection of any such tax or governmental assessment, and shall accept for filing and
  recordation any of the foregoing instruments or other documents without the payment of any
  such tax or governmental assessment.

                 (13)    Unsecured Creditor Trust

                 (a)     Creation of Unsecured Creditor Trust

          On the Effective Date, the Reorganized Debtors (solely in their capacity as successors to
  Debtors) and the Unsecured Creditor Trustee shall execute the Unsecured Creditor Trust
  Agreement, and shall take all steps necessary to establish the Unsecured Creditor Trust in
  accordance with the Plan, which shall be for the benefit of the Holders of Claims that receive
  beneficial interests in the Unsecured Creditor Trust. Additionally, on the Effective Date the
  Debtors shall transfer and/or assign and shall be deemed to transfer and/or assign to the
  Unsecured Creditor Trust all of their rights, title and interest in and to all of the Unsecured
  Creditor Trust Assets, and in accordance with Bankruptcy Code section 1141, the Unsecured
  Creditor Trust Assets shall automatically vest in the Unsecured Creditor Trust free and clear of
  all Claims and Liens, subject only to (a) the beneficial interests in the Unsecured Creditor Trust,
  and (b) the expenses of the Unsecured Creditor Trust as provided for in the Unsecured Creditor
  Trust Agreement. On the Effective Date, the Trust Funding shall be paid from a source other
  than cash in the bank account of any Debtor that is party to a HUD Regulatory Agreement.

         The Unsecured Creditor Trust shall be governed by the Unsecured Creditor Trust
  Agreement and administered by the Unsecured Creditor Trustee and the Unsecured Creditor
  Trust Advisory Board. The powers, rights, responsibilities and compensation of Unsecured

                                                  42
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19           Entered 10/16/19 20:56:40       Page 48 of 86



  Creditor Trustee and Unsecured Creditor Trust Advisory Board shall be specified in the
  Unsecured Creditor Trust Agreement. The Unsecured Creditor Trustee shall hold and distribute
  the Unsecured Creditor Trust Assets in accordance with the Plan and the Unsecured Creditor
  Trust Agreement. Other rights and duties of the Unsecured Creditor Trustee, the Unsecured
  Creditor Trust Advisory Board and the Holders of Claims that receive beneficial interests in
  Unsecured Creditor Trust shall be as set forth in the Unsecured Creditor Trust Agreement.

          After the Effective Date, the Debtors and the Reorganized Debtors shall have no interest
  in the Unsecured Creditor Trust Assets. To the extent that any Unsecured Creditor Trust Assets
  cannot be transferred to the Unsecured Creditor Trust because of a restriction on transferability
  under applicable non-bankruptcy law that is not superseded or preempted by Bankruptcy Code
  section 1123 or any other provision of the Bankruptcy Code, such Unsecured Creditor Trust
  Assets shall be deemed to have been retained by the Reorganized Debtors and the Unsecured
  Creditor Trust shall be deemed to have been designated as a representative of the Reorganized
  Debtors pursuant to Bankruptcy Code section 1123(b)(3)(B) to enforce and pursue such
  Unsecured Creditor Trust Assets on behalf of the Reorganized Debtors for the benefit of the
  Holders of Claims that receive beneficial interests in Unsecured Creditor Trust. Notwithstanding
  the foregoing, all net proceeds of such Unsecured Creditor Trust Assets shall be transferred to
  the Unsecured Creditor Trust to be distributed in accordance with this Plan.

                 (b)    Transfer of Assets and Causes of Action to Unsecured Creditor Trust

          Subject to definitive guidance from the IRS or a court of competent jurisdiction to the
  contrary, the Unsecured Creditor Trust is intended to be treated as a “liquidating trust” for U.S.
  federal income tax purposes pursuant to Treasury Regulation section 301.7701-4(d), and the
  Unsecured Creditor Trustee will take this position on the Unsecured Creditor Trust’s tax return
  accordingly. The beneficiaries of the Unsecured Creditor Trust shall be treated as the grantors of
  the Unsecured Creditor Trust and as the deemed owners of the Unsecured Creditor Trust Assets.
  For U.S. federal income tax purposes, the transfer of assets to the Unsecured Creditor Trust will
  be deemed to occur as (a) a first-step transfer of the Unsecured Creditor Trust Assets to the
  holders of Class 5 Claims and, to the extent the Unsecured Creditor Trust Assets are allocable to
  disputed Claims, to the disputed claims reserve described in the subsequent paragraph, and (b) a
  second-step transfer by such holders and, to the extent relevant with respect to the disputed
  claims reserve, to the Unsecured Creditor Trust. As a result, the transfer of the Unsecured
  Creditor Trust Assets to the Unsecured Creditor Trust should be a taxable transaction, and the
  Debtors should recognize gain or loss equal to the difference between the tax basis and fair value
  of such assets. As soon as possible after the transfer of the Unsecured Creditor Trust Assets to
  the Unsecured Creditor Trust, the Unsecured Creditor Trustee shall make a good faith valuation
  of the Unsecured Creditor Trust Assets. This valuation will be made available from time to time,
  as relevant for tax reporting purposes. Each of the Debtors, Unsecured Creditor Trustee, and the
  holders of Claims receiving beneficial interests in the Unsecured Creditor Trust shall take
  consistent positions with respect to the valuation of the Unsecured Creditor Trust Assets, and
  such valuations shall be utilized for all U.S. federal income tax purposes. The Unsecured
  Creditor Trust shall in no event be dissolved later than 5 years from the creation of such
  Unsecured Creditor Trust unless the Bankruptcy Court, upon motion within the 6-month period
  prior to the 5th anniversary (or within the 6-month period prior to the end of an extension
  period), determines that a fixed period extension (not to exceed 5 years with a private letter

                                                 43
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19            Entered 10/16/19 20:56:40       Page 49 of 86



  ruling from the IRS or an opinion of counsel satisfactory to the Unsecured Creditor Trustee that
  any further extension would not adversely affect the status of the trust as a liquidating trust for
  United States federal income tax purposes) is necessary to facilitate or complete the recovery and
  liquidation of the Unsecured Creditor Trust Assets.

          If the Unsecured Creditor Trust were not to qualify as a “liquidating trust”, as described
  above, the Unsecured Creditor Trustee will take the position that it is a partnership for U.S.
  federal income tax purposes. In either case, each Unsecured Creditor Trust Beneficiary will
  include its distributive share of income, as reported to it by the Unsecured Creditor Trustee, and
  may not receive sufficient cash to satisfy its tax liability. The Internal Revenue Service may take
  the position that the Unsecured Creditor Trust should be taxed as a corporation for U.S. federal
  income tax purposes. If the Internal Revenue Service were to prevail in that position, the
  Unsecured Creditor Trust would be subject to U.S. federal income tax which would reduce the
  return to an Unsecured Creditor Trust Beneficiary. Each Unsecured Creditor Trust Beneficiary is
  urged to consult with its own tax advisor.

          With respect to amounts, if any, in a reserve for disputed claims, it is expected that such
  account will be treated as a “disputed ownership fund” governed by Treasury Regulation Section
  1.468B-9, that any appropriate elections with respect thereto shall be made, and that such
  treatment will also be applied to the extent possible for state and local tax purposes. Under such
  treatment, a separate federal income tax return shall be filed with the IRS for such disputed
  claims reserve and will be subject to tax annually on a separate entity basis. Any taxes (including
  with respect to interest, if any, earned in the account, or any recovery on the portion of assets
  allocable to such account in excess of the disputed claims reserve’s basis in such assets) imposed
  on such account shall be paid out of the assets of the respective account (and reductions shall be
  made to amounts disbursed from the account to account for the need to pay such taxes). Holders
  of Claims receiving beneficial interests in the Unsecured Creditor Trust will be bound by such
  election, if made by the Unsecured Creditor Trustee, and, as such, will, for U.S. federal income
  tax purposes (and, to the extent permitted by law, for state and local income tax purposes), report
  consistently therewith.

                 (c)    The Administration of the Unsecured Creditor Trust and Powers of
                        the Unsecured Creditor Trustee

         The Unsecured Creditor Trust shall be administered by the Unsecured Creditor Trustee
  with oversight by the Unsecured Creditor Trust Advisory Board pursuant to the Unsecured
  Creditor Trust Agreement. In the event of any inconsistency solely between this Article VI.M of
  the Plan, the Unsecured Creditor Trust Agreement shall control, with the Plan controlling in all
  other cases. All compensation for the Unsecured Creditor Trustee and other costs of
  administration for the Unsecured Creditor Trust shall be paid by the Unsecured Creditor Trust in
  accordance with this Plan and the Unsecured Creditor Trust Agreement. The Unsecured Creditor
  Trust Agreement generally will provide for, among other things: (a) the payment of the expenses
  of the Unsecured Creditor Trust, including the cost of pursuing the Unsecured Creditor Trust
  Causes of Action; (b) the retention of counsel, accountants, financial advisors, or other
  professionals and the payment of their reasonable compensation; (c) the investment of Cash by
  the Unsecured Creditor Trustee within certain limitations, including those specified in the Plan;
  (d) the orderly liquidation of the Unsecured Creditor Trust Assets; and (e) litigation of any

                                                  44
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19           Entered 10/16/19 20:56:40       Page 50 of 86



  Unsecured Creditor Trust Causes of Action, which may include the prosecution, settlement,
  abandonment, or dismissal of any such Unsecure Creditor Trust Causes of Action.

         The Unsecured Creditor Trustee, on behalf of the Unsecured Creditor Trust, may employ,
  without further order of the Bankruptcy Court, professionals to assist in carrying out its duties
  hereunder and may compensate and reimburse the reasonable expenses of those professionals
  without further order of the Bankruptcy Court from the Unsecured Creditor Trust Assets in
  accordance with the Plan and the Unsecured Creditor Trust Agreement.

          The Unsecured Creditor Trust Agreement may include          reasonable and customary
  provisions that allow for indemnification by the Unsecured          Creditor Trust. Any such
  indemnification shall be the sole responsibility of the Unsecured   Creditor Trust and payable
  solely from the Unsecured Creditor Trust Assets, and the Debtors    or the Reorganized Debtors
  shall have no obligations related to such indemnification.

          In furtherance of and consistent with the purpose of the Unsecured Creditor Trust and the
  Plan, the Unsecured Creditor Trustee, for the benefit of the Unsecured Creditor Trust, shall (a)
  hold the Unsecured Creditor Trust Assets for the benefit of the Unsecured Creditor Trust
  Beneficiaries, (b) make distributions of proceeds of the Unsecured Creditor Trust Assets as
  provided in the Unsecured Creditor Trust Agreement, and (c) have the power and authority to
  prosecute and resolve any Unsecured Creditor Trust Causes of Action. The Unsecured Creditor
  Trustee shall be responsible for all decisions and duties with respect to the Unsecured Creditor
  Trust and the Unsecured Creditor Trust Assets, except as otherwise provided in the Unsecured
  Creditor Trust Agreement. In all circumstances, the Unsecured Creditor Trustee shall act in the
  best interests of the Unsecured Creditor Trust Beneficiaries.

          Subject to the provisions of the Unsecured Creditor Trust Agreement, the Unsecured
  Creditor Trustee may settle, compromise, abandon, or withdraw any Unsecured Creditor Trust
  Cause of Action on any grounds or terms it deems reasonable, without further order of the
  Bankruptcy Court. The Unsecured Creditor Trustee may also settle or compromise any Disputed
  Claim, or withdraw any objection thereto, on any grounds or terms it deems reasonable, without
  further order of the Bankruptcy Court.

                (d)     Waived Avoidance Actions

         Notwithstanding anything in the Plan to the contrary, on the Effective Date, all Waived
  Avoidance Actions shall be waived and released by the Debtors and the Reorganized Debtors
  and their Estates.

           F.   Provisions Governing Distributions

                (1)     Distributions for Claims and Interests Allowed as of the Effective
                        Date

          Except as otherwise provided herein or as ordered by the Bankruptcy Court, the
  Reorganized Debtors, Distribution Agent, or the Unsecured Creditor Trustee shall make
  distributions under the Plan on account of Allowed Claims and Allowed Interests on the
  Effective Date, provided, however, that (1) Allowed Administrative Claims with respect to

                                                 45
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19             Entered 10/16/19 20:56:40        Page 51 of 86



  liabilities incurred by the Debtors in the ordinary course of business shall be paid or performed in
  the ordinary course of business in accordance with the terms and conditions of any controlling
  agreements, course of dealing, course of business, or industry practice, and (2) Allowed Priority
  Tax Claims and Allowed Other Secured Claims shall be paid in accordance with A(3) and
  B(1)(b) respectively.

                 (2)     Delivery of Distributions

                 (a)     Record Date

          The Reorganized Debtors, Distribution Agent, and Unsecured Creditor Trustee will have
  no obligation to recognize the transfer of, or the sale of any participation in, any Allowed Claim
  that occurs after the close of business on the Distribution Record Date, and will be entitled for all
  purposes herein to recognize and distribute only to those Holders of Allowed Claims that are
  Holders of such Claims, or participants therein, as of the close of business on the Distribution
  Record Date. The Reorganized Debtors, Distribution Agent, and Unsecured Creditor Trustee
  shall instead be entitled to recognize and deal for all purposes under this Plan with only those
  record holders stated on the Claims Register as of the close of business on the Distribution
  Record Date.

                 (b)     Distribution Agent

         All distributions made under the Plan that are to be made on the Effective Date shall be
  made by the Debtors or Unsecured Creditor Trustee as Distribution Agent or any other duly
  appointed Distribution Agent, unless otherwise specified herein.

                 (c)     Distribution Process

          Unless the Holder of an Allowed Claim, the Debtors or the Reorganized Debtors, as
  applicable, and the Committee or Unsecured Creditor Trustee, as applicable, agrees to a different
  distribution date or except as otherwise provided herein or as ordered by the Bankruptcy Court,
  distributions to be made on account of Claims that are Allowed as of the Effective Date shall be
  made on the Effective Date or as soon as thereafter practicable. Any payment or distribution
  required to be made under this Plan on a day other than a Business Day shall be made on the next
  succeeding Business Day.

                 (d)     Fractional, Undeliverable, and Unclaimed Distributions

          Fractional Distributions. Whenever any distribution of fractional shares of New
  Common Stock would otherwise be required pursuant to the Plan, the actual distribution shall
  reflect a rounding of such fraction to the nearest share (up or down), with half shares or less
  being rounded down. Whenever any payment of Cash of a fraction of a dollar pursuant to the
  Plan would otherwise be required, the actual payment shall reflect a rounding of such fraction to
  the nearest whole dollar (up or down), with half dollars or less being rounded down.

         Undeliverable and Unclaimed Distributions. If the distribution to any Holder of an
  Allowed Claim is returned to the Reorganized Debtors, Distribution Agent, or Unsecured
  Creditor Trustee as undeliverable or is otherwise unclaimed, no further distributions shall be

                                                   46
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19            Entered 10/16/19 20:56:40       Page 52 of 86



  made to such Holder unless and until the Reorganized Debtors, the Distribution Agent, or
  Unsecured Creditor Trustee is notified in writing of such Holder’s then current address. Any
  Holder of an Allowed Claim that does not assert a claim pursuant to this Plan for an
  undeliverable or unclaimed distribution within one (1) year after the Effective Date shall be
  deemed to have forfeited its claim for such undeliverable or unclaimed distribution and shall be
  forever barred and enjoined from asserting any such claim for an undeliverable or unclaimed
  distribution against the Debtors or their Estates, the Reorganized Debtors or their property or the
  Unsecured Creditors Trustee or Unsecured Creditors Trust. In such cases, any Cash for
  distribution on account of such claims for undeliverable or unclaimed distributions shall become
  the property of the Estates, the Reorganized Debtors or the Unsecured Creditors Trust, as
  applicable, free of any restrictions thereon and notwithstanding any federal or state escheat laws
  to the contrary. Nothing contained in this Plan shall require any Distribution Agent, including,
  but not limited to, the Reorganized Debtors or the Unsecured Creditor Trustee, to attempt to
  locate any Holder of an Allowed Claim.

                 (e)    Minimum Distributions

         The Reorganized Debtors, Distribution Agent, or Unsecured Creditor Trustee shall not be
  required to make distributions valued at less than $50.00.

                 (3)    Interest on Claims

          Unless otherwise explicitly provided for in the Plan, the Confirmation Order, or other
  order of the Bankruptcy Court, or required by applicable bankruptcy or non-bankruptcy law,
  postpetition interest shall not accrue or be paid on any Claims, and no Holder of a Claim shall be
  entitled to interest accruing on or after the Petition Date on any Claim.

                 (4)    Claims and Interests Paid or Payable by Third Parties

                 (a)    Claims and Interests Paid by Third Parties

          A Claim or Interest shall be reduced in full, and such Claim or Interest shall be
  Disallowed without an objection to such Claim or Interest having to be Filed and without any
  further notice to or action, order, or approval of the Bankruptcy Court, to the extent that the
  holder of such Claim or Interest receives payment in full on account of such Claim or Interest
  from a party that is not a Debtor, a Reorganized Debtor or the Unsecured Creditor Trust. To the
  extent a holder of a Claim or Interest receives a distribution on account of such Claim or Interest
  and receives payment from a party that is not a Debtor, a Reorganized Debtor or the Unsecured
  Creditor Trust on account of such Claim or Interest, such holder shall repay, return, or deliver
  any distribution held by or transferred to such holder to the applicable Reorganized Debtor or the
  Unsecured Creditor Trust, as applicable, to the extent such holder’s total recovery on account of
  such Claim or Interest from the third party and under the Plan exceeds the amount of such Claim
  or Interest as of the date of any such distribution under the Plan.

                 (b)    Claims and Interests Payable by Insurance Carriers

        No distributions under the Plan shall be made on account of an Allowed Claim or
  Allowed Interest that is payable pursuant to one of the Debtors’ insurance policies until the

                                                  47
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19            Entered 10/16/19 20:56:40       Page 53 of 86



  holder of such Allowed Claim or Allowed Interest has exhausted all remedies with respect to
  such insurance policy. To the extent that one or more of the Debtors’ insurers agrees to satisfy in
  full a Claim or Interest, then immediately upon such insurers’ agreement, such Claim or Interest
  may be expunged to the extent of any agreed upon satisfaction on the Claims Register by the
  Notice and Claims Agent without an objection to such Claim or Interest having to be Filed and
  without any further notice to or action, order, or approval of the Bankruptcy Court.

                 (5)    Setoffs

          Except as otherwise expressly provided for herein, each Debtor, Reorganized Debtor or
  the Unsecured Creditor Trustee, as applicable, pursuant to the Bankruptcy Code (including
  section 553), applicable non-bankruptcy law, or as may be agreed to by the holder of a Claim,
  may, but shall not be required to, set off against any Allowed Claim and the distributions to be
  made pursuant to the Plan on account of such Allowed Claim (before any distribution is made on
  account of such Allowed Claim), any Claims, rights, and Causes of Action of any nature
  whatsoever that such Debtor, Reorganized Debtor or the Unsecured Creditor Trustee, as
  applicable, may hold against the holder of such Allowed Claim, to the extent such Claims, rights,
  or Causes of Action against such holder have not been otherwise compromised or settled on or
  prior to the Effective Date (whether pursuant to the Plan or otherwise); provided, however, that
  neither the failure to effectuate such a setoff nor the allowance of any Claim pursuant to the Plan
  shall constitute a waiver or release by such Reorganized Debtor or the Unsecured Creditor
  Trustee of any such Claims, rights, and Causes of Action that such Reorganized Debtor or the
  Unsecured Creditor Trust may possess against such holder. In no event shall any holder of
  Claims be entitled to setoff any such Claim against any Claim, right, or Cause of Action of any
  Debtor, Reorganized Debtor or the Unsecured Creditor Trust (as applicable) unless such holder
  has Filed a motion with the Bankruptcy Court requesting the authority to perform such setoff on
  or before the Confirmation Date, and notwithstanding any indication in any Proof of Claim or
  otherwise that such holder asserts, has, or intends to preserve any right of setoff pursuant to
  Bankruptcy Code section 553 or otherwise.

                 (6)    Allocation Between Principal and Accrued Interest

         Except as otherwise provided herein, the aggregate consideration paid to holders with
  respect to their Allowed Claims shall be treated pursuant to the Plan as allocated first to the
  principal amount of such Allowed Claims (to the extent thereof) and, thereafter, to interest, if
  any, on such Allowed Claim accrued and unpaid through the Effective Date.

                 (7)    Provisions for Resolving Disputed Claims

                 (a)    Disputed Claims Process

         Subject to the next two paragraphs, only the Debtors, the Reorganized Debtors, or the
  Unsecured Creditor Trustee may object to the allowance of any Claim or Administrative Claim.
  Such objections shall be served and filed on or before the later of (a) one hundred eighty (180)
  days after the Effective Date, or (b) such later date as may be fixed by the Bankruptcy Court,
  without any limitation of the Debtors, the Reorganized Debtors, or the Unsecured Creditor
  Trustee to seek additional extensions of time.


                                                  48
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19            Entered 10/16/19 20:56:40       Page 54 of 86



         The Unsecured Creditor Trustee, and only the Unsecured Creditor Trustee, shall be
  responsible for all aspects of the Claims resolution process related to Claims to be satisfied from
  the Unsecured Creditor Trust, including the objection to the allowance of any General Unsecured
  Claim. The Reorganized Debtors shall cooperate with the Unsecured Creditor Trustee and
  provide access to and preserve all books and records which shall be necessary for the
  reconciliation of such Claims at no cost to the Unsecured Creditor Trust.

          After the Effective Date, (i) the Reorganized Debtors, with the consent of the Unsecured
  Creditor Trustee, shall be accorded the power and authority to allow or to settle and compromise
  any Claim (other than a General Unsecured Claim) without notice to any other party, or approval
  of, or notice to the Bankruptcy Court, and (ii) the Unsecured Creditor Trustee shall be accorded
  the power and authority to allow or to settle and compromise any General Unsecured Claim
  without notice to any other party, or approval of, or notice to the Bankruptcy Court. For the
  avoidance of doubt, if the Reorganized Debtors object to a Claim on the grounds that such
  Claims should be re-classified as a General Unsecured Claim, the Reorganized Debtors shall not
  be permitted to settle such claim objection without the consent of the Unsecured Creditor
  Trustee.

                 (b)    Estimation of Claims

          Subject to subsection (1) of this Article VII.G, the Debtors, the Reorganized Debtors, or
  the Unsecured Creditor Trustee may at any time request that the Bankruptcy Court estimate any
  Contingent Claim or Disputed Claim pursuant to Bankruptcy Code section 502(c), regardless of
  whether an objection was previously filed with the Bankruptcy Court with respect to such Claim,
  or whether the Bankruptcy Court has ruled on any such objection, and the Bankruptcy Court will
  retain jurisdiction to estimate any Claim at any time during litigation concerning any objection to
  any Claim, including, without limitation, during the pendency of any appeal relating to such
  objection. In the event that the Bankruptcy Court estimates any Contingent Claim or Disputed
  Claim, the amount so estimated shall constitute either the Allowed amount of such Claim or a
  maximum limitation on such Claim, as determined by the Bankruptcy Court. If the estimated
  amount constitutes a maximum limitation on the amount of such Claim, the Reorganized Debtors
  or the Unsecured Creditor Trustee, as applicable, may pursue supplementary proceedings to
  object to the allowance of such Claim. The aforementioned objection, estimation, and resolution
  procedures are intended to be cumulative and rather than procedures that are exclusive of the
  others.

                 (c)    Amendments to Claims

          On or after the Effective Date, except as provided in the Plan or the Confirmation Order,
  a Claim may not be Filed or amended without the prior authorization of the Bankruptcy Court
  and the Reorganized Debtors or Unsecured Creditor Trustee, as applicable, and any such new or
  amended Claim Filed shall be deemed Disallowed in full and expunged without any further
  action, order, or approval of the Bankruptcy Court.




                                                  49
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19           Entered 10/16/19 20:56:40       Page 55 of 86



                (d)     Distributions for Disputed Claims

          If an objection, motion to estimate or other challenge to a claim is filed, no payment or
  distribution provided under this Plan shall be made on account of such Claim unless and until
  (and only to the extent that) such Claim becomes an Allowed Claim.

          To the extent that a Disputed Claim ultimately becomes an Allowed Claim, distributions
  (if any) shall be made to the Holder of such Allowed Claim in accordance with the provisions of
  this Plan. As soon as practicable after the date on which the order or judgment of the Bankruptcy
  Court allowing any Disputed Claim becomes a Final Order, the Reorganized Debtors,
  Distribution Agent, or Unsecured Creditor Trustee, as applicable, shall provide the Holder of
  such Claim the distribution (if any) to which such Holder is entitled under this Plan as of the
  Effective Date, without any interest to be paid on account of such Claim unless required by the
  Bankruptcy Code.

           G.   Effect of Plan Confirmation

                (1)     Binding Effect

          Notwithstanding Bankruptcy Rules 3020(e), 6004(h), or 7062, upon the occurrence of the
  Effective Date, the terms of the Plan and the Plan Supplement shall be immediately effective and
  enforceable and deemed binding upon the Debtors, the Reorganized Debtors, and any and all
  holders of Claims and Interests (irrespective of whether such Claims or Interests are deemed to
  have accepted the Plan), all Entities that are parties to or are subject to the settlements,
  compromises, releases, discharges, and injunctions described in the Plan, each Entity acquiring
  property under the Plan, and any and all non-Debtor parties to Executory Contracts or Unexpired
  Leases with the Debtors.

                (2)     Plan Injunction

          Except as otherwise provided herein or in the Confirmation Order, all Entities that
  have held, hold, or may hold Claims or Interests that have been satisfied or released
  pursuant to the Plan shall be permanently enjoined, from and after the Effective Date,
  from taking any of the following actions against, as applicable, the Debtors, the
  Reorganized Debtors, the Released Parties, the Unsecured Creditor Trust, or the
  Exculpated Parties, or any of their respective properties or Estates: (a) commencing or
  continuing in any manner any action or other proceeding of any kind on account of, in
  connection with or with respect to any such Claims or Interests; (b) enforcing, attaching,
  collecting, or recovering in any manner or by any means any judgment, award, decree, or
  order on account of, in connection with or with respect to any such Claims or Interests; (c)
  creating, perfecting, or enforcing any Lien or encumbrance of any kind on account of, in
  connection with or with respect to any such Claims or Interests; (d) asserting any right of
  setoff, subrogation, or recoupment of any kind on account of, in connection with or with
  respect to any such Claims or Interests, unless such Entity has Filed, on or before the
  Confirmation Date, a motion with the Bankruptcy Court requesting the right to perform
  such setoff, notwithstanding any indication that such entity asserts, has, or intends to
  preserve any right of setoff pursuant to applicable law or otherwise; and (e) commencing


                                                 50
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19          Entered 10/16/19 20:56:40       Page 56 of 86



  or continuing in any manner any action or other proceeding of any kind on account of, in
  connection with or with respect to any such Claims or Interests discharged, released,
  exculpated, or settled pursuant to the Plan or that is otherwise inconsistent with the
  provisions of the Plan.

                (3)     Protected Party Injunction

         The Bankruptcy Court shall retain exclusive jurisdiction over any suit brought on
  account of any claim or Cause of Action against a Protected Party in connection with or
  arising out of the administration of, or otherwise related to, the Chapter 11 Cases; the
  negotiation and pursuit of the Plan, the Disclosure Statement, the Exit Financing, the
  Restructuring Transactions, and all related agreements, instruments, and other documents
  (including the Plan Supplement and other Plan Documents); the solicitation of votes for, or
  confirmation of, this Plan; the funding of this Plan; the occurrence of the Effective Date;
  the administration of this Plan or the property to be distributed under this Plan; the
  issuance of New Common Stock under or in connection with the Plan; or the transactions
  in furtherance of any of the foregoing, and any Entity bringing such suit shall do so in the
  Bankruptcy Court or such other court as the Bankruptcy Court may direct. The other
  protections provided by this Section shall be in addition to, and shall not limit, any other
  releases, indemnifications, injunctions, exculpations, any and all other applicable law or
  rules protecting the Protected Parties from liability. For the avoidance of doubt, nothing in
  the Plan or Confirmation Order is intended to affect the police or regulatory activities of
  Governmental Units.

         The Protected Parties, who are receiving the benefit of the Protected Party
  Injunction, are limited to the following persons in their capacities as such during the
  Chapter 11 Cases: (a) the Debtors and the Reorganized Debtors; (b) the following Debtors’
  Professionals: Gray Robinson, P.A.; H2C Analytics, LLC; Newbridge Management, LLC;
  Omni Management Group, Inc.; Sitrick and Company; Polsinelli PC; and Rochelle
  McCullough, LLP; (c) the Exit Facility Lender; (d) the individual members of New
  Management; (e) the following members of the Debtors’ Board: David Stewart, Gideon
  Argov, Timothy J. Hughes, and Michael Wyse; (f) the Committee and the members
  thereof; (g) the Committee’s Professionals: Greenberg Traurig, LLP and FTI Consulting;
  (h) the Patient Care Ombudsman; (i) the Distribution Agent; (j) the Unsecured Creditor
  Trust Advisory Board, including its members and professionals; (k) the Unsecured
  Creditors Trustee and its professionals; (l) Harden Healthcare; and (m) the Harden
  Investors.

                (4)     Exculpation

         Notwithstanding anything to the contrary in the Plan or Confirmation Order, on the
  Confirmation Date and effective as of the Effective Date, and to the fullest extent permitted
  by applicable law, no Exculpated Party shall have or incur liability for, and each
  Exculpated Party is hereby released and exculpated from, any cause of action, claim or
  other assertion of liability for any act or omission in connection with, relating to, or arising
  out of, the Chapter 11 Cases, the Filing of the Chapter 11 Cases, the formulation,
  preparation, dissemination, negotiation, administration, implementation or Filing of, as

                                                51
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19          Entered 10/16/19 20:56:40       Page 57 of 86



  applicable, Plan, the Plan Supplement, the Disclosure Statement, the Exit Facility, the Exit
  Facility Documents, the New Corporate Governance Documents, the Unsecured Creditor
  Trust Agreement, the Unsecured Creditor Trust Note, or any other contract, instrument,
  release or other agreement or document created or entered into in connection with any of
  the foregoing, the pursuit of Confirmation, the pursuit of Consummation, the issuance of
  securities pursuant to the Plan, or the distribution of property under the Plan, except for
  claims related to any act or omission that is determined in a Final Order by a court of
  competent jurisdiction to have constituted actual fraud, gross negligence or willful
  misconduct. Notwithstanding anything to the contrary herein, the Exculpated Parties shall,
  in all respects, be entitled to reasonably rely upon the advice of counsel with respect to
  their duties and responsibilities pursuant to the Plan. The Exculpated Parties have, and
  upon completion of the Plan shall be deemed to have, participated in good faith and in
  compliance with the applicable laws with regard to the Solicitation of, and distribution of
  consideration pursuant to, the Plan and, therefore, are not, and on account of such
  distributions shall not be, liable at any time for the violation of any applicable law, rule, or
  regulation governing the Solicitation of acceptances or rejections of the Plan or such
  distributions made pursuant to the Plan. With respect to any Exculpated Party that is not
  also an Estate fiduciary, such exculpation shall be as provided for by Bankruptcy Code
  section 1125(e). Notwithstanding anything contained herein, no exculpation shall be given
  in contravention of Bank of N.Y. Trust Co. v. Off’l Unsecured Creditors’ Comm. (In re
  Pacific Lumber Co.), 584 F.3d 229 (5th Cir. 2009).

          The Exculpated Parties who are receiving the above exculpation are the following
  parties solely in their capacity as such during the Chapter 11 Cases: (a) the Debtors and
  Reorganized Debtors; (b) the Committee and the members thereof; (c) the Patient Care
  Ombudsman; and (d) with respect to each of the foregoing Entities, each of their directors,
  officers, attorneys, investment bankers, accounts, consultants, and other Professionals.

                (5)     Releases by the Debtors

          Pursuant to Bankruptcy Code section 1123(b), and notwithstanding anything to the
  contrary in the Plan or Confirmation Order, on the Confirmation Date and effective as of
  the Effective Date, for good and valuable consideration provided by each of the Released
  Parties, the adequacy of which is hereby confirmed, and to the fullest extent permitted by
  applicable law, in exchange for their cooperation, the Released Parties shall be deemed
  released and discharged by the Debtors, the Reorganized Debtors, and their Estates (the
  “Debtor Releasing Parties”) from any and all claims, interests, obligations, debts, rights,
  suits, damages, causes of action, remedies, and liabilities whatsoever, including any
  derivate claim asserted on behalf of any Debtor and/or Reorganized Debtor, whether
  known or unknown, foreseen or unforeseen, existing or hereinafter arising, in law, equity,
  or otherwise, that the Debtors, the Reorganized Debtors, their Estates, or their Affiliates
  would have been legally entitled to assert in their own right (whether individually or
  collectively) or on behalf of the Holder of any Claim or Interest or other entity, based on or
  relating to, or in any manner arising from, in whole or in part, the Debtors, the
  Reorganized Debtors, the Restructuring Transactions, the Chapter 11 Cases, the purchase,
  sale, or rescission of the purchase or sale of any security of the Debtors or the Reorganized
  Debtors, the subject matter of, or the transactions or events giving rise to, any Claim or

                                                52
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19         Entered 10/16/19 20:56:40      Page 58 of 86



  Interest that is treated in the Plan, the business or contractual arrangements between any
  Debtor and any Released Party, the restructuring of Claims and Interests prior to or in the
  Chapter 11 Cases, the negotiation, formulation, preparation, implementation or
  administration of the Plan, the Plan Supplement, the Disclosure Statement, the Exit
  Facility, the Exit Facility Documents, the New Corporate Governance Documents, or any
  other Plan Documents, any other act or omission, transaction, agreement, event, or other
  occurrence taking place on or before the Effective Date (the “Debtor Release”).
  Notwithstanding anything contained herein, no release shall be given in contravention of
  Bank of N.Y. Trust Co. v. Off’l Unsecured Creditors’ Comm. (In re Pacific Lumber Co.), 584
  F.3d 229 (5th Cir. 2009).

         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
  pursuant to Bankruptcy Rule 9019, of the Debtor Release, which includes by reference
  each of the related provisions and definitions contained in the Plan, and further, shall
  constitute the Bankruptcy Court’s finding that the Debtor Release is: (1) in exchange for
  the good and valuable consideration provided by the Released Parties; (2) a good faith
  settlement and compromise of the claims released by the Debtor Release; (3) in the best
  interests of the Debtors and all holders of Claims and Interests; (4) fair, equitable, and
  reasonable; (5) given and made after due notice and opportunity for hearing; and (6) a bar
  to any of the Debtors, the Reorganized Debtors, or the Debtors’ Estates asserting any
  claim, cause of action or other assertion of liability released pursuant to the Debtor
  Release.

         For the avoidance of doubt, the Debtor Release shall not operate to waive, release,
  or otherwise impair: (i) any Causes of Action arising from willful misconduct, actual fraud,
  or gross negligence of such applicable Released Party as determined by a Final Order of
  the Court or any other court of competent jurisdiction, including, without limitation, the
  Unsecured Creditor Trust Causes of Action; and/or (ii) the Rights of such Debtor Releasing
  Party to enforce this Plan and the contracts, instruments, releases, indentures, and other
  agreements or documents delivered under or in connection with this Plan or assumed
  pursuant to this Plan or assumed pursuant to Final Order of the Court.

         The Released Parties, who are receiving the benefit of the above release from the
  Debtors, the Reorganized Debtors and their Estates, are limited to the following persons in
  their capacities as such during the Chapter 11 Cases: (a) the Debtors and the Reorganized
  Debtors; (b) the following Debtors’ Professionals: Gray Robinson, P.A.; H2C Analytics,
  LLC; Newbridge Management, LLC; Omni Management Group, Inc.; Sitrick and
  Company; Polsinelli PC; and Rochelle McCullough, LLP; (c) the Exit Facility Lender; (d)
  the individual members of New Management (Michael Beal, Teri Bonar, Michael
  Templeton, Anthony Arnaudy, Michael White, Tonia Bellard, and such other individuals
  designated to serve in such other officer capacities, as of the Effective Date as disclosed in
  the Plan Supplement); (e) the following members of the Debtors’ Board: David Stewart,
  Gideon Argov, Timothy J. Hughes, and Michael Wyse; (f) the Committee; and (g) the
  Committee’s Professionals: Greenberg Traurig, LLP and FTI Consulting.




                                               53
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19             Entered 10/16/19 20:56:40           Page 59 of 86



                  (6)     Release and Exculpation Injunction

          The Confirmation Order shall permanently enjoin the commencement or
  prosecution by any Entity, whether directly, derivatively, or otherwise, of any Claims,
  obligations, suits, judgments, damages, demands, debts, rights, Causes of Action, losses,
  fines, penalties, or liabilities released or exculpated pursuant to the Plan

                  (7)     Discharge of Claims and Termination of Interests

          Pursuant to Bankruptcy Code section 1141(d), and except as otherwise specifically
  provided in the Plan or in any contract, instrument, or other agreement or document created
  pursuant to the Plan, the distributions, rights, and treatment that are provided in the Plan shall be
  in complete satisfaction, discharge, and release, effective as of the Effective Date, of Claims
  (including any Intercompany Claims resolved or compromised after the Effective Date by the
  Reorganized Debtors), Interests, and Causes of Action of any nature whatsoever, including any
  interest accrued on Claims or Interests from and after the Petition Date, whether known or
  unknown, against, liabilities of, liens on, obligations of, rights against, and Interests in, the
  Debtors or any of their assets or properties, regardless of whether any property shall have been
  distributed or retained pursuant to the Plan on account of such Claims and Interests, including
  demands, liabilities, and Causes of Action that arose before the Effective Date, any liability
  (including withdrawal liability) to the extent such Claims or Interests relate to services
  performed by employees of the Debtors prior to the Effective Date and that arise from a
  termination of employment, any contingent or non-contingent liability on account of
  representations or warranties issued on or before the Effective Date, and all debts of the kind
  specified in Bankruptcy Code sections 502(g), 502(h), or 502(i), in each case whether or not:
  (1) a Proof of Claim based upon such debt or right is Filed or deemed Filed pursuant to section
  Bankruptcy Code 501; (2) a Claim or Interest based upon such debt, right, or Interest is Allowed
  pursuant to Bankruptcy Code section 502; or (3) the Holder of such a Claim or Interest has
  accepted the Plan. The Confirmation Order shall be a judicial determination of the discharge of
  all Claims and Interests subject to the occurrence of the Effective Date.

           H.     Conditions Precedent to Confirmation and Effective Date

                  (1)     Conditions Precedent to Confirmation

           The following is the list of conditions precedent to Confirmation of the Plan:

           (1)    the Bankruptcy Court shall have entered an order approving the Disclosure
                  Statement as containing adequate information and such order shall have become a
                  Final Order that has not been stayed or modified or vacated on appeal;

           (2)    a form of Unsecured Creditor Trust Agreement and the New Corporate
                  Governance Documents shall be agreed upon by the Debtors and the Committee;

           (3)    the proposed Unsecured Creditor Trustee, the members of the Unsecured Creditor
                  Trust Advisory Board and the members of the New Board are identified and
                  disclosed;


                                                   54
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19            Entered 10/16/19 20:56:40       Page 60 of 86



           (4)   the Plan Supplement is filed; and

           (5)   the Confirmation Order shall have been entered by the Bankruptcy Court
                 confirming the Plan in form and substance acceptable to the Debtors and the
                 Committee, and such order shall have become a Final Order that has not been
                 stayed or modified or vacated on appeal;

                 (2)    Conditions Precedent to Effective Date

          It shall be a condition to the Effective Date that the following conditions shall have been
  satisfied or waived pursuant to Section IX.D of this Plan:

           (1)   the Conditions precedent to Confirmation contained in Section IX.A are met;

           (2)   the Unsecured Creditor Trust Agreement and Unsecured Creditor Trust Note shall
                 each be executed and the Unsecured Creditor Trustee shall have been appointed
                 and accepted such appointment;

           (3)   the Exit Facility Documents shall have been executed and delivered by all of the
                 Entities that are parties thereto, and all conditions precedent (other than any
                 conditions related to the occurrence of the Effective Date) to the consummation of
                 the Exit Facilities shall have been waived or satisfied in accordance with the
                 terms thereof and the closing of the Exit Facilities shall occur concurrently with
                 the occurrence of the Effective Date;

           (4)   all conditions precedent to the issuance of the New Common Stock, other than
                 any conditions related to the occurrence of the Effective Date shall have occurred;

           (5)   the New Corporate Governance Documents shall have been duly filed with the
                 applicable authorities in the relevant jurisdiction;

           (6)   all governmental and material third-party approvals and consents, including
                 Bankruptcy Court approval, necessary in connection with the transactions
                 contemplated by the Plan shall be in full force and effect (which, in the case of an
                 order of judgment of any Court, shall mean a Final Order), and all applicable
                 waiting periods shall have expired without any action being taken or threatened
                 by any competent authority that would restrain, prevent or otherwise impose
                 materially adverse conditions on such transactions; and

           (7)   all documents and agreements necessary to implement the Plan shall have (a)
                 been tendered for delivery, and (b) been effected or executed by all Entities party
                 thereto, or will be deemed executed and delivered by virtue of the effectiveness of
                 the Plan as expressly set forth herein, and all conditions precedent to the
                 effectiveness of such documents and agreements shall have been satisfied or
                 waived pursuant to the terms of such documents or agreements.




                                                  55
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19            Entered 10/16/19 20:56:40       Page 61 of 86



                 (3)    Waiver of Conditions Precedent

          The conditions to Confirmation and Effective Date set forth in this H may be waived only
  by consent of the Debtors and the Committee without any notice to other parties in interest or the
  Bankruptcy Court and without any formal action other than proceeding to confirm and/or
  consummate the Plan. The failure to satisfy any condition before the Confirmation Date or the
  Effective Date may be asserted by the Debtors or the Committee as a reason not to seek
  Confirmation or declare an Effective Date, regardless of the circumstances giving rise to the
  failure of such condition to be satisfied (including any action or inaction by the Debtors or the
  Committee, in their respective sole discretion). The failure of the Debtors or the Committee, in
  their respective sole discretion, to exercise any of the foregoing rights shall not be deemed a
  waiver of any other rights and each such right shall be deemed an ongoing right, which may be
  asserted at any time.

                 (4)    Effect of Nonoccurrence of Conditions

          If the Effective Date does not occur, then: (1) the Plan shall be null and void in all
  respects; (2) any settlement or compromise embodied in the Plan (including the fixing or limiting
  to an amount certain of any Claim or Interest or Class of Claims or Interests), assumption or
  rejection of Executory Contracts or Unexpired Leases effected by the Plan, and any document or
  agreement executed pursuant to the Plan, shall be deemed null and void; and (3) nothing
  contained in the Plan or the Disclosure Statement shall: (a) constitute a waiver or release of any
  Claims or Interests; (b) prejudice in any manner the rights of the Debtors, the Committee, or any
  other Person or Entity; or (c) constitute an admission, acknowledgement, offer, or undertaking of
  any sort by the Debtors, the Committee, or any other Person or Entity.

           I.    Retention of Jurisdiction

          Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective
  Date, the Bankruptcy Court shall retain exclusive jurisdiction, to the fullest extent permissible
  under law, over all matters arising out of and related to the Chapter 11 Cases for, among other
  things, the following purposes:

           (1)   to hear and determine all matters relating to the assumption or rejection of
                 executory contracts or unexpired leases and the allowance of Cure amounts and
                 Claims resulting therefrom;

           (2)   to hear and determine any motion, adversary proceeding, application, contested
                 matter, or other litigated matter pending on or commenced after the Confirmation
                 Date;

           (3)   to Allow, Disallow, determine, liquidate, classify, estimate, or establish the
                 priority, secured or unsecured status, or amount of any Claim against or Interest in
                 a Debtor, including the resolution of any request for payment of any Claim or
                 Interest and the resolution of any and all objections to the secured or unsecured
                 status, priority, amount, or allowance of Claims and Interests



                                                  56
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19            Entered 10/16/19 20:56:40       Page 62 of 86



           (4)    to ensure that distributions to holders of Allowed Claims and Allowed Interests
                  are accomplished pursuant to the provisions of the Plan and adjudicate any and all
                  disputes arising from or relating to distributions under the Plan;

           (5)    to hear and determine all requests for compensation and reimbursement of
                  expenses to the extent allowed by the Bankruptcy Court under Bankruptcy Code
                  sections 330 or 503;

           (6)    to hear and determine any application to modify the Plan in accordance with
                  Bankruptcy Code section 1127, to remedy any defect or omission or reconcile any
                  inconsistency in the Plan, the Disclosure Statement or any order of the
                  Bankruptcy Court, including the Confirmation Order, in such a manner as may be
                  necessary to carry out the purposes and effects thereof;

           (7)    to hear and determine disputes arising in connection with the interpretation,
                  implementation or enforcement of the Plan, the Confirmation Order, any
                  transactions or payments contemplated hereby or any agreement, instrument or
                  other document governing or relating to any of the foregoing;

           (8)    to issue injunctions, enter and implement other orders, or take such other actions
                  as may be necessary or appropriate to restrain interference by any Person or
                  Entity with the occurrence of the Effective Date or enforcement of the Plan, the
                  Confirmation Order or any other order of the Bankruptcy Court, except as
                  otherwise provided herein;

           (9)    to issue orders as may be necessary to construe, enforce, implement, execute, and
                  consummate the Plan;

           (10)   to enter and implement such orders as may be appropriate in the event the
                  Confirmation Order is for any reason stayed, revoked, modified, or vacated;

           (11)   to hear and determine matters concerning state, local, and federal taxes in
                  accordance with Bankruptcy Code sections 346, 505, and 1146;

           (12)   to determine any other matters that may arise in connection with or are related to
                  the Plan, the Disclosure Statement, the Disclosure Statement Order, the
                  Confirmation Order, any of the Plan Documents or any other contract, instrument,
                  release or other agreement or document related to the Plan, the Disclosure
                  Statement or the Plan Supplement;

           (13)   to resolve any disputes concerning whether a Person or Entity had sufficient
                  notice of the Chapter 11 Cases, the Bar Date, or the Confirmation Hearing for the
                  purpose of determining whether a Claim or Interest is discharged hereunder, or
                  for any other purpose;

           (14)   to enforce, interpret, and determine any disputes arising in connection with any
                  stipulations, orders, judgments, injunctions, exculpations, and rulings entered in


                                                  57
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19            Entered 10/16/19 20:56:40       Page 63 of 86



                  connection with the Chapter 11 Cases (whether or not the Chapter 11 Cases have
                  been closed);

           (15)   to hear and determine all disputes involving the existence, nature or scope of the
                  Debtors’ discharge;

           (16)   to hear and determine any rights, Claims or Causes of Action held by or accruing
                  to the Debtors or the Reorganized Debtors pursuant to the Bankruptcy Code or
                  pursuant to any federal or state statute or legal theory;

           (17)   to enforce all orders, judgments, injunctions, releases, exculpations,
                  indemnifications and rulings entered in connection with the Chapter 11 Cases
                  with respect to any Person;

           (18)   to take any action and issue such orders as may be necessary to construe, enforce,
                  or implement the Exit Facility;

           (19)   to hear any other matter related to the Plan and not inconsistent with the
                  Bankruptcy Code; and

           (20)   to enter a Final Decree closing the Chapter 11 Cases.

           J.     Miscellaneous Provisions

                  (1)    Amendment or Modification of the Plan

         Alterations, amendments, or modifications of the Plan may be proposed in writing jointly
  by the Debtors and the Committee at any time before the Confirmation Date; provided that the
  Plan, as altered, amended, or modified, satisfies the conditions of Bankruptcy Code sections
  1122 and 1123 and the Debtors and the Committee shall have complied with Bankruptcy Code
  section 1125. The Debtors and the Committee may jointly modify the Plan at any time after
  Confirmation and before substantial consummation, provided that the Plan, as modified, meets
  the requirements of Bankruptcy Code sections 1122 and 1123 and the circumstances warrant
  such modifications. A Holder of a Claim that has accepted the Plan shall be deemed to have
  accepted such Plan as modified if the proposed alteration, amendment or modification does not
  materially and adversely change the treatment of the Claim of such Holder.

                  (2)    Plan Supplement

          Draft forms of certain documents, agreements, instruments, schedules and exhibits
  specified in the Plan shall, where expressly so provided for in the Plan, be contained in the Plan
  Supplement filed from time to time. Unless otherwise expressly provided in the Plan, the Debtors
  and the Committee may file any Plan Supplement until ten (10) days prior to the Voting
  Deadline and may alter, modify or amend any Plan Supplement in accordance the Plan. Holders
  of Claims or Interests may obtain a copy of the Plan Supplement on the Case Website or the
  Bankruptcy Court’s Website.



                                                  58
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19            Entered 10/16/19 20:56:40       Page 64 of 86



                 (3)    Additional Documents

          On or before the Effective Date, the Debtors and the Committee may File with the
  Bankruptcy Court such agreements and other documents as may be necessary or appropriate to
  effectuate and further evidence the terms and conditions of the Plan. The Debtors or the
  Reorganized Debtors, as applicable, and all holders of Claims or Interests receiving distributions
  pursuant to the Plan and all other parties in interest shall, from time to time, prepare, execute,
  and deliver any agreements or documents and take any other actions as may be necessary or
  advisable to effectuate the provisions and intent of the Plan.

                 (4)    Governing Law

          Except to the extent that the Bankruptcy Code, Bankruptcy Rules or other federal law is
  applicable, or to the extent the Plan, an exhibit or a schedule hereto, a Plan Document or any
  settlement incorporated herein provide otherwise, the rights, duties and obligations arising under
  the Plan shall be governed by, and construed and enforced in accordance with, the laws of the
  State of Texas, without giving effect to the principles of conflict of laws thereof.

                 (5)    Time

          To the extent that any time for the occurrence or happening of an event as set forth in the
  Plan falls on a day that is not a Business Day, the time for the next occurrence or happening of
  said event shall be extended to the next Business Day.

                 (6)    Severability

          If any term or provision of the Plan is held by the Bankruptcy Court to be invalid, void or
  unenforceable, the Bankruptcy Court, at the request of the Debtors, shall have the power to alter
  and interpret such term or provision to make it valid or enforceable to the maximum extent
  practicable, consistent with the original purpose of the term or provision held to be invalid, void
  or unenforceable, and such term or provision shall then be applicable as altered or interpreted.
  Notwithstanding any such holding, alteration or interpretation, the remainder of the terms and
  provisions of the Plan will remain in full force and effect and will in no way be affected,
  impaired or invalidated by such holding, alteration or interpretation. The Confirmation Order
  shall constitute a judicial determination and shall provide that each term and provision of the
  Plan, as it may have been altered or interpreted in accordance with the foregoing, is valid and
  enforceable pursuant to its terms.

                 (7)    Revocation

          The Debtors and the Committee reserve the right to jointly revoke and withdraw the Plan
  prior to the entry of the Confirmation Order. If the Debtors and the Committee jointly revoke or
  withdraw the Plan, the Plan shall be deemed null and void, and nothing contained herein shall be
  deemed to constitute a waiver or release of any claims by or against the Debtors, any other
  Person, or to prejudice in any manner the rights of such parties in any further proceedings
  involving the Debtors.



                                                  59
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19             Entered 10/16/19 20:56:40        Page 65 of 86



                 (8)     Dissolution of the Committee

          On the Effective Date, the Committee shall dissolve automatically and all members
  thereof (solely in their capacities as such) shall be released and discharged from all rights, duties
  and responsibilities arising from, or related to, the Chapter 11 Cases; provided, however, that the
  Committee shall continue to exist and its Professionals shall continue to be retained and entitled
  to reasonable and documented compensation, without further order of the Bankruptcy Court,
  with respect to: (a) the preparation and prosecution of any final fee applications of the
  Committee’s Professionals and requests for reimbursement of the Committee members, and (b)
  prosecuting or participating in any appeal of the Confirmation Order or any request for
  consideration thereof. Upon the resolution of (a) and (b), the Committee shall be immediately
  dissolved, released and discharged.

                 (9)     Termination and Discharge of the Patient Care Ombudsman.

          As of the Effective Date, the Patient Care Ombudsman appointed in the Chapter 11 Cases
  shall be discharged and relieved from his duties and responsibilities as Patient Care Ombudsman
  in the Chapter 11 Cases. The Patient Care Ombudsman and the Patient Care Ombudsman’s
  Professionals are authorized to dispose of or destroy any documents provided by the Debtors or
  any third parties to the Patient Care Ombudsman, if any, in the course of their evaluation, in
  accordance with their respective document retention policies or applicable law.

                 (10)    Reservation of Rights

          The Plan shall have no force or effect unless and until entry by the Bankruptcy Court of
  the Confirmation Order. None of the Filing of the Plan, any statement or provision contained in
  the Plan, or the taking of any action by any Debtor with respect to the Plan, the Disclosure
  Statement, or the Plan Supplement shall be or shall be deemed to be an admission or waiver of
  any rights of any Debtor or the Committee with respect to the holders of Claims or Interests prior
  to the Effective Date.

                 (11)    Reservation of Rights in Favor of Governmental Units

          Notwithstanding anything in the Plan, the Disclosure Statement, the Confirmation Order,
  the Plan Supplement, or any other plan document:

           (1)   nothing shall discharge, release, preclude, or enjoin (a) any liability of the Debtors
                 to any Governmental Unit that is not a Claim; (b) any Claim of a Governmental
                 Unit arising on or after the Effective Date; (c) any police or regulatory liability of
                 any entity to a Governmental Unit , including, without limitation, any police or
                 regulatory liability that such entity would be subject to as the post-Effective Date
                 owner or operator of property; (d) any Claim of or liability to a Governmental
                 Unit on the part of any Person or Entity other than the Debtors; or (e) any
                 obligations preserved or established in any order entered by the Bankruptcy Court
                 in any Debtor’s case;




                                                   60
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19             Entered 10/16/19 20:56:40        Page 66 of 86



           (2)   nothing shall enjoin or otherwise bar a Governmental Unit from asserting or
                 enforcing, outside this Bankruptcy Court, any liability described in the preceding
                 clause; and

           (3)   nothing shall authorize the transfer of any representative payee applications,
                 representative payee status, Social Security beneficiary trust accounts, NPIs,
                 provider agreements, licenses, permits, registrations, or other governmental
                 authorizations or approvals without compliance with all applicable legal
                 requirements under non-bankruptcy law governing such transfers.

          Notwithstanding anything in the Plan, Disclosure Statement, Confirmation Order, Plan
  Supplement, or any other plan document, for the avoidance of doubt, the United States of
  America and HHSC shall not grant any exculpation as provided in Article VIII.C, and the United
  States of America’s and HHSC’s rights, claims, and defenses of setoff or recoupment, if any, are
  expressly preserved, as are the Debtors’ defenses and rights thereto.

          Notwithstanding anything in the Plan, Disclosure Statement, Confirmation Order, Plan
  Supplement, or any other plan document, the Debtors and Reorganized Debtors shall abide by
  and comply with all: (a) U.S. Department of Health and Human Services’ and the Centers for
  Medicare & Medicaid Services’ statutes, regulations, rules, procedures, and policies, including,
  without limitation, the Debtors’ Medicare provider agreements; (b) U.S. Social Security
  Administration’s statutes, regulations, rules, procedures, and policies, including, without
  limitation, the Debtors’ representative payee applications; (c) U.S. Department of Housing and
  Urban Development’s statutes, regulations, rules, procedures, and policies, including, without
  limitation, all HUD handbooks, the Debtors’ HUD Regulatory Agreements, the HUD addenda to
  all leases executed by the Debtors, and the intercreditor agreements executed by the Debtors,
  certain HUD Lenders and the ABL Lenders; (d) all other applicable Federal statutes, regulations,
  rules, procedures, and policies; and (e) HHSC’s statutes, regulations, rules, procedures, and
  policies, including, without limitation, the Debtors’ Medicaid provider agreements.

                 (12)    Voting and Claims Agent

         The Voting and Claims Agent shall be relieved of such duties on the date of the entry of
  the Final Decree or upon written notice by the Reorganized Debtors or Unsecured Creditor
  Trustee.

                 (13)    Successors and Assigns

          The rights, benefits, and obligations of any Entity named or referred to in the Plan shall
  be binding on, and shall inure to the benefit of any heir, executor, administrator, successor or
  assign, Affiliate, officer, director, agent, representative, attorney, beneficiaries, or guardian, if
  any, of each Entity.

                 (14)    Service of Documents

         Any pleading, notice, or other document shall be in writing and, unless otherwise
  provided herein, shall be served on:


                                                   61
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19           Entered 10/16/19 20:56:40       Page 67 of 86



           Debtors/Reorganized Debtors                Senior Care Centers, LLC
                                                      600 North Pearl Street, Suite 1100
                                                      Dallas, Texas 75201
                                                      Attention: Kevin O’Halloran

           Counsel to Debtors                         Polsinelli PC
                                                      600 3rd Avenue, 42nd Floor
                                                      New York, New York 10016
                                                      Attention: Jeremy R. Johnson

                                                      Polsinelli PC
                                                      2950 N. Harwood, Suite 2100
                                                      Dallas, Texas 75201
                                                      Attention: Trey A. Monsour

           Counsel to the Committee                   Greenberg Traurig, LLP
                                                      77 West Wacker Drive, Suite 3100
                                                      Chicago, Illinois 60601
                                                      Attention: Nancy A. Peterman

                                                      Greenberg Traurig, LLP
                                                      1000 Louisiana Street, Suite 1700
                                                      Houston, Texas 77002
                                                      Attention: Shari L. Heyen

           United States Trustee                      Office of the United States Trustee
                                                      1100 Commerce Street, Room 976
                                                      Dallas, Texas 75242
                                                      Attention: Meredyth A. Kippes

                  (15)   Entire Agreement

         Except as otherwise indicated, on the Effective Date, the Plan supersedes all previous and
  contemporaneous negotiations, promises, covenants, agreements, understandings, and
  representations with respect to the subject matter of the Plan, all of which will have become
  merged and integrated into the Plan on the Effective Date.

                  (16)   Inconsistency

          To the extent the Confirmation Order and/or the Plan is inconsistent with the Disclosure
  Statement or any other agreement entered into between the Debtors and any third party, the Plan
  shall control the Disclosure Statement and any previous agreements and the Confirmation Order
  shall control the Plan.




                                                 62
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19          Entered 10/16/19 20:56:40       Page 68 of 86



                 (17)   Votes Solicited in Good Faith

          Upon entry of the Confirmation Order, the Debtors and the Committee will be deemed to
  have solicited votes on the Plan in good faith and in compliance with the Bankruptcy Code, and
  pursuant to Bankruptcy Code sections 1125 and 1126, and any applicable non-bankruptcy law,
  rule, or regulation governing the adequacy of disclosure in connection with the solicitation.
  Accordingly, the Debtors, the Reorganized Debtors, the Committee and each of their respective
  Related Parties shall be entitled to, and upon the Confirmation Date will be granted, the
  protections of Bankruptcy Code section 1125(e).

  IV.      Confirmation of the Plan

           A.    Confirmation Hearing

          Bankruptcy Code section 1128(a) requires the Bankruptcy Court, after appropriate notice,
  to conduct a hearing to consider confirmation of the Plan. The Bankruptcy Court has scheduled
  the Confirmation Hearing for September 27, 2019 at 9:30 a.m. (prevailing Central Time). The
  Confirmation Hearing may be adjourned from time to time by the Bankruptcy Court without
  further notice except for an announcement of the adjourned date made at the Confirmation
  Hearing or any subsequent adjourned confirmation Hearing.

          Pursuant to the Bankruptcy Code, any objection to the Plan must: (1) be in writing; (2)
  conform to the Bankruptcy Rules and the Local Rules for the United States Bankruptcy Court for
  the Northern District of Texas, and any orders of the Bankruptcy Court; (3) state, with
  particularity, the basis and nature of any objection to the Plan and, if practicable, a proposed
  modification to the Plan that would resolve such objection; and (4) be Filed with the Bankruptcy
  Court (contemporaneously with a proof of service) and served upon the following parties so as to
  be actually received on or before the Plan Objection Deadline:

           Debtors                                   Senior Care Centers, LLC
                                                     600 North Pearl Street, Suite 1100
                                                     Dallas, Texas 75201
                                                     Attention: Kevin O’Halloran

           Counsel to Debtors                        Polsinelli PC
                                                     600 3rd Avenue, 42nd Floor
                                                     New York, New York 10016
                                                     Attention: Jeremy R. Johnson

                                                     Polsinelli PC
                                                     2950 N. Harwood, Suite 2100
                                                     Dallas, Texas 75201
                                                     Attention: Trey A. Monsour




                                                63
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19               Entered 10/16/19 20:56:40        Page 69 of 86



           Counsel to the Committee                       Greenberg Traurig, LLP
                                                          77 West Wacker Drive, Suite 3100
                                                          Chicago, Illinois 60601
                                                          Attention: Nancy A. Peterman

                                                          Greenberg Traurig, LLP
                                                          1000 Louisiana Street, Suite 1700
                                                          Houston, Texas 77002
                                                          Attention: Shari L. Heyen

           United States Trustee                          Office of the United States Trustee
                                                          1100 Commerce Street, Room 976
                                                          Dallas, Texas 75242
                                                          Attention: Meredyth A. Kippes

         Unless an objection to the Plan is timely served and Filed, it may not be considered by
  the Bankruptcy Court.

           B.       Confirmation Standards

          At the Confirmation Hearing, the Bankruptcy Court will determine whether the Plan
  satisfies the requirements of Bankruptcy Code section 1129. The Debtors and the Committee
  believe that: (i) the Plan satisfies or will satisfy all of the statutory requirements of chapter 11 of
  the Bankruptcy Code; (ii) the Debtors and Committee have complied or will have complied with
  all of the requirements of chapter 11 of the Bankruptcy Code; and (iii) the Plan has been
  proposed in good faith. Specifically, the Debtors and the Committee believe that the Plan
  satisfies or will satisfy the applicable confirmation requirements of Bankruptcy Code section
  1129 set forth below:

                   The Plan complies with the applicable provisions of the Bankruptcy Code.

                   The Debtors and the Committee, as proponents of the Plan, have complied with
                    the applicable provisions of the Bankruptcy Code.

                   The Plan has been proposed in good faith and not by any means forbidden by law.

                   Any payment made or to be made under the Plan for services or for costs and
                    expenses in, or in connection with, the Chapter 11 Cases, or in connection with
                    the Plan and incident to the Chapter 11 Cases, has been or will be disclosed to the
                    Bankruptcy Court, and any such payment: (1) made before the Confirmation of
                    the Plan is reasonable; or (2) is subject to the approval of the Bankruptcy Court as
                    reasonable, if it is to be fixed after Confirmation of the Plan.

                   The Debtors and the Committee will disclose, in the Plan Supplement, the identity
                    and affiliations of any individual proposed to serve, after confirmation of the Plan,
                    as a director, officer, or voting trustee of the Debtors, an affiliate of the Debtors
                    participating in the Plan with the Debtors, or a successor to the Debtors under the

                                                     64
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19               Entered 10/16/19 20:56:40        Page 70 of 86



                    Plan. The appointment to, or continuance in, such office by such individual, will
                    be consistent with the interests of creditors and equity security holders and with
                    public policy and the Debtors and the Committee will have disclosed the identity
                    of any insider that the Reorganized Debtors will employ or retain, and the nature
                    of any compensation for such insider.

                   Either each Holder of an Impaired Claim will have accepted the Plan, or will
                    receive or retain under the Plan on account of such Claim, property of a value, as
                    of the Effective Date of the Plan, that is not less than the amount that such Holder
                    would receive or retain if the Debtors were liquidated on that date under chapter 7
                    of the Bankruptcy Code.

                   Each Class of Claims that is entitled to vote on the Plan will either have accepted
                    the Plan or will not be Impaired under the Plan, or the Plan can be confirmed
                    without the approval of such Voting Class pursuant to Bankruptcy Code section
                    1129(b).

                   Except to the extent that the Holder of a particular Claim will agree to a different
                    treatment of its Claim, the Plan provides that Administrative Claims and Other
                    Priority Claims will be paid in full in Cash on the Effective Date, or as soon
                    thereafter as is reasonably practicable, and that Priority Tax Claims will be paid in
                    accordance with Bankruptcy Code section 1129(a)(9)(C).

                   At least one Class of Impaired Claims or Interests will have accepted the Plan,
                    determined without including any acceptance of the Plan by any “insider,” as that
                    term is defined by Bankruptcy Code section 101(31), holding a Claim or Interest
                    in that Class.

                   Confirmation of the Plan is not likely to be followed by the liquidation or the need
                    for further financial reorganization of the Debtors or any successors thereto under
                    the Plan, unless the Plan contemplates such liquidation or reorganization.

                   The Debtors have paid or the Plan provides for the payment of the required filing
                    fees pursuant to 28 U.S.C. § 1930 to the clerk of the Bankruptcy Court.

                    (1)    Best Interests Test

          Bankruptcy Code section 1129(a)(7) or the “best interests” test requires that a bankruptcy
  court find, as a condition to confirmation, that a chapter 11 plan provide, with respect to each
  class, that each holder of a claim or an equity interest in such class either (1) has accepted the
  plan, or (2) will receive or retain under the plan property of a value, as of the effective date of the
  plan, that is not less than the amount that such holder would receive or retain if the debtor or
  debtors are liquidated under chapter 7 of the Bankruptcy Code. To make these findings, the
  Bankruptcy Court must: (1) estimate the cash liquidation proceeds that a chapter 7 trustee would
  generate if the chapter 11 cases were converted to a chapter 7 case and the assets of the particular
  debtors’ estate were liquidated; (2) determine the liquidation distribution that each non-accepting
  holder of a claim or an equity interest would receive from such liquidation proceeds under the

                                                     65
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19             Entered 10/16/19 20:56:40        Page 71 of 86



  priority scheme dictated in chapter 7; and (3) compare such holder’s liquidation distribution to
  the distribution under the chapter 11 plan that such holder would receive if the chapter 11 plan
  were confirmed.

          As shown in the Debtors’ Liquidation Analysis (attached hereto as Exhibit F), Holders of
  General Unsecured Claims may not be entitled to any recovery if the Debtors were liquidated
  under chapter 7 of the Bankruptcy Code. The Debtors believe that confirmation of the Plan will
  provide each Holder of an Allowed Claim or Equity Interest in each Class with a recovery
  greater than or equal to the value of any distributions if the Chapter 11 Cases were converted to a
  case under chapter 7 of the Bankruptcy Code because, among other reasons, proceeds received in
  a chapter 7 liquidation are likely to be significantly discounted due to the distressed nature of the
  sale of the Debtors’ assets and the fees and expenses of a chapter 7 trustee would likely further
  reduce Cash available for distribution. In addition, distributions in a chapter 7 case may not
  occur for a longer period of time than distributions under the Plan, thereby reducing the present
  value of such distributions. In this regard, it is possible that distribution of the proceeds of a
  liquidation could be delayed for a significant period while the chapter 7 trustee and its advisors
  become knowledgeable about, among other things, the Chapter 11 Cases and the Claims against
  the Debtors.

          The liquidation valuations in the Liquidation Analysis have been prepared solely for use
  in this Disclosure Statement and do not represent values that are appropriate for any other
  purpose. Nothing contained in the Liquidation Analysis is intended to be or constitutes a
  concession by or admission of the Plan proponents for any purpose.

                 (2)     Feasibility

          Bankruptcy Code section 1129(a)(11) requires that a debtor demonstrate that a
  bankruptcy court’s confirmation of a plan is not likely to be followed by the liquidation or need
  for further financial reorganization of the debtor or its successor under the plan, unless such
  liquidation or reorganization is proposed under the plan. For purposes of determining whether
  the Plan meets this requirement, the Debtors have analyzed their ability to meet their obligations
  under the Plan. As part of this analysis, the Debtors have prepared certain financial projections,
  which projections and the assumptions upon which they are based are attached to the Disclosure
  Statement as Exhibit E (the “Financial Projections”). Based on these Financial Projections, the
  Debtors and the Committee believe the feasibility standard has been met. Additionally, the
  Debtors and the Committee believe that sufficient funds will exist to make all payments required
  by the Plan, including on the Effective Date as set forth on Exhibit H (Sources and Uses of Cash
  on the Effective Date). The Debtors and the Committee believe that confirmation and
  consummation is not likely to be followed by the liquidation or further reorganization of the
  Reorganized Debtors.

           C.    Acceptance by Impaired Classes

         Bankruptcy Code section 1129(b) allows a bankruptcy court to confirm a plan even if
  each class of claims or interests that is impaired under a plan does not vote to accept the plan so
  long as one impaired class of claims has voted to accept the plan. Pursuant to Bankruptcy Code
  section 1129(b) , notwithstanding an impaired Class’s rejection of the Plan, the Plan will be


                                                   66
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19               Entered 10/16/19 20:56:40       Page 72 of 86



  confirmed, at the Debtors’ request, in a procedure commonly known as “cram down,” so long as
  the Plan does not “discriminate unfairly” and is “fair and equitable” with respect to each Class of
  Claims or Equity Interests that is impaired under, and has not accepted, the Plan.

                    (1)    No Unfair Discrimination

          The test for unfair discrimination applies to classes of claims or interests that are of equal
  priority and are receiving different treatment under the Plan. The test does not require that the
  treatment be the same or equivalent but that such treatment be “fair.” In general, courts consider
  whether a plan discriminates unfairly in its treatment of classes of claims of equal rank (e.g.,
  classes of the same legal character). The Debtors and the Committee believe the Plan does not
  discriminate unfairly against any impaired class of Claims or Interests.

                    (2)    Fair and Equitable

          The fair and equitable requirement applies to classes of claims of different priority and
  status, such as secured versus unsecured. The Plan satisfies the fair and equitable requirement if
  no class of claims receives more than 100% of the allowed amount of the claims in such class.
  Further, if a class of claims is considered a dissenting class (“Dissenting Class”), i.e., a Class of
  Claims that is deemed to reject the Plan because the required majorities in amount and number of
  votes is not received from the Class, the following requirements apply:

                   Secured Claims. The condition that a plan be “fair and equitable” to a non-
                    accepting class of secured claims includes the requirements that: (1) the holders of
                    such secured claims retain the liens securing such claims to the extent of the
                    allowed amount of the claims, whether the property subject to the liens is retained
                    by the debtor or transferred to another entity under the plan; and (2) each holder
                    of a secured claim in the class receives deferred Cash payments totaling at least
                    the allowed amount of such claim with a present value, as of the effective date of
                    the plan, at least equivalent to the value of the secured claimant’s interest in the
                    debtor’s property subject to the liens.

                   Unsecured Claims. The condition that a plan be “fair and equitable” to a non-
                    accepting class of unsecured claims includes the requirement that either: (i) the
                    plan provides that each holder of a claim of such class receive or retain on
                    account of such claim property of a value, as of the effective date of the plan,
                    equal to the allowed amount of such claim; or (ii) the holder of any claim or any
                    interest that is junior to the claims of such class will not receive or retain under
                    the plan on account of such junior claim or junior interest any property

                   Interests. The condition that a plan be “fair and equitable” to a non-accepting
                    class of interests includes the requirements that either: (1) the plan provides that
                    each holder of an interest in that class receives or retains under the plan on
                    account of that interest property of a value, as of the effective date of the plan,
                    equal to the greater of the allowed amount of any fixed liquidation preference to
                    which such holder is entitled, and any fixed redemption price to which such
                    holder is entitled; (b) the value of such interest; or (iii) if the class does not


                                                     67
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19             Entered 10/16/19 20:56:40         Page 73 of 86



                 receive the amount as required under clause (i) above, no class of interests junior
                 to the non-accepting class may receive a distribution under the plan.

         The Debtors and the Committee believe the Plan is fair and equitable and shall seek
  confirmation of the Plan under Bankruptcy Code section 1129(b) to the extent applicable.

  V.       Certain Risk Factors to be Considered Before Voting

           A.    Bankruptcy Law Considerations

                 (1)     Parties May Object to the Plan’s Classification of Claims and
                         Interests

          Bankruptcy Code section 1122 provides that a plan may place a claim or an interest in a
  particular class only if such claim or interest is substantially similar to the other claims or
  interests in such class. The Debtors and the Committee believe that the classification of the
  Claims and Interests under the Plan complies with the requirements set forth in the Bankruptcy
  Code because the Debtors created Classes of Claims and Interests, each encompassing Claims or
  Interests, as applicable, that are substantially similar to the other Claims or Interests in each such
  Class. Nevertheless, there can be no assurance that the Bankruptcy Court will reach the same
  conclusion.

                 (2)     The Conditions Precedent to the Effective Date May Not Occur

          As set forth more fully in Article IX of the Plan, the Effective Date is subject to a number
  of conditions precedent. If such conditions precedent are not met or waived, the Effective Date
  will not take place.

                 (3)     The Debtors and the Committee May Not Obtain Sufficient Votes

          If votes are received in number and amount sufficient to enable the Bankruptcy Court to
  confirm the Plan, the Debtors and the Committee intend to seek, as promptly as practicable
  thereafter, confirmation of the Plan. In the event that sufficient votes are not received, the
  Debtors and/or the Committee may seek to accomplish an alternative chapter 11 plan of
  reorganization. There can be no assurance that the terms of any such alternative chapter 11 plan
  would be similar or as favorable to the Holders of Allowed Claims as those proposed in the Plan.

                 (4)     The Debtors and the Committee May Not be Able to Obtain
                         Confirmation of the Plan

          There can be no assurance that the requisite acceptances to confirm the Plan will be
  received. Even if the requisite acceptances are received, there can be no assurance that the
  Bankruptcy Court will confirm the Plan. A non-accepting holder of an Allowed Claim or
  Allowed Interest might challenge either the adequacy of this Disclosure Statement or whether the
  balloting procedures and voting results satisfy the requirements of the Bankruptcy Code or
  Bankruptcy Rules. Even if the Bankruptcy Court determines that this Disclosure Statement, the
  balloting procedures, and voting results are appropriate, the Bankruptcy Court could still decline
  to confirm the Plan if it finds that any of the statutory requirements for Confirmation are not met.

                                                   68
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19            Entered 10/16/19 20:56:40        Page 74 of 86



  If a chapter 11 plan of reorganization is not confirmed by the Bankruptcy Court, it is unclear
  whether the Debtors will be able to reorganize their business and what, if anything, holders of
  Allowed Claims against or Allowed Interests in them would ultimately receive on account of
  such Allowed Claims or Allowed Interests.

         Confirmation of the Plan is also subject to certain conditions as described in Article IX of
  the Plan. If the Plan is not confirmed, it is unclear what distributions, if any, Holders of Allowed
  Claims and Interests would receive with respect to their Allowed Claims or Interests.

          The Debtors and the Committee, subject to the terms and conditions of the Plan, reserve
  the right to modify the terms and conditions of the Plan as necessary for confirmation. Any such
  modifications could result in less favorable treatment of any non-accepting Class, as well as any
  Classes junior to such non-accepting Class, than the treatment currently provided in the Plan.
  Such less favorable treatment could include a distribution of property to the Class affected by the
  modification of a lesser value than currently provided in the Plan or no distribution of property
  whatsoever under the Plan.

                 (5)     Nonconsensual Confirmation May be Necessary

          In the event that any impaired class of claims or interests does not accept a chapter 11
  plan, a bankruptcy court may nevertheless confirm a plan at the proponents’ request if at least
  one impaired class (as defined under Bankruptcy Code section 1124) has accepted the plan (with
  such acceptance being determined without including the vote of any “insider” in such class), and,
  as to each impaired class that has not accepted the plan, the bankruptcy court determines that the
  plan “does not discriminate unfairly” and is “fair and equitable” with respect to the dissenting
  impaired class(es). The Debtors and the Committee believe that the Plan satisfies these
  requirements, and the Debtors and the Committee may request such nonconsensual Confirmation
  in accordance with Bankruptcy Code section 1129(b). Nevertheless, there can be no assurance
  that the Bankruptcy Court will reach this conclusion. In addition, the pursuit of nonconsensual
  Confirmation or Consummation of the Plan may result in, among other things, increased
  expenses relating to professional compensation.

                 (6)     The Debtors and/or the Committee May Object to the Amount or
                         Classification of a Claim or Interest

          Except as otherwise provided in the Plan, the Debtors and the Committee reserve the
  right to object to the amount or classification of any Claim or Interest under the Plan. The
  estimates set forth in this Disclosure Statement cannot be relied upon by any holder of a Claim or
  Interest where such Claim or Interest is subject to an objection. Any holder of a Claim or Interest
  that is subject to an objection thus may not receive its expected share of the estimated
  distributions described in this Disclosure Statement.

                 (7)     The Chapter 11 Cases May be Converted to Cases Under Chapter 7 of
                         the Bankruptcy Code

          If no plan can be confirmed, or if the Bankruptcy Court otherwise finds that it would be
  in the best interest of the Debtors’ creditors, any or all of the Chapter 11 Cases may be converted
  to a case under chapter 7 of the Bankruptcy Code, pursuant to which a trustee would be

                                                  69
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19            Entered 10/16/19 20:56:40       Page 75 of 86



  appointed or elected to liquidate assets for distribution in accordance with the priorities
  established by the Bankruptcy Code. The Debtors and the Committee believe that liquidation
  under chapter 7 would result in no distributions being made to unsecured creditors and Debtors’
  equity security holders and smaller distributions being made to the Debtors’ secured lenders than
  those provided for in the Plan because of (1) the likelihood that the assets would have to be sold
  or otherwise disposed of in a disorderly fashion over a short period of time, rather than the
  Debtors’ businesses being reorganized as a going concern; (2) additional administrative expenses
  involved in the appointment of a trustee; and (3) additional expenses and Claims, some of which
  would be entitled to priority, which would be generated during the liquidation, and from the
  rejection of leases and other executory contracts in connection with a cessation of the Debtors’
  operations.

                 (8)    The Effective Date May Not Occur

          Although the Debtors and the Committee believe that the Effective Date may occur
  quickly after the Confirmation Date, there can be no assurance as to such timing or as to whether
  the Effective Date will, in fact, occur.

                 (9)    Contingencies Could Affect Votes to Accept or Reject the Plan

          The distributions available to Holders of Allowed Claims and Interests under the Plan can
  be affected by a variety of contingencies. The occurrence of any and all such contingencies,
  which could affect distributions available to Holders of Allowed Claims and Interests under the
  Plan, will not affect the validity of the vote taken by the Voting Classes to accept or reject the
  Plan or require any sort of revote by the Impaired Classes.

                 (10)   Releases, Injunctions, and Exculpation Provisions May Not be
                        Approved

          Article VIII of the Plan provides for certain releases, injunctions, and exculpations that
  may otherwise be asserted against the Debtors, the Reorganized Debtors, the Exculpated Parties,
  or Released Parties, as applicable. The releases, injunctions, and exculpations (including, for the
  avoidance of doubt, the definitions of Released Parties, Releasing Parties, Exculpated Parties,
  and Protected Parties) provided in the Plan are subject to objection by parties in interest and may
  not be approved. If the releases and injunctions are not approved, certain parties may not be
  considered Released Parties, Releasing Parties, Exculpated Parties, or Protected Parties, and
  certain Released Parties, Exculpated Parties, or Protected Parties may withdraw their support for
  the Plan.

                 (11)   The Exit Facility May Not Close

         If the Effective Date is significantly delayed, the Debtors may exhaust their available
  financing or their obligations under the ABL Credit Facility may mature. There is no assurance
  that the Exit Facility will close before the Effective Date or that the Debtors may obtain
  continued used of cash collateral. If either event were to occur, the liquidity necessary to
  maintain operations may be materially impaired.



                                                  70
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19            Entered 10/16/19 20:56:40        Page 76 of 86



                 (12)    The OldCo Facility May Not Close

          The OldCo Facility is expected to finance the accounts receivable relating to the
  Remaining Rejected Facilities. As of the Effective Date, the Debtors expect that all Remaining
  Rejected Facilities will be transitioned to new operators and that a vendor hold will be placed on
  all accounts receivable relating to the Remaining Rejected Facilities. If the OldCo Facility,
  which is expected to monetize those accounts receivable relating to the Remaining Rejected
  Facilities and subject to a vendor, does not close, the Debtors may not be able to consummate
  this Plan given that they may lack sufficient cash to pay all amounts due and owing on the
  Effective Date, unless certain creditors agree to defer payment over time.

          Furthermore, if the Landlords for the Remaining Rejected Facilities are unable to locate
  New Operators, the Debtors may need to utilize the OldCo Facility to continue to sustain the
  operations of the Remaining Rejected Facilities until New Operators are located. However,
  because the Remaining Rejected Facilities do not generate sufficient revenue to sustain
  operations, if the OldCo Facility does not close, the Debtors will be forced to incur the
  significant administrative cost of closing the Remaining Rejected Facilities pursuant to the
  Closure Motion and the Debtors may not have sufficient cash available to cover such closure
  costs.

                 (13)    The Debtors May Not Obtain Necessary Governmental Approvals

         The Plan provides for an Exit Facility, the transition of operations of certain facilities to
  new operators, and potentially, the financing of the Remaining Rejected Facilities under the
  OldCo Facility. These actions will require the approval of several government agencies,
  including, without limitation, the U.S. Department of Health and Human Services and its Centers
  for Medicare & Medicaid Services (“CMS”), the U.S. Social Security Administration (“SSA”),
  and the U.S. Department of Housing and Urban Development (“HUD”).

          Pursuant to Medicare statutes, regulations, rules, policies, and procedures, SSA statutes,
  regulations, rules, policies, and procedures, and Texas law, various approvals are necessary for a
  new operator to take control of the Debtors’ operations, including licenses, provider agreements,
  and representative payee status with respect to Social Security beneficiary trust accounts.

          Pursuant to HUD statutes, regulations, rules, policies, and procedures, the HUD Debtors’
  Regulatory Agreements, the Intercreditor Agreements, and Section 15.3 (J) of the Healthcare
  Insurance Program Handbook, the written approval of HUD and the HUD Lenders is necessary
  prior to the Debtors’ entry into any new AR financing where the AR lender takes a pledge of any
  HUD Debtor’s accounts receivable, or the AR lender takes control of any HUD Debtor pursuant
  to a pledge of membership interests.

         Further, pursuant to HUD statutes, regulations, rules, policies, and procedures, and the
  HUD Debtors’ Regulatory Agreements, the written approval of HUD and the HUD Lenders is
  necessary prior to the transfer of operations of any HUD Debtor facility to a new operator.

          The Debtors may not receive such government approvals, and the Plan, as a result, may
  not be feasible.


                                                  71
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19            Entered 10/16/19 20:56:40       Page 77 of 86



           B.    Risks Related to Recoveries Under the Plan

                 (1)    The Debtors May Not be Able to Achieve Their Project Financial
                        Results

          The Financial Projections represent the Debtors’ management team’s best estimate of the
  Debtors’ future financial performance, which is necessarily based on certain assumptions
  regarding the anticipated future performance of the Debtors’ operations. The Financial
  Projections also depend on the Debtors’ ability to retain key personnel, including the
  implementation of the Management Incentive Plan. While the Debtors believe that the Financial
  Projections are reasonable, there can be no assurance that they will be realized and are subject to
  known and unknown risks and uncertainties, many of which are beyond their control. If the
  Debtors do not achieve these projected financial results, (1) the value of the New Common Stock
  may be negatively affected, (2) the Reorganized Debtors may lack sufficient liquidity to maintain
  operations after the Effective Date, and (3) the Reorganized Debtors may be unable to pay
  postpetition obligations, including repaying the Exit Facility and/or the Unsecured Creditor Trust
  Note. Moreover, the financial condition and results of operations of the Reorganized Debtors
  from and after the Effective Date may not be comparable to the financial condition or results of
  operations reflected in the Debtors’ historical financial statements.

                 (2)    The Unsecured Creditor Trust Note May Not be Acceptable to the
                        Exit Lenders

         Under the terms of the Plan, the terms of the Unsecured Creditor Trust Note must be
  acceptable to the Exit Lenders. There can be no assurance of such acceptance. Without such
  acceptance, the Reorganized Debtors would not issue the Unsecured Creditor Trust Note, and the
  Unsecured Creditor Trust Note would not be included in the Unsecured Creditor Trust Assets.

      THE UNSECURED CREDITOR TRUST NOTE IS SUBJECT TO THE
  APPROVAL OF THE EXIT FACILITY LENDER. THEREFORE, THE UNSECURED
  CREDITOR TRUST NOT MAY NOT BE ISSUED AND THE RECOVERY FOR THE
  UNSECURED CREDITOR TRUST BENEFICIARIES MAY BE LIMITED TO THE
  UNSECURED CREDITOR TRUST CAUSES OF ACTION AND 80% OF THE NEW
  COMMON STOCK.

                 (3)    The New Common Stock Will Not Be Publicly Traded

          There can be no assurance that an active market for the New Common Stock will
  develop, nor can any assurance be given to the prices at which such securities may be traded.
  The New Common Stock to be issued under the Plan will not be listed or traded on any
  nationally recognized market or exchange. Further, the New Common Stock has not been
  registered under the Securities Act or the Exchange Act, or any state securities law, or the laws
  of any other jurisdiction. Absent such registration, the New Common Stock may be offered or
  sold only in transactions that are not subject to, or that are exempt from, the registration
  requirements of the Securities Act and other applicable securities laws. To the extent that the
  issuance and distribution of the New Common Stock are covered by Bankruptcy Code section
  1145, such securities may be resold without registration under the Securities Act or other federal


                                                  72
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19            Entered 10/16/19 20:56:40        Page 78 of 86



  securities laws, unless the holder is an “underwriter” (as discussed below) with respect to such
  securities, as that term is defined in section 2(a)(11) of the Securities Act and in the Bankruptcy
  Code. Certain recipients of the New Common Stock will be able to resell such securities without
  registration pursuant to the exemption provided by Rule 144 of the Securities Act, subject to any
  restrictions set forth in the New Organizational Documents of the Reorganized Debtors.

                 (4)     Estimated Recoveries for Holders of General Unsecured Claims

           The estimated recovery for Holders of General Unsecured Claims is speculative and
  based upon the estimated recoveries of the Unsecured Creditor Trust Causes of Action and the
  liquidation of the New Common Stock held by the Unsecured Creditor Trust, each of which may
  result in no recovery, or recovery several years from the Effective Date.

           C.    Risks Related to the Reorganized Debtors’ Businesses

                 (1)     Competition

          The healthcare industry is competitive. The Reorganized Debtors will compete with other
  companies who provided skilled nursing, assisted living, rehabilitation, and similar services.
  There is no assurance that the Reorganized Debtors will be able to successfully compete and
  their reputation will develop and continue. Accordingly, the Debtors cannot predict what effect
  competitive pressures will have on the business going forward.

                 (2)     Government Regulation

          The healthcare industry is heavily regulated by state and federal authorities. Each state in
  which the Debtors has different regulations. The Debtors are required to satisfy the regulations of
  each state where its facilities are located. Additionally, the Debtors and the Reorganized Debtors
  are required to comply with certain regulatory requirements to implement the transactions
  contemplated by the Plan and such transactions may require certain regulatory approval.
  Regulation of the healthcare industry is constantly evolving. State regulations may in the future
  adopt new laws, regulations, and/or policies regarding a wide variety of matters related to the
  healthcare industry, which could directly or indirectly affect the operation, management, and/or
  ownership of the Facilities. The Debtors are unable to predict the content of any new regulations
  that may affect the business or what impact new regulations may have on the Business, including
  future financial performance.

           D.    Risks Associated With Forward Looking Statements

         The financial information contained in this Disclosure Statement has not been audited. In
  preparing this Disclosure Statement, the Debtors relied on financial data derived from their
  books and records that was available at the time of such preparation. Although the Debtors have
  used their reasonable business judgment to ensure the accuracy of the financial information
  provided in the Disclosure Statement, and while the Debtors believe that such financial
  information fairly reflects the financial condition of the Debtors, the Debtors are unable to
  warrant or represent that the financial information contained herein and attached hereto is
  without inaccuracies.


                                                  73
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19            Entered 10/16/19 20:56:40        Page 79 of 86



          The Disclosure Statement contains various projections concerning the financial results of
  the Reorganized Debtors’ operations, including the Financial Projections, that are, by their
  nature, forward-looking, and which projections are necessarily based on certain assumptions and
  estimates. Should any or all of these assumptions or estimates ultimately prove to be incorrect,
  the actual future experiences of the Reorganized Debtors may turn out to be different from the
  Financial Projections.

          Specifically, the projected financial results contained in this Disclosure Statement reflect
  numerous assumptions concerning the anticipated future performance of the Reorganized
  Debtors, some of which may not materialize, including, without limitation, assumptions
  concerning: (a) the timing of confirmation and consummation of the Plan in accordance with its
  terms; (b) the anticipated future performance of the Reorganized Debtors, including, without
  limitation, the Reorganized Debtors’ ability to maintain or increase revenue and gross margins,
  control future operating expenses or make necessary capital expenditures; (c) general business
  and economic conditions; (d) overall industry performance and trends; and (e) anticipated future
  commodity prices.

          Due to the inherent uncertainties associated with projecting financial results generally,
  the projections contained in the Disclosure statement should not be considered assurances or
  guarantees of the amount of funds or the amount of claims that may be allowed in the various
  classes. While the Debtors believe that the Financial Projections contained in the Disclosure
  Statement are reasonable, there can be no assurance that they will be realized.

           E.    Disclosure Statement Disclaimer

                 (1)     The Information Contained in this Disclosure Statement is for
                         Soliciting Votes

         The information contained in this Disclosure Statement is for the purposes of soliciting
  acceptances of the Plan and may not be relied upon for any other purpose.

                 (2)     The Disclosure Statement Was Not Approved by the SEC

          This Disclosure Statement has not and will not be filed with the SEC or any state
  regulatory authority. Neither the SEC nor any state regulatory authority has approved or
  disapproved of the securities described in this Disclosure Statement or has passed upon the
  accuracy or adequacy of this Disclosure Statement, or the exhibits or the statements contained in
  this Disclosure Statement.

                 (3)     Forward Looking Statements

          This Disclosure Statement contains “forward-looking statements” within the meaning of
  the Private Securities Litigation Reform Act of 1995. Such statements consist of any statement
  other than a recitation of historical fact and can be identified by the use of forward-looking
  terminology such as “may,” “expect,” “anticipate,” “estimate” or “continue” or the negative
  thereof or other variations thereon or comparable terminology. The reader is cautioned that all
  forward-looking statements are necessarily speculative and there are certain risks and
  uncertainties that could cause actual events or results to differ materially from those referred to

                                                  74
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19            Entered 10/16/19 20:56:40       Page 80 of 86



  in such forward- looking statements. The liquidation analysis, distribution projections and other
  information contained herein and attached hereto are estimates only, and the timing and amount
  of actual distributions to Holders of Allowed Claims may be affected by many factors that
  cannot be predicted. Therefore, any analyses, estimates or recovery projections may or may not
  turn out to be accurate.

                 (4)    No Legal or Tax Advice is Provided to you by the Disclosure
                        Statement

          This Disclosure Statement is not legal advice to you. The contents of this Disclosure
  Statement should not be construed as legal, business or tax advice. Each Holder of a Claim or an
  Interest should consult his or her own legal counsel and accountant with regard to any legal, tax
  and other matters concerning his or her Claim or Interest. This Disclosure Statement may not be
  relied upon for any purpose other than to determine how to vote on the Plan or object to
  confirmation of the Plan.

                 (5)    No Admissions Made

          The information and statements contained in this Disclosure Statement will neither (1)
  constitute an admission of any fact or liability by any Entity (including, without limitation, any
  Debtor or the Committee) nor (2) be deemed evidence of the tax or other legal effects of the Plan
  on the Debtors, the Reorganized Debtors, the Committee, the Unsecured Creditor Trust, the
  Unsecured Trustee, or Holders of Allowed Claims or Interests or any other parties in interest.

                 (6)    No Waiver of Right to Object or Right to Recover Transfers and
                        Assets

          The vote by a holder of a Claim or Interest for or against the Plan does not constitute a
  waiver or release of any claims, causes of action, or rights of the Debtors of the Committee (or
  any other Entity, as the case may be) to object to that holder’s Claim or Interest, or recover any
  preferential, fraudulent, or other voidable transfer of assets, regardless of whether any claims or
  causes of action of the Debtors or their respective Estates or the Reorganized Debtors are
  specifically or generally identified in this Disclosure Statement.

                 (7)    Information Was Provided by the Debtors and Relied Upon by the
                        Debtors’ Advisors

         The Debtors’ and the Committee’s advisors have relied upon information provided by the
  Debtors in connection with the preparation of this Disclosure Statement. Although the Debtors’
  and the Committee’s advisors have performed certain limited due diligence in connection with
  the preparation of this Disclosure Statement, they have not verified independently the
  information contained in this Disclosure Statement.

                 (8)    Potential for Inaccuracies and No Duty to Update

         The statements contained in this Disclosure Statement are made by the Debtors and the
  Committee as of the date hereof, unless otherwise specified herein, and the delivery of this
  Disclosure Statement after that date does not imply that there has not been a change in the

                                                  75
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19            Entered 10/16/19 20:56:40       Page 81 of 86



  information set forth herein since that date. While the Debtors and the Committee have used their
  reasonable business judgment to ensure the accuracy of all of the information provided in this
  Disclosure Statement and in the Plan, the Debtors and the Committee nonetheless cannot, and do
  not, confirm the current accuracy of all statements appearing in this Disclosure Statement.
  Further, although the Debtors and the Committee may subsequently update the information in
  this Disclosure Statement, the Debtors and the Committee have no affirmative duty to do so
  unless ordered to do so by the Bankruptcy Court.

                  (9)    No Representations Outside this Disclosure Statement Are Authorized

          No representations concerning or relating to the Debtors, the Chapter 11 Cases or the
  Plan are authorized by the Bankruptcy Court or the Bankruptcy Code, other than as set forth in
  this Disclosure Statement. Any representations or inducements made to secure your acceptance
  or rejection of the Plan that are other than as contained in, or included with, this Disclosure
  Statement, should not be relied upon by you in arriving at your decision. You should promptly
  report unauthorized representations or inducements to counsel to the Debtors, the Committee,
  and the United States Trustee.

                  (10)   Failure to Identify Litigation Claims or Projected Objections

          No reliance should be placed on the fact that a particular litigation claim or projected
  objection to a particular Claim or Interest is, or is not, identified in this Disclosure Statement.
  The Debtors or Reorganized Debtors, as applicable, and/or the Committee or Unsecured Creditor
  Trustee, as applicable, may seek to investigate, File, and prosecute Claims and Interests and may
  object to Claims or Interests after the Confirmation or Effective Date of the Plan irrespective of
  whether this Disclosure Statement identifies such Claims or Interests or objections to such
  Claims or Interests.

  VI.      Alternatives to the Plan

           A.     Chapter 7 Liquidation

          If the Plan or an alternative chapter 11 plan of reorganization cannot be confirmed, the
  Chapter 11 Cases may be converted to cases under chapter 7 of the Bankruptcy Code in which
  case, a trustee would be elected or appointed to liquidate the Debtors’ assets. A discussion of the
  effect a chapter 7 liquidation would have on the recovery of Holders of Claims is set forth in
  Section IV.B herein, titled “Confirmation Standards.” The Debtors and the Committee believe
  that liquidation under chapter 7 would result in (1) smaller or equal distributions being made to
  creditors entitled to a recovery than those provided for in the Plan based on the liquidation value
  of the Debtors’ assets and because of the additional administrative expenses involved in the
  appointment of a trustee and attorneys and other professionals to assist such trustee, (2)
  additional expenses and claims, some of which would be entitled to priority, which would be
  generated during the liquidation and from the rejection of unexpired leases and executory
  contracts in connection with the cessation of the Debtors’ operations, and (3) the failure to
  realize the greater, going-concern value of all of the Debtors’ assets.




                                                  76
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19              Entered 10/16/19 20:56:40         Page 82 of 86



           B.    Alternative Plan

         If the Plan is not confirmed, the Debtors or any other party in interest could attempt to
  formulate a different chapter 11 plan of reorganization. Such a plan might involve either a
  reorganization and continuation of the Debtors’ businesses or an orderly liquidation of the
  Debtors’ assets.

          The Debtors and the Committee believe that the Plan enables the Debtors to emerge from
  chapter 11 successfully and expeditiously, preserving their businesses and allowing their
  creditors to realize the highest recoveries under the circumstances. In a liquidation under chapter
  11 of the Bankruptcy Code, the assets of the Debtors would be sold in an orderly fashion over a
  more extended period of time than in a liquidation under chapter 7, and a trustee need not be
  appointed. Accordingly, creditors would receive greater recoveries than in a chapter 7
  liquidation. Although a chapter 11 liquidation is preferable to a chapter 7 liquidation, the Debtors
  and the Committee believe that a liquidation under chapter 11 is a much less attractive
  alternative to creditors than the Plan because the Plan provides for a greater return to creditors.

          The prolonged continuation of the Chapter 11 Cases is likely to adversely affect the
  Debtors’ businesses and operations. Among other things, the longer the Chapter 11 Cases
  continue, the more likely it is that the Debtors’ vendors and service providers will lose
  confidence in the Debtors’ ability to reorganize their businesses successfully and will seek to
  establish alternative commercial relationships. Furthermore, so long as the Chapter 11 Cases
  continue, the Debtors will be required to incur substantial costs for professional fees and other
  expenses associated with the proceedings. In addition, the Debtors may no longer be permitted to
  use cash collateral on a consensual basis. Under these circumstances, it is unlikely the Debtors
  could successfully reorganize without damage to their business operations and material decreases
  in recoveries for creditors.

  VII.     Certain Securities Law Matters

           A.    Issuance of New Common Stock

          On the Effective Date, the Reorganized Debtors shall be authorized to and shall issue the
  New Common Stock in accordance with the terms of the Plan. The New Common Stock shall be
  distributed to the Unsecured Creditor Trustee for the benefit of the Unsecured Creditor Trust
  Beneficiaries.

          In reliance upon Bankruptcy Code section 1145, the offer and/or issuance of the New
  Common Stock by the Reorganized Debtors is exempt from registration under the Securities Act
  of 1933 (as amended, the “Securities Act.”) and any equivalent securities law provisions under
  state law.

           B.    Cancellation of Existing Interests

          Except for purposes of evidencing a right to distributions under the Plan, on the Effective
  Date, all agreements and other documents evidencing Claims or rights of any Holder of a Claim
  against the Debtors and any options or warrants to purchase Interests, or obligating the Debtors
  to issue, transfer, or sell Interests or any other capital stock of the Debtors, shall be cancelled and

                                                    77
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19           Entered 10/16/19 20:56:40       Page 83 of 86



  discharged. The Plan and Confirmation Order will extinguish all issued and outstanding shares of
  stock and other Interests of the Debtors.

  VIII. Certain U.S. Federal Income Tax Consequences to the Plan

          Substantial uncertainty exists with respect to many of the tax issues discussed below.
  Therefore, each holder of a Claim is urged to consult its own tax advisor regarding the federal,
  state, and other tax consequences of the Plan. No rulings have been or are expected to be
  requested from the Internal Revenue Service with respect to any tax aspects of the Plan.

          A summary description of certain United States (“U.S.”) federal income tax
  consequences of the Plan is provided below. The description of tax consequences below is for
  informational purposes only and, due to lack of definitive judicial or administrative authority or
  interpretation, substantial uncertainties exist with respect to various U.S. federal income tax
  consequences of the Plan as discussed herein. Only the potential material U.S. federal income tax
  consequences of the Plan to the Debtors and to a hypothetical holder of Claims who are entitled
  to vote to confirm or reject the Plan are described below. No opinion of counsel has been sought
  or obtained with respect to any tax consequences of the Plan, and no tax opinion is being given
  in this Disclosure Statement. No rulings or determinations of the Internal Revenue Service (the
  “IRS”) or any other tax authorities have been obtained or sought with respect to any tax
  consequences of the Plan, and the discussion below is not binding upon the IRS or such other
  authorities. No representations are being made regarding the particular tax consequences of the
  confirmation and consummation of the Plan. No assurance can be given that the IRS would not
  assert, or that a court would not sustain, a different position from any discussed herein.

          The discussion of the U.S. federal income tax consequences below is based on the Tax
  Code, Treasury Regulations promulgated and proposed thereunder, judicial decisions, and
  administrative rulings and pronouncements of the IRS and other applicable authorities, all as in
  effect on the date hereof. Legislative, judicial or administrative changes or interpretations
  enacted or promulgated in the future could alter or modify the analyses and conclusions set forth
  below. It cannot be predicted at this time whether any tax legislation will be enacted or, if
  enacted, whether any tax law changes contained therein would affect the tax consequences to the
  holders of Claims. Any such changes or interpretations may be retroactive and could
  significantly affect the U.S. federal income tax consequences discussed below.

       THIS DISCUSSION DOES NOT ADDRESS FOREIGN, STATE OR LOCAL TAX
  CONSEQUENCES OF THE PLAN, NOR DOES IT PURPORT TO ADDRESS THE U.S.
  FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN TO SPECIAL CLASSES
  OF TAXPAYERS (SUCH AS FOREIGN ENTITIES, NONRESIDENT ALIEN
  INDIVIDUALS, PASS-THROUGH ENTITIES SUCH AS PARTNERSHIPS AND
  HOLDERS THROUGH SUCH PASS-THROUGH ENTITIES, S CORPORATIONS,
  MUTUAL FUNDS, INSURANCE COMPANIES, FINANCIAL INSTITUTIONS, SMALL
  BUSINESS INVESTMENT COMPANIES, REGULATED INVESTMENT COMPANIES,
  CERTAIN SECURITIES TRADERS, BROKER-DEALERS AND TAX-EXEMPT
  ORGANIZATIONS). FURTHERMORE, ESTATE AND GIFT TAX ISSUES ARE NOT
  ADDRESSED HEREIN AND TAX CONSEQUENCES RELATING TO THE
  ALTERNATIVE MINIMUM TAX ARE GENERALLY NOT DISCUSSED HEREIN.

                                                 78
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19            Entered 10/16/19 20:56:40        Page 84 of 86



        NO REPRESENTATIONS ARE MADE REGARDING THE PARTICULAR TAX
  CONSEQUENCES OF THE PLAN TO ANY SPECIFIC HOLDER OF CLAIMS. EACH
  HOLDER OF CLAIMS IS STRONGLY URGED TO CONSULT ITS OWN TAX
  ADVISOR REGARDING THE U.S. FEDERAL, STATE, LOCAL AND FOREIGN TAX
  CONSEQUENCES OF THE TRANSACTIONS DESCRIBED HEREIN AND IN THE
  PLAN.

           A.    Consequences to Debtors

         Under the Tax Code, a U.S. taxpayer generally must include in gross income the amount
  of any cancellation of indebtedness (“COD”) income recognized during the taxable year. COD
  income generally equals the excess of the adjusted issue price of the indebtedness discharged
  over the sum of (i) the amount of cash, (ii) the issue price of any new debt, and (iii) the fair
  market value of any other property (including stock) transferred by the debtor in satisfaction of
  such discharged indebtedness. COD income also includes any interest that has been previously
  accrued and deducted but remains unpaid at the time the indebtedness is discharged.

          Although Section 108(a) of the Tax Code provides exceptions to this rule, when dealing
  with an entity taxed as a partnership for federal income tax purposes, these exceptions apply only
  at the partner level. Since the Debtor SCC is an entity taxed as a partnership for federal income
  tax purposes (and the other Debtor entities are wholly owned (directly or indirectly) subsidiaries
  of SCC), the exceptions under Section 108(a) of the Tax Code will not apply to the Debtors.
  Thus, the Debtors may realize COD income as a result of the Plan. The ultimate amount of any
  COD income realized by the Debtors is uncertain because, among other things, it will depend on
  the fair market value of all assets, including debt and equity securities, issued to holders of
  claims issued on the Effective Date.

           In addition, if a debtor conveys appreciated (or depreciated) property (i.e., property
  having an adjusted tax basis less (or greater) than its fair market value) to a creditor in
  cancellation of debt, the debtor must recognize taxable income or loss (which may be ordinary
  income or loss, capital gain or loss, or a combination of each) equal to the excess or shortfall,
  respectively, of such fair market value over the debtor’s adjusted tax basis in such property.
  Further, to the extent that the amount of the debt to be satisfied or discharged exceeds the fair
  market value of any property transferred to creditors in cancellation of that debt, this amount will
  result in COD income.

          Based on all of the above, the Debtors will likely realize both taxable income or loss as
  well as COD income as a result of the implementation of the Plan. The ultimate amount of any
  COD income realized by the Debtors is uncertain because, among other things, it will depend on
  the fair market value of all assets, including debt and equity securities, issued to holders of
  claims (including the Unsecured Creditor Trust Assets transferred to the Unsecured Creditor
  Trust in satisfaction of all Allowed General Unsecured Claims that do not participate in the
  Convenience Claim Distribution) issued on the Effective Date. Any amount of income or loss
  from the transfer of appreciated or depreciated property as well as COD income due to
  implementation of the Plan should, pursuant to Section 108(e)(8) of the Tax Code, be allocated
  to the owners of Interests in the Debtor prior to the Effective Date.



                                                  79
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19             Entered 10/16/19 20:56:40        Page 85 of 86



           B.    Consequences to Holders of Class 5 General Unsecured Claims

          Pursuant to the Plan, each Holder of an Allowed General Unsecured Claim will receive in
  satisfaction of its Claim a pro rata beneficial interest in the Unsecured Creditor Trust which will
  include all of the Unsecured Creditor Trust Assets. The U.S. federal income tax treatment to
  Holders of Allowed General Unsecured Claims may depend in part on the tax basis a Holder has
  in its Claim and, in some circumstances, what gave rise to or the nature of the Holder’s Claim.

          As set forth in Section (E)(13)(b) of Article III above, for federal income tax purposes,
  the Class 5 General Unsecured Claims will be satisfied by the deemed transfer to them of the
  Unsecured Creditor Trust Assets followed by a deemed contribution of said assets to the
  Unsecured Creditor Trust in exchange for their pro rata beneficial interest in said Unsecured
  Creditor Trust. It is intended that the Unsecured Creditor Trust be treated as a liquidating trust
  for federal income tax purposes, and if it does not so qualify, as a partnership for federal income
  tax purposes.

           Because of the nature of the Unsecured Creditor Trust Assets, the deemed transfer by the
  Debtor of the Unsecured Creditor Trust Assets could cause a Holder to recognize gain, but not
  loss, due to said transfer. The Unsecured Creditor Trust Assets that will be deemed transferred to
  Holders of General Unsecured Claims consist of various assets including 80% of the equity
  interests in SCC, which is taxed as a partnership for federal income tax purposes. When a
  creditor exchanges its claim against a partnership for an equity interest in such partnership, under
  Section 721 of the Tax Code, the creditor normally (with some exceptions) will recognize no
  gain or loss on such exchange and will have a carryover tax basis from the claim to the
  partnership interest received. Although the above mentioned rule should apply in this case, the
  assets being deemed received by the General Unsecured Claimants other than the partnership
  equity interest in SCC must first be taken into account. To the extent that the (i) fair market value
  of the pro rata beneficial interest in the Unsecured Creditor Trust Assets other than the equity
  interest in SCC that a Holder of a General Unsecured Claim receives, exceeds (ii) the Holder’s
  tax basis in such Claim, the Holder should recognize gain on such deemed transfer equal to such
  excess. Such gain could be capital or ordinary in nature depending on the genesis and nature of
  the Claim being satisfied. Pursuant to Section 721 of the Tax Code, the remainder of a Holder’s
  Claim will be considered to be contributed to SCC in exchange for an equity interest in SCC in a
  transaction where no gain or loss is recognized. The non-recognition characterization of the
  exchange will not apply to the extent that the equity interest in SCC is deemed to be received in
  exchange for accrued but untaxed interest, unpaid rent or royalties and certain other types of
  claims. To the extent that a Holder’s tax basis in its claim exceeds the fair market value of its pro
  rata beneficial interest in the Unsecured Creditor Trust Assets other than the equity interest in
  SCC received in the deemed exchange, it should receive a tax basis in the equity interest in SCC
  it receives equal to such excess.

        For the tax aspects and consequences of the creation and operation of the Unsecured
  Creditor Trust, refer to Section H(12) of Article III above.




                                                   80
  70265001.10
Case 18-33967-bjh11 Doc 2054 Filed 10/16/19             Entered 10/16/19 20:56:40           Page 86 of 86



           C.      Consequences to Holders of Class 6 Convenience Class Claims

          Pursuant to the Plan, each Holder of a Convenience Class Claim will receive cash
  distributions in satisfaction of its Claim, and should be treated as exchanging such Convenience
  Class Claim for cash in a fully taxable exchange. The Holder of a Convenience Class Claim
  should recognize gain or loss equal to the difference between (a) the amount of cash received
  that is not allocable to accrued interest and (b) the Holder’s tax basis in the Convenience Class
  Claim surrendered therefor by the holder. If the Holder of a Convenience Class Claim held such
  claim as a capital asset, such gain or loss will constitute a capital gain or loss (long term if held
  for more than one year), otherwise, such gain or loss will be ordinary in nature. To the extent that
  a portion of the cash received in exchange for the Convenience Class Claims is allocable to
  accrued but untaxed interest, the Holder may recognize ordinary income.

       HOLDERS SHOULD CONSULT THEIR OWN TAX ADVISORS CONCERNING
  THE RECOGNITION OF GAIN OR LOSS, FOR FEDERAL INCOME TAX PURPOSES,
  ON THE SATISFACTION OF THEIR GENERAL UNSECURED OR CONVENIENCE
  CLASS CLAIMS.

  IX.      Recommendation of the Debtors and the Committee

          The Debtors and the Committee believe the Plan is in the best interests of all creditors,
  equity interest holders, and the Estates and urge the holders of Impaired Claims and Interests
  entitled to vote to accept the Plan and to evidence such acceptance by properly voting and timely
  returning their ballots.



  Dated:    October 15, 2019
            Dallas, Texas

  /s/                                                   /s/
  Kevin O’Halloran                                      
  Chief Restructuring Officer                           Chairperson
  Senior Care Centers, LLC                              Official Committee of Unsecured Creditors




                                                   81
  70265001.10
